

 
Form 8-K Exhibit Notice:
 
This Agreement is included as an exhibit to the Form 8-K to provide information
regarding its terms. Except for its status as the contractual document between
the parties with respect to the share purchase described herein, it is not
intended to provide factual information about the parties. The representations
and warranties contained in this Agreement were made only for purposes of this
agreement and as of specific dates, were solely for the benefit of the parties
hereto, and may be subject to limitations agreed by the contracting parties,
including being qualified by disclosures between the parties. These
representations and warranties may have been made for the purposes of allocating
contractual risk between the parties to the agreement instead of establishing
these matters as facts, and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors. They should be viewed by investors in this context.




 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION









 


Stock Purchase Agreement
 
by and among
 
Parametric Technology Corporation,
 
Servigistics, Inc.,
 
the Sellers Listed on the Signature Pages Hereto,
 
and
 
The Seller Representative
 
Dated as of August 7, 2012
 


 



A/75088637.2
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 


 


ARTICLE I
PURCHASE AND SALE
2
 
1.1.
Purchase and Sale
2
 
1.2.
Closing
2
 
1.3.
Purchase Price; Payment; Escrow; Allocation Certificate; Withholding
2
 
1.4.
Payoff of Certain Amounts
6
 
1.5.
Post-Closing Adjustment Procedure
6
 
1.6.
Purchase Price Adjustment
7
 
1.7.
Adjustments for Tax Purposes
8
       
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
8
 
2.1.
Organization of the Company
8
 
2.2.
Authority
8
 
2.3.
No Conflict
9
 
2.4.
Consents
9
 
2.5.
Subsidiaries
9
 
2.6.
Company Capital Structure
10
 
2.7.
Company Financial Statements and Internal Controls
11
 
2.8.
Liabilities
12
 
2.9.
Absence of Certain Changes
13
 
2.10.
Accounts Receivable; Bank Accounts
15
 
2.11.
Restrictions on Business Activities.
16
 
2.12.
Real Property; Leases
16
 
2.13.
Assets; Absence of Liens and Encumbrances
17
 
2.14.
Proprietary Rights
17
 
2.15.
Product Warranties; Services; Support
21
 
2.16.
Company Contracts
21
 
2.17.
Change in Control Agreements
23
 
2.18.
Interested Party Transactions
23
 
2.19.
Compliance with Laws
24
 
2.20.
Litigation
24
 
2.21.
Insurance
24
 
2.22.
Books and Records
24
 
2.23.
Environmental Matters
25
 
2.24.
Brokers’ and Finders’ Fees
25
 
2.25.
Employee Benefit Plans
25
 
2.26.
Employment Matters
28
 
2.27.
Tax Matters
31
 
2.28.
Customers; Distributors
33
 
2.29.
Computer Systems
34
 
2.30.
Company Customer Information
34
 
2.31.
Governmental Authorization
35
 
2.32.
Corrupt Practices
35
 
2.33.
Money Laundering
35
 
2.34.
Confidentiality Agreements
35
 
2.35.
Indemnity Claims
35
 
2.36.
Rights to Acquire
36

 
 
-i-

--------------------------------------------------------------------------------

 

     
TABLE OF CONTENTS
(continued)
 
 
2.37.
Representations Complete
36
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
36
 
3.1.
Authority
36
 
3.2.
Title
36
 
3.3.
Consents
37
 
3.4.
Conflicts
37
 
3.5.
Litigation
37
 
3.6.
No Brokers
37
 
3.7.
Interested Party Transactions
38
 
3.8.
No Dividends
38
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
38
 
4.1.
Organization of Buyer
38
 
4.2.
Authority
38
 
4.3.
Consents
38
 
4.4.
No Conflict
39
 
4.5.
Sufficiency of Funds
39
       
ARTICLE V
CERTAIN COVENANTS
39
 
5.1.
Conduct of Business of the Company and the Subsidiaries
39
 
5.2.
Access to Facilities, Customers, Employees and Information
41
 
5.3.
Confidentiality; Potential Buyers
41
 
5.4.
Public Disclosure
42
 
5.5.
Consents
42
 
5.6.
Antitrust Filings
43
 
5.7.
Conditions to the Transactions; Further Assurances
44
 
5.8.
Notification of Certain Matters
44
 
5.9.
Termination of Certain Agreements; Notifications
44
 
5.10.
No Solicitation
45
 
5.11.
No Post-Closing Solicitation
46
 
5.12.
Section 280G Approval
47
 
5.13.
Tax Matters
47
 
5.14.
Security Rights
49
 
5.15.
Indemnification of Company Board and Officers; Insurance
49
 
5.16.
Resignation of Officers and Directors
50
 
5.17.
RELEASE AND WAIVER
50
 
5.18.
Notice to Lender’s Agent
50
       
ARTICLE VI
CONDITIONS TO CLOSING
50
 
6.1.
Conditions to the Obligations of the Sellers
50
 
6.2.
Conditions to the Obligations of Buyer
51
       
ARTICLE VII
INDEMNIFICATION
 
54
 
7.1.
Survival of Representations, Warranties and Covenants; Limitations
54

 
 
-ii-

--------------------------------------------------------------------------------

 
 

     
TABLE OF CONTENTS
(continued)
   
7.2.
Indemnification
55
 
7.3.
Limitations
57
 
7.4.
Procedures
58
 
7.5.
Treatment of Indemnification Payments
60
 
7.6.
Seller Representative; Power of Attorney
60
 
7.7.
No Subrogation
61
 
7.8.
Mitigation
61
 
7.9.
No Prejudice
62
       
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
62
 
8.1.
Termination
62
 
8.2.
Effect of Termination
63
 
8.3.
Amendment
63
 
8.4.
Extension; Waiver
63
               
ARTICLE IX
DEFINITIONS, CONSTRUCTION, ETC
64
 
9.1.
Definitions
64
 
9.2.
Construction
76
       
ARTICLE X
GENERAL PROVISIONS
77
 
10.1.
Notices
77
 
10.2.
Entire Agreement
78
 
10.3.
Severability
79
 
10.4.
Specific Performance
79
 
10.5.
Expenses
79
 
10.6.
Successors and Assigns; Parties in Interest
79
 
10.7.
Waiver
79
 
10.8.
Governing Law; Venue
80
 
10.9.
Certain Waivers
80
 
10.10.
Other Remedies
81
 
10.11.
Counterparts; Facsimile Delivery
81
 
10.12.
Attorneys’ Fees
81
 
10.13.
Waiver of Conflict
81

 
 
-iii-

--------------------------------------------------------------------------------

 
INDEX OF EXHIBITS AND SCHEDULES
 
Exhibits and
Schedules                                                      Description
 
Exhibit A                                                      Form of Escrow
Agreement
 
Exhibit B-1                                                   Form of Opinion of
Wilson Sonsini Goodrich & Rosati,Professional Corporation
 
Exhibit B-2                                                   Form of Opinion of
Pepper Hamilton, LLP
 

A/75088637.2
 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (as amended, restated or supplemented from time to
time, this “Agreement”) is made and entered into as of August 7, 2012 (the
“Agreement Date”) by and among Parametric Technology Corporation, a
Massachusetts corporation (“Buyer”), Servigistics, Inc., a Delaware corporation
(the “Company”), the stockholders of the Company listed on Schedule 2.6(a)(i)
(each, a “Seller” and collectively, the “Sellers”), and  Servigistics, LLC as
the seller representative (together with its permitted successors, the “Seller
Representative”).
 
RECITALS
 
WHEREAS, the Sellers together are, and as of Closing they will be, the record
and beneficial owners of all of the outstanding shares of Company Capital Stock
(the “Shares”) and desire to sell to Buyer all of the Shares, and Buyer desires
to purchase all of the Shares from the Sellers, upon the terms and subject to
the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I                      
 


 
PURCHASE AND SALE
 
1.1. Purchase and Sale.  Upon the terms and subject to the conditions set forth
herein and in consideration of the Purchase Price, at the Closing each Seller
shall sell, assign, convey, transfer and deliver his, her or its Shares to
Buyer, and Buyer shall purchase from each Seller, and take delivery from each
Seller of, such Seller’s Shares, free and clear of all Liens.
 
1.2. Closing.  Unless this Agreement is earlier terminated pursuant to Section
8.1, the consummation (the “Closing”) of the purchase and sale of the Shares and
the other transactions contemplated by this Agreement and the Related Agreements
(collectively, the “Transactions”) will take place as promptly as practicable,
but no later than three (3) Business Days, immediately following the
satisfaction or waiver of the conditions set forth in Article VI (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions) (the “Satisfaction” and the
date on which the Satisfaction occurs, the “Satisfaction Date”), at the offices
of Bingham McCutchen LLP, One Federal Street, Boston, Massachusetts, unless
another place or date is agreed to by Buyer and the Seller
Representative.  Notwithstanding the foregoing, if pursuant to the immediately
preceding sentence the Closing would occur during the period beginning on the
day that is fifteen (15) days prior to the end of Buyer’s 2012 fiscal year and
ending on the last day of such fiscal year, then the Closing may instead at
Buyer’s election take place on the Business Day immediately following the last
day of such fiscal year or on such other date as Buyer and the Seller
Representative may agree, subject nonetheless to the satisfaction or waiver of
the conditions set forth in Article VI (such Closing, is also herein referred to
as a “Blackout Closing”).  The date upon which the Closing occurs is herein
referred to as the “Closing Date.”
 
1.3. Purchase Price; Payment; Escrow; Allocation Certificate; Withholding.
 
(a) Final Purchase Price.  The aggregate consideration to be paid by Buyer to
the Sellers for the Shares (the “Final Purchase Price”) shall be an amount in
cash (without interest) equal to: (i) $220,000,000 (the “Gross Purchase Price”),
(ii) minus (without duplication): (A) the aggregate 

 
2

--------------------------------------------------------------------------------

 
Acquisition Expenses, (B) the aggregate Indebtedness, excluding any Permitted
Indebtedness, of the Company and the Subsidiaries reflected on the Estimated
Closing Balance Sheet, (C) the aggregate amount of all Change in Control
Payments, (D) the aggregate amount of all Historic Severance Payments, (E) the
Pro-Rata Bonus Amount,  (F) the aggregate amount of all Marlin Payments, and (G)
the aggregate amount of the Canadian Consumption Tax in the case of clauses (A),
(B), (C), (D), (E), (F) and (G) to the extent not paid as of immediately prior
to the Closing, (iii) plus the Closing Cash, and (iv) plus, the Working Capital
Adjustment.
 
(i) The “Working Capital Adjustment” will be an amount (expressed as either a
positive or negative) equal to the following:
 
(A) if the Closing Net Working Capital is greater than the Target Net Working
Capital Amount, then the Working Capital Adjustment will be a positive number
equal to the excess of the Closing Net Working Capital over the Target Net
Working Capital Amount;
 
(B) if the Closing Net Working Capital is equal to the Target Net Working
Capital Amount, then the Working Capital Adjustment will be zero; and
 
(C) if the Closing Net Working Capital is less than the Target Net Working
Capital Amount, then the Working Capital Adjustment will be a negative number
equal to the difference between the Closing Net Working Capital and the Target
Net Working Capital Amount.
 
(ii) The Purchase Price shall be paid as set forth in Section 1.3(b).
 
(b) Payment of Estimated Purchase Price.
 
(i) The Estimated Purchase Price, as calculated at Closing, shall be an amount
in cash (without interest) equal to (i) the Gross Purchase Price, (ii) minus
(without duplication): (A) the aggregate Acquisition Expenses, (B) the aggregate
Indebtedness, excluding any Permitted Indebtedness, of the Company and the
Subsidiaries reflected on the Estimated Closing Balance Sheet, (C) the aggregate
amount of all Change in Control Payments, (D) the aggregate amount of all
Historic Severance Payments, (E) the Pro-Rata Bonus Amount, (F) the aggregate
amount of all Marlin Payments, and (G) the aggregate amount of the Canadian
Consumption Tax in the case of clauses (A), (B), (C), (D), (E), (F) and (G) to
the extent not paid as of immediately prior to the Closing, (iii) plus the
Estimated Closing Cash, and (iv) plus the Estimated Working Capital Adjustment
(the “Estimated Purchase Price”).  The Estimated Purchase Price is subject to
further adjustment in accordance with this Section 1.3(b) and Section 1.6.
 
(ii) The “Estimated Working Capital Adjustment” will be an amount (expressed as
either a positive or negative) equal to the following:
 
(A) if the Estimated Closing Net Working Capital is greater than the Target Net
Working Capital Amount, then the Estimated Working Capital Adjustment will be a
positive number equal to the excess of the Estimated Closing Net Working Capital
over the Target Net Working Capital Amount;
 
(B) if the Estimated Closing Net Working Capital is equal to the Target Net
Working Capital Amount, then the Estimated Working Capital Adjustment will be
zero; and
 
 
3

--------------------------------------------------------------------------------

 
(C) if the Estimated Closing Net Working Capital is less than the Target Net
Working Capital Amount, then the Estimated Working Capital Adjustment will be a
negative number equal to the difference between the Estimated Closing Net
Working Capital and the Target Net Working Capital Amount.
 
(iii) Upon the terms and subject to the conditions of this Agreement, at the
Closing, subject to each Seller delivering to Buyer the certificate(s)
representing such Seller’s Shares duly and properly endorsed for transfer, Buyer
shall pay to each Seller with respect to such Seller’s Shares, net of such
Seller’s Pro Rata Share of the Escrow Amount and subject to reduction pursuant
to Section 1.3(e), an amount in cash (without interest) equal to the aggregate
of (i) the number of shares of Company Common Stock owned by such Seller
multiplied by the Estimated Per Common Share Payment Amount, plus (ii) the
number of shares of Series A Preferred Stock owned by such Seller multiplied by
the Series A Liquidation Preference, plus (iii) the number of shares of Series B
Preferred Stock owned by such Seller multiplied by the Estimated Per Series B
Share Payment Amount as set forth on the Allocation Certificate.  Each such
payment shall be made by wire transfer of federal funds to an account designated
by such Seller as set forth on the Allocation Certificate.
 
(c) Escrow.  On the Closing Date, Buyer shall deposit with U.S. Bank National
Association (the “Escrow Agent”) a portion of the Purchase Price equal to
$22,000,000 in cash (together with any interest and other income earned thereon,
the “Escrow Amount”).  The Escrow Amount shall be held in trust by the Escrow
Agent pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A (the “Escrow Agreement”) and shall be released in accordance with the
terms thereof.  The parties hereto agree that any payment of the Escrow Amount
to the Sellers shall constitute part of the Purchase Price and is intended to
qualify for installment sale treatment under Section 453 of the Code.
 
(d) Allocation Certificate.  At least four (4) Business Days prior to the
Closing Date, the Company shall deliver to Buyer a certificate (the “Allocation
Certificate”) of the Company signed by the Chief Executive Officer and the Chief
Financial Officer of the Company certifying on behalf of the Company as to the
accuracy and completeness, in each case as of the Closing, of:
 
(i) the aggregate Acquisition Expenses, to the extent not paid as of immediately
prior to the Closing, together with a list of each payee and the amount of each
element thereof;
 
(ii) the aggregate Indebtedness of the Company and the Subsidiaries as of the
Closing, including a separate listing of the aggregate amount of Permitted
Indebtedness, together with a list of each payee and the amount of each element
thereof;
 
(iii) the aggregate Change in Control Payments as of the Closing, together with
a list of each payee and the amount of each element thereof and, to the extent
not subject to tax withholdings, the wire instructions for each Person to whom a
Change in Control Payment shall be due and payable on or after the Closing Date;
 
(iv) a listing of Historic Severance Payments, together with a list of each
payee and the amount of each element thereof and, to the extent not subject to
tax withholdings, wire instructions for each Person to whom an Historic
Severance Payment shall be due and payable following the Closing Date;
 
(v) the aggregate amount of all Marlin Payments as of the Closing Date and, to
the extent applicable, wire instructions for the Marlin Entities entitled to
receipt thereof;
 
 
4

--------------------------------------------------------------------------------

 
(vi) the aggregate Canadian Consumption Tax;
 
(vii) the calculation of the Purchase Price, the number of Fully Diluted Common
Shares, the Estimated Per Common Share Payment Amount, the number of shares of
Series A Preferred Stock, the Estimated Series A Share Payment Amount, the
number of shares of Series B Preferred Stock and the Estimated Series B Share
Payment Amount;
 
(viii) the allocation of the Purchase Price, inclusive of the Escrow Amount,
among the Sellers with respect to the Shares owned by each Seller (on a per
share, per certificate and aggregate basis);
 
(ix) each Seller’s Pro Rata Share of the Escrow Amount (expressed as a dollar
amount and as a percentage);
 
(x) the allocation of the Purchase Price, net of the Escrow Amount, among the
Sellers with respect to the Shares owned by each Seller (on a per share, per
certificate and aggregate basis);
 
(xi) the amount of any required withholding (if any) with respect to each
Seller; and
 
(xii) wire instructions, mailing address and bank account information for each
Seller.
 
The Company shall give Buyer timely access to all supporting workpapers used in
the preparation of the Estimated Closing Balance Sheet, the Allocation
Certificate and the Closing Financials Certificate.  Buyer shall review the
Estimated Closing Balance Sheet, the Allocation Certificate and the Closing
Financials Certificate promptly, and in any event within three (3) Business Days
of receipt thereof.  Once the Allocation Certificate is reviewed by Buyer and
certified to by the Company, it shall be deemed the definitive calculation by
each of the Sellers of the Purchase Price payable in connection with the
Transactions and the disbursement thereof, subject to adjustment only as
provided in Sections 1.3, 1.5 and 1.6.
 
(e) Withholding Rights; Deductions from Purchase Price.  Each of Buyer, the
Escrow Agent and the Company shall be entitled to deduct and withhold from any
payment to any Person under this Agreement or any Related Agreements such
amounts as it is required to deduct and withhold with respect to the making of
such payment or any other Tax withholding obligation with respect to the
Transactions or the exercise, cancellation or cash-out of any Company Stock
Right or the vesting of restricted stock under the Code or any provision of
applicable Tax Law.  To the extent that amounts are so withheld or deducted and
paid over to the appropriate Governmental Entity by Buyer, the Escrow Agent or
the Company, as the case may be, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such Person in respect of
which such deduction and withholding was made by Buyer, the Escrow Agent or the
Company, as the case may be.  Buyer, the Escrow Agent or the Company, as the
case may be, shall pay over to the appropriate Governmental Entity amounts
withheld under this Section 1.3(e).
 
(f) Closing Financials.  At least three (3) Business Days prior to the Closing
Date, the Company shall deliver to Buyer a certificate (the “Closing Financials
Certificate”) of the Company signed by the Chief Executive Officer and the Chief
Financial Officer of the Company certifying on behalf of the Company as to the
accuracy and completeness, in each case as of the Closing, of:
 
 
5

--------------------------------------------------------------------------------

 
(i) an estimated unaudited consolidated balance sheet (the “Estimated Closing
Balance Sheet”) of the Company and the Subsidiaries as of as of 12:01 A.M.
Eastern time on the Closing Date substantially in the form of the Company
Balance Sheet prepared in accordance with the Accounting Procedures (except for
the absence of footnotes); and
 
(ii) the estimated amount of Net Working Capital as of the Closing Date (the
“Estimated Closing Net Working Capital”) and the estimated amount of Closing
Cash (the “Estimated Closing Cash”), which estimated amounts shall be prepared
by the Company in good faith in accordance with the Accounting Procedures, and
which shall be in substantially the form of the Sample Net Working Capital
Statement.
 
1.4. Payoff of Certain Amounts.
 
(a) Indebtedness.  At least three (3) Business Days prior to the Closing Date,
the Company shall deliver to Buyer payoff letters in form and substance
reasonably satisfactory to Buyer with respect to each item of Indebtedness,
excluding any Permitted Indebtedness, set forth on the Allocation
Certificate.  At the Closing, Buyer shall repay the Indebtedness, excluding any
Permitted Indebtedness, as set forth on the Allocation Certificate and the
payoff letters.
 
(b) Other Payments.  Buyer shall, in each case to the extent not paid as of
immediately prior to the Closing, (i) at the Closing, pay any Acquisition
Expenses to each payee entitled to payment therefor; (ii) at the Closing, pay to
the Company the amount of the Change in Control Payments, which Change in
Control Payments shall be paid by the Company to the recipients thereof as soon
as reasonably practicable; (iii) at the Closing, pay to the Company the amount
of the Historic Severance Payments, which Historic Severance Payments shall be
paid by the Company to the recipients thereof as soon as reasonably practicable;
and (iv) at the Closing, pay the Marlin Payments to the Marlin Entities.
 
1.5. Post-Closing Adjustment Procedure.
 
(a) As soon as practicable, but in any event within sixty (60) calendar days
after the Closing Date, Buyer will prepare and deliver to the Seller
Representative a statement (the “Closing Financial Statement”), setting forth
calculations of (i) Net Working Capital as of the Closing Date (the “Closing Net
Working Capital”) and (ii) the Closing Cash.  The Closing Financial Statement
will be prepared in good faith in accordance with the Accounting Procedures, and
which shall be in substantially the form of the Sample Net Working Capital
Statement.
 
(b) Each party will provide the other party and its representatives with
reasonable access to books and records and relevant personnel during the
preparation of the Closing Financial Statement and the resolution of any
disputes that may arise under this Section 1.5.  Buyer shall give the Seller
Representative timely access upon request to all reasonably necessary supporting
workpapers used in the preparation of the Closing Financial Statement.
 
(c) If the Seller Representative disagrees with the determination of the Closing
Net Working Capital and/or the Closing Cash as shown on the Closing Financial
Statement, the Seller Representative will notify Buyer in writing of such
disagreement within thirty (30) calendar days after delivery of the Closing
Financial Statement to the Seller Representative, which notice will describe the
nature of any such disagreement in reasonable detail to the extent practicable
and identify the specific items involved and the dollar amount of each such
disagreement, and provide reasonable supporting documentation to the extent
practicable for each such disagreement.  If the Seller Representative fails to
deliver such a notice of disagreement within this thirty (30) calendar day
period, then the determination of


 
6

--------------------------------------------------------------------------------

 
the Closing Net Working Capital and the Closing Cash as shown on the Closing
Financial Statement will be final and binding.
 
(d) If the Seller Representative delivers such a notice of disagreement within
the thirty (30) calendar day period following receipt of the Closing Financial
Statement, Buyer and the Seller Representative agree to negotiate in good faith
to resolve any such disagreement.  If Buyer and the Seller Representative are
unable to resolve all disagreements raised by the Seller Representative pursuant
to Section 1.5(c) within thirty (30) calendar days after delivery to Buyer of
written notice of such disagreement, then Buyer and the Seller Representative
shall execute a memorandum (the “Working Capital Memorandum”) setting forth (i)
the resolved items and/or amounts, if any, and (ii) the items or amounts that
remain in dispute following such good faith negotiations and, such disagreements
will be submitted for final and binding resolution to the Chicago office of
Ernst & Young LLP (the “Accounting Arbitrator”).  The Accounting Arbitrator will
deliver to Buyer and the Seller Representative, as promptly as practicable and
in any event within ninety (90) calendar days after its appointment, a written
report setting forth the resolution of any such disagreement determined in
accordance with the terms of this Agreement, which, as to each amount in
disagreement, will be an amount no less than the lesser of the amounts claimed
by either Buyer or Sellers, and no greater than the greater of the amounts
claimed by either Buyer or Sellers.  The determinations of the Accounting
Arbitrator will be final and binding.  The fees and expenses of the Accounting
Arbitrator incurred in connection with its determination of the disputed items
will be paid jointly, one-half by Buyer and one-half by Sellers; provided, that
if the difference between the Accounting Arbitrator’s determination of the
disputed items and the determination of the disputed items that would have
resulted from the use of the proposed calculations of Buyer, on the one hand, or
the Seller Representative on the other hand (the “Erroneous Party”) is more than
twice as great as the difference between the Accounting Arbitrator’s
determination of the disputed items and the determination of the disputed items
that would have resulted from the use of the other party’s proposed
calculations, the Erroneous Party will pay all of the fees and expenses of the
Accounting Arbitrator.  Other than such fees and expenses of the Accounting
Arbitrator, Buyer and Sellers will each be responsible for their own costs and
expenses incurred in connection with any actions taken pursuant to this Section
1.5.
 
(e) The final determination of Closing Cash and Closing Net Working Capital
pursuant to Section 1.5(c) and (d), if applicable, shall be used in the
calculation of the Final Purchase Price pursuant to Section 1.3(a).
 
1.6. Purchase Price Adjustment.
 
(a) If the Final Purchase Price as recalculated pursuant to Section 1.3(a) is
less than the Estimated Purchase Price, then Buyer will submit a claim
certificate to the Escrow Agent, which shall not be subject to dispute, for an
amount equal to the difference between the Estimated Purchase Price and the
Final Purchase Price and shall be entitled to receive payment from the Escrow
Account of the amount of such difference as soon as practicable following the
submission of such claim certificate.
 
(b) If the Final Purchase Price as recalculated pursuant to Section 1.3(a) is
the same as the Estimated Purchase Price, there will be no further adjustment
made to the Purchase Price.
 
(c) If the Final Purchase Price as recalculated pursuant to Section 1.3(a) is
greater than the Estimated Purchase Price, then on the third (3rd) Business Day
following determination of the Final Purchase Price, Buyer will pay to each
Seller an amount in cash equal to such Seller’s Pro Rata Share of the difference
between the Final Purchase Price and the Estimated Purchase Price.
 
 
7

--------------------------------------------------------------------------------

 
1.7. Adjustments for Tax Purposes.  Any payments made pursuant to Section 1.6
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by applicable Tax Law.
 
ARTICLE II                                
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Subject to such exceptions as are disclosed in the disclosure schedule dated as
of the Agreement Date and delivered herewith by the Company to Buyer (the
“Company Disclosure Schedule”) corresponding to the applicable section and
subsection or clause of this Article II (the “Applicable Article II Provision”)
(or disclosed in any other section, subsection or clause of the Company
Disclosure Schedule provided that it is reasonably apparent on its face, upon a
reading of the disclosure without any independent knowledge on the part of the
reader regarding the matter disclosed that the matter being disclosed is
responsive to the Applicable Article II Provision), the Company hereby
represents and warrants to Buyer as follows:
 
2.1. Organization of the Company.  The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of
Delaware.  The Company has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as currently
conducted.  The Company is duly qualified or licensed to do business and is in
good standing as a foreign corporation in each jurisdiction listed on Schedule
2.1(a), which constitute all of the jurisdictions in which the conduct of its
business or the ownership, leasing, holding or use of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or licensed or in good standing would not reasonably be expected to
have a Company Material Adverse Effect.  The Company has made available to Buyer
an accurate and complete copy of the Company’s Organizational Documents, each as
amended as of the Agreement Date and in full force and effect on the Agreement
Date.  The Company has not violated its Organizational Documents in any material
respect.  Schedule 2.1(b) lists every state or foreign jurisdiction in which the
Company has facilities, maintains an office, branch or permanent establishment
or has a current Employee or Independent Contractor.  Neither the Company nor
its predecessors has conducted any business under or otherwise used for any
purpose in any jurisdiction any fictitious name, assumed name, “d/b/a”, trade
name or other name.
 
2.2. Authority.  The Company has all requisite corporate power and authority to
enter into, execute and deliver this Agreement, the Escrow Agreement, and any
other agreement or certificate specifically required to be executed by the
Company pursuant to this Agreement or the Escrow Agreement to which it is or
will be a party (collectively, the “Related Agreements”), to perform its
obligations hereunder and thereunder, and to consummate the Transactions.  The
Company Board Approval has been properly obtained, and it constitutes all of the
necessary action or authorization on the part of the Company, the Company Board
or the stockholders of the Company for the authorization, execution, delivery
and performance of this Agreement and the Related Agreements by the Company and
the consummation by the Company of the Transactions.  This Agreement has been,
and each of the Related Agreements to which the Company is a party will be at
the Closing, duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the other parties hereto and thereto
(other than the Company), this Agreement constitutes, and in the case of the
Related Agreements they will at Closing constitute, valid, legal and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
 
 
8

--------------------------------------------------------------------------------

 
2.3. No Conflict.  Assuming the consents, waivers and approvals set forth on
Schedule 2.4(b) are obtained and the actions or items described in Section 2.4
have been taken or obtained, the execution, delivery and performance by the
Company of this Agreement and the Related Agreements to which the Company is a
party, and the consummation of the Transactions, do not and will not (a)
conflict with or result in any material violation of or material default under
(with or without notice or lapse of time, or both) or give rise to a right of
termination, cancellation, modification or acceleration of any material
obligation or loss of any material benefit under, or result in the imposition or
creation of any Lien upon the Shares or any material Lien upon any of the
Company’s or any of the Subsidiaries’ properties or assets (tangible or
intangible), under  (1) any provision of the Organizational Documents of the
Company or any of the Subsidiaries, or (2) any Disclosable Contract to which the
Company or any of the Subsidiaries is a party or by which they or any of their
respective properties or assets is bound, (b) conflict with, in any material
respect, any Company Authorization or (c) violate, in any material respect, any
Law applicable to the Company or any of the Subsidiaries or any of their
respective properties or assets (whether tangible or intangible).
 
2.4. Consents.
 
(a) No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, or notice to any Governmental Entity is required by,
or with respect to, the Company or any of the Subsidiaries in connection with
the execution, delivery and performance by the Company of this Agreement and the
Related Agreements to which the Company is a party or the consummation by the
Company and the Subsidiaries of the Transactions, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations, notices
and filings as may be required under the HSR Act and any other applicable
antitrust or competition Laws (collectively, “Antitrust Laws”).
 
(b) Schedule 2.4(b) sets forth all notices to, and all consents, waivers and
approvals of, parties to any Disclosable Contract to which the Company or any of
the Subsidiaries is a party or by which they or their properties are bound that
are required thereunder in connection with the Transactions or for any such
Disclosable Contract to remain in full force and effect without limitation,
modification or alteration (including payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Company
or any of the Subsidiaries, as the case may be, would otherwise be required to
pay pursuant to the terms of such Disclosable Contract had the Transactions not
occurred) after the Closing Date.
 
2.5. Subsidiaries.
 
(a) Schedule 2.5(a)(i) sets forth any Person, of which (i) at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect the board of directors or others performing similar functions with
respect to such Person is directly or indirectly owned or controlled by the
Company, or by any one or more of the Company’s Subsidiaries or (ii) the Company
or any other Subsidiary of the Company is a general partner (each, a
“Subsidiary”).  Except for the Subsidiaries, the Company does not own, directly
or indirectly, any capital stock of or any other equity or ownership interest in
any other Person.  Except as set forth on Schedule 2.5(a)(ii), neither the
Company nor any of the Subsidiaries is, directly or indirectly, a party to,
member of or participant in any partnership, joint venture or similar business
arrangement and none of the Company, any of the Subsidiaries or any of their
respective properties or assets is currently subject to, bound by or has any
obligations under any such partnership, joint venture or similar business
arrangement.  Each Subsidiary is duly organized, validly existing and in good
standing (to the extent applicable) under the Laws of its jurisdiction of
formation.  Each Subsidiary has all requisite power and authority to own, lease
and operate its properties and to carry on its business as currently
conducted.  Each Subsidiary is duly qualified or

 
9

--------------------------------------------------------------------------------

 

licensed to do business and is in good standing (to the extent applicable) as a
foreign organization in each jurisdiction listed on Schedule 2.5(a)(i), which
constitute all of the jurisdictions in which the conduct of its business or the
ownership, leasing, holding or use of its properties makes such qualification
necessary, except such other jurisdictions where the failure to be so qualified
or licensed or in good standing would not reasonably be expected to have a
Company Material Adverse Effect.  The Company has made available to Buyer an
accurate and complete copy of each Subsidiary’s Organizational Documents, each
as amended as of the Agreement Date and in full force and effect on the
Agreement Date.  None of the Subsidiaries has violated its Organizational
Documents in any material respect.  Schedule 2.5(a)(iii) lists, with respect to
each Subsidiary, every jurisdiction in which such Subsidiary has facilities,
maintains an office, branch or permanent establishment or has a current
Employee, agent, consultant or contractor.  None of the Subsidiaries or their
respective predecessors have conducted any business under or otherwise used for
any purpose in any jurisdiction any fictitious name, assumed name, “d/b/a”,
trade name or other name.
 
(b) The authorized and outstanding capital stock of each Subsidiary, including
the identity of each holder of any outstanding equity ownership interest
therein, is set forth on Schedule 2.5(b)(i).  Except as set forth on Schedule
2.5(b)(ii), all of the outstanding capital stock of, or other equity or
ownership interests in, each Subsidiary is owned by the Company, directly or
indirectly, free and clear of any Lien.  Except as set forth in Schedule
2.5(b)(iii), there are no outstanding (i) Company Securities or securities of
any of the Subsidiaries convertible into or exercisable or exchangeable for
shares of capital stock or other voting securities or equity or ownership
interests in any Subsidiary (“Subsidiary Securities”) or (ii) Security Rights
for any Subsidiary Securities.  There are no outstanding obligations of the
Company or any of the Subsidiaries to repurchase, redeem or otherwise acquire
any outstanding Subsidiary Securities.  All of the outstanding Subsidiary
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.
 
2.6. Company Capital Structure.
 
(a) The authorized capital stock of the Company consists of (i) 1,000,000 shares
of Company Common Stock, of which 238,941.82 shares are issued and outstanding
as of the Agreement Date, and (ii) 800,000 shares of Company Preferred Stock,
consisting of (x) 100 shares of Series A Convertible Preferred Stock (the
“Series A Preferred Stock”), of which 100 shares are issued and outstanding as
of the Agreement Date, (y) 750,000 shares of Series B Convertible Preferred
Stock (the “Series B Preferred Stock”), of which 750,000 shares are issued and
outstanding as of the Agreement Date and (z) 49,900 shares of Company Preferred
Stock, of which none are issued and outstanding as of the Agreement Date.  The
Company does not have any other shares of preferred stock or any other shares of
capital stock or any other equity or ownership interests of any kind authorized,
designated, issued or outstanding.  All of the Shares are owned of record and,
to the Company’s Knowledge, beneficially, by the Sellers as set forth on
Schedule 2.6(a), which is accurate and complete as of the Agreement Date.  The
Shares are owned by the Sellers free and clear of any and all Liens, and upon
delivery of the Shares hereunder, Buyer will acquire good and marketable title
thereto, free and clear of any and all Liens.  All rights and powers to vote the
Shares are held exclusively by the Sellers.  All of the Shares (i) have been
duly authorized and validly issued and are fully paid, non-assessable and not
subject to preemptive rights or similar rights created by statute, the Company’s
Organizational Documents or any agreement to which the Company is a party, and
(ii) have been offered, sold, issued and delivered by the Company in all
material respects in compliance with the terms of any applicable agreement or
other understanding to which the Company is a party, the Organizational
Documents of the Company and all applicable Laws.  There are no restrictions of
any kind on the transfer of the Shares except those imposed by foreign, federal
and state securities Laws.  Except as set forth on Schedule 2.6(a)(ii), no
dividends or other Distributions with respect to any shares of Company Capital
Stock or any Subsidiary Securities have ever been made or declared, and none
have accrued.  All preferential rights of the Company Preferred Stock in


 
10

--------------------------------------------------------------------------------

 
connection with the sale of substantially all of the assets of the Company or a
merger involving the Company are set forth in the Company’s Organizational
Documents.  Each share of Series A Preferred Stock and each share of Series B
Preferred Stock is convertible as provided in the Company’s Amended and Restated
Certificate of Incorporation, as amended and in effect as of the date of the
Agreement Date.
 
(b) (i)           Except for the Company’s 2009 Equity Incentive Plan (the
“Plan”), neither the Company nor any of the Subsidiaries has ever adopted,
sponsored or maintained any stock option plan or any other plan or Contract
providing for equity compensation to any Person.  The Plan has been duly
authorized, approved and adopted by the Company Board and the Company’s
stockholders and is in full force and effect.  The Company has reserved for
issuance to Employees of and consultants to the Company and the Subsidiaries
110,000 shares of Company Common Stock under the Plan, of which no options to
purchase shares of Company Common Stock have, at any time, been granted and no
options to purchase shares of Company Common Stock are outstanding as of the
Agreement Date.
 
(ii) Other than the Restricted Shares, there are no outstanding Security Rights
for or related to any Company Security, whether or not currently exercisable,
and none of the Sellers, the Company or any of the Subsidiaries has or is bound
by any (A) promise or commitment to issue, deliver, sell, repurchase or redeem,
or cause to be issued, delivered, sold, repurchased or redeemed, any Company
Security or any Subsidiary Security or (B) obligation to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any Security Right for or related to any Company Security or Subsidiary
Security, other than accelerating the Restricted Shares in accordance with the
terms of the Plan and any applicable restricted stock agreement.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or other similar rights with respect to the Company or any of the
Subsidiaries.  The Restricted Shares will fully vest immediately prior to the
Closing.
 
(c) There are no (i) voting trusts, proxies or other agreements or
understandings with respect to the Shares, any Company Securities or any
Subsidiary Securities to which the Company or any of the Subsidiaries is a
party, by which the Company or any of the Subsidiaries is bound, or which exist
to the Company’s Knowledge, or (ii) agreements or understandings to which the
Company or any of the Subsidiaries is a party, by which the Company or any of
the Subsidiaries is bound, or which exist to the Company’s Knowledge relating to
the voting, registration, sale or transfer (including agreements relating to
rights of first refusal, “co-sale” rights or “drag-along” rights) of any Shares,
any Company Securities or any Subsidiary Securities.  The holders of shares of
Company Capital Stock and any other Company Security and any Subsidiary Security
and any Security Right with respect to any of the foregoing have been or will be
properly given or shall have properly waived any required notice prior to the
Closing.
 
2.7. Company Financial Statements and Internal Controls.
 
(a) Schedule 2.7 sets forth (i) the audited consolidated and consolidating
balance sheets and the related audited consolidated statements of operations,
changes in stockholders’ equity (deficit) and cash flows of the Company and the
Subsidiaries for the fiscal years ended December 31, 2011, December 31, 2010 and
December 31, 2009 and the opinion of PricewaterhouseCoopers LLP, the Company’s
independent auditor, thereon, and (ii) the unaudited consolidated balance sheets
(the “Company Balance Sheet”) of the Company and the Subsidiaries as of March
31, 2012 and June 30, 2012 (the “Balance Sheet Date”), and the related unaudited
consolidated and consolidating statements of operations, changes in
stockholders’ equity (deficit) and cash flows of the Company and the
Subsidiaries for the three-month and six-month periods then ended (the financial
statements referred to in items (i) and (ii), collectively, the “Company
Financial Statements”).  The Company Financial Statements are accurate and
complete in all material respects and have been prepared from the books and
records of the Company and in accordance with generally accepted accounting
principles effective in the United States (“GAAP”)
 
 
11

--------------------------------------------------------------------------------

 
applied on a consistent basis throughout the periods indicated and consistent
with each other, except for the absence of footnotes in the case of the
unaudited Company Financial Statements.  The Company Financial Statements fairly
presented, in all material respects, the consolidated financial position,
results of operations and cash flows of the Company and the Subsidiaries as of
the dates and for the periods indicated therein, subject, in the case of the
unaudited interim Company Financial Statements, to normal year-end adjustments,
which were not material, individually or in the aggregate.
 
(b) The Company and its Subsidiaries have in place systems and processes that
are customary and adequate for a company at the same stage of development as the
Company and that are designed to (i) provide reasonable assurances regarding the
reliability of the Company Financial Statements, including that (A) transactions
are executed and access to assets is given only in accordance with management’s
general or specific authorization; and (B) transactions are recorded as
necessary to permit preparation of periodic financial statements and to maintain
accountability for assets, and (ii) in a timely manner accumulate and
communicate to the Company’s principal executive officer and principal financial
officer the type of information that is required to be disclosed in the Company
Financial Statements.  Neither the Company nor any of the Subsidiaries nor, to
the Company’s Knowledge, any Employee, auditor, accountant or representative of
the Company or any of the Subsidiaries has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the inadequacy of such systems and processes or the accuracy or
integrity of the Company Financial Statements.  To the Company’s Knowledge,
there have been no instances of fraud by the Company or any of the Subsidiaries,
whether or not material, that occurred during any period covered by the Company
Financial Statements.
 
(c) During the periods covered by the Company Financial Statements, the
Company’s external auditor was independent of the Company and its management.
 
2.8. Liabilities.
 
(a) Except liabilities, debts, demands or other obligations: (i) recorded or
reserved against on the Company Balance Sheet; (ii) incurred since the Balance
Sheet Date until the Agreement Date in the ordinary course of business,
consistent with past practices; (iii) incurred on or after the Agreement Date
and shown on the Estimated Closing Balance Sheet; (iv) incurred in connection
with the execution, delivery and performance of this Agreement, the Related
Agreements and the Transactions, (v) as set forth on Schedule 2.8(a), (vi) under
agreements entered into after the Agreement Date in compliance with Section
5.1(b) or (vii) that are executory performance obligations to be performed after
the Agreement Date in the ordinary course of business pursuant to agreements of
the Company and the Subsidiaries that were entered into in the ordinary course
of business or agreements that are Disclosable Contracts, the Company and the
Subsidiaries do not have any material debts, liabilities, demands or obligations
of any nature (whether known or unknown, accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, or as a guarantor
or otherwise).  Neither the Company nor any of the Subsidiaries has any
“off-balance sheet arrangements” (as such term is defined in Item 303(a)(4) of
Regulation S-K promulgated under the Exchange Act).
 
(b) Schedule 2.8(b) lists:  (i) any long-term portion of any Customer
Prepayments (assuming for these purposes that the Closing Date is August 31,
2012) as of the Agreement Date, (ii) all notes payable and other Indebtedness of
the Company and the Subsidiaries as of the Agreement Date and (iii) each Lien to
which the Company, any Subsidiary or any of their respective properties, assets
or undertakings is subject or bound and each agreement with respect thereto as
of the Agreement Date.  All accounts payable of the Company and the Subsidiaries
that arose after the Balance Sheet Date have been recorded on the accounting
books and records of the Company.  All outstanding accounts payable of the
Company and the Subsidiaries represent valid obligations arising from bona fide
purchases of assets or


 
12

--------------------------------------------------------------------------------

 

services, which assets or services have been delivered to the Company or any of
the Subsidiaries.  Neither the Company nor any of the Subsidiaries has, at any
time:  (i) made a general assignment for the benefit of creditors; (ii) filed,
or had filed against it, any bankruptcy petition or similar filing; (iii)
suffered the attachment or other judicial seizure of all or a substantial
portion of its assets; (iv) admitted in writing its inability to pay its debts
as they become due; or (v) been convicted of, or pleaded guilty or no contest
to, any felony.  Neither the Company nor any of the Subsidiaries is insolvent.
 
2.9. Absence of Certain Changes.  Except as set forth on Schedule 2.9 or as
specifically contemplated by this Agreement, since the Balance Sheet Date (or,
in the case of Section 2.9(l) since March 31, 2012) through and including the
Agreement Date there has not been, occurred or arisen any:
 
(a) transaction by the Company or any of the Subsidiaries, except in the
ordinary course of business and consistent with past practice and in an amount
not in excess of $100,000 individually or $300,000 in the aggregate for any
series of related transactions (or, for the purposes of Section 5.1(b)(x),
except as expressly required by the terms of any Disclosable Contract);
 
(b) amendments or changes to the Organizational Documents of the Company or of
any of the Subsidiaries;
 
(c) capital expenditure or capital commitment by the Company or any of the
Subsidiaries in any amount in excess of $100,000 in any individual case or
$300,000 in the aggregate;
 
(d) payment, discharge or satisfaction, in any amount in excess of $100,000 in
any individual case or $300,000 in the aggregate, of any claim, liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise
of the Company or any of the Subsidiaries), other than payments, discharges or
satisfactions in the ordinary course of business and consistent with past
practice of liabilities reflected or reserved against in the Company Balance
Sheet including scheduled payments pursuant to the terms of the Loan Agreement;
 
(e) (i) failure to pay accounts payable when due consistent with past practice
or any delay in payment thereof or any renegotiation thereof, (ii) request by
the Company or any of the Subsidiaries to accelerate the payment of any accounts
receivable or (iii) change to or deviation from the Company’s or any of the
Subsidiaries’ cash management practices, in each case except in the ordinary
course of business consistent with past practice;
 
(f) destruction of, damage to or loss of any material assets of the Company or
any of the Subsidiaries (whether or not covered by insurance), or loss of any
material business, including the receipt of any written notification from any
Key Customer that such customer intends to discontinue, terminate or materially
reduce its relationship with the Company or any of the Subsidiaries;
 
(g) work stoppage or labor strike, or written notice of any action, suit, claim,
demand, labor dispute or grievance relating to any labor, employment and/or
safety matter involving the Company or any of the Subsidiaries, including
charges of wrongful dismissal or discharge, discrimination, wage and hour
violations, or other unlawful labor and/or employment practices or actions;
 
(h) change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by the Company or any of the
Subsidiaries (except, solely for the purposes of Section 5.1(b)(x), as expressly
required by GAAP, upon prompt written notice of such change to Buyer);
 
 
13

--------------------------------------------------------------------------------

 
(i) revaluation by the Company or any of the Subsidiaries of any of their
assets, including the writing down of the value of inventory or writing off of
notes or accounts receivable in an amount in excess of $100,000, except in the
ordinary course of business consistent with past practice or, with respect to
the writing down of the value of inventory, except as required by GAAP;
 
(j) (i) Distribution, (ii) split, combination or reclassification of any Company
Security or any Subsidiary Security, (iii) issuance or authorization of the
issuance of any Company Security, any Subsidiary Security or any Security Rights
in respect of, in lieu of or in substitution for, any of the foregoing, or (iv)
transfer of any Shares;
 
(k) (i) change in the compensation paid or payable by the Company or any
Subsidiary to any of its Employees or Independent Contractors other than normal
increases granted to such Persons in the ordinary course of business consistent
with past practice, (ii) material obligation or liability incurred by the
Company or any Subsidiary to any of its Employees or Independent Contractors,
(iii) obligation or liability incurred by the Company or any Subsidiary to any
of its stockholders, or (iv) loans or advances made by the Company to any of its
stockholders, Employees or Independent Contractors, except normal compensation
and expense allowances payable in the ordinary course of business consistent
with past practice;
 
(l) Employee terminations, redundancies and/or layoffs, excluding, in all cases,
termination of Employees with poor performance ratings or for cause;
 
(m) (i) granting of severance or termination or other pay or benefits to any
Employee, consultant or contractor or entering into any agreement with respect
thereto, except in the ordinary course of business; (ii) adoption or amendment
of any Company Employee Plan, Change in Control Agreement or severance plan; or
(iii) entering into any employment agreement, extension of any employment offer,
payment or agreement to pay any bonus or special remuneration to any Employee,
except in the ordinary course of business;
 
(n) entering into of any agreement by the Company or any of the Subsidiaries,
any termination, extension, amendment or modification of the material terms of
any Disclosable Contract, by the Company or any of the Subsidiaries, or any
waiver, release or assignment of any material rights or claims thereunder, in
each case except in the ordinary course of business and consistent with past
practice;
 
(o) sale, lease, license or other disposition of any of the material assets or
properties of the Company or any of the Subsidiaries, or creation of any Lien
(other than Permitted Liens) in such assets or properties, except sales or
non-exclusive licenses of Company Products in the ordinary course of business
consistent with past practice;
 
(p) waiver or release of any material right or claim of the Company or any of
the Subsidiaries, including any write-off or other compromise of any account
receivable of the Company or any of the Subsidiaries, except in the ordinary
course of business and consistent with past practice;
 
(q) commencement or notice or, to the Company’s Knowledge, written threat of
commencement, of any lawsuit or proceeding against or investigation of the
Company or any of the Subsidiaries or their affairs, or commencement of any
litigation by the Company or any of the Subsidiaries, or settlement of any
lawsuit, proceeding or investigation (regardless of the party initiating the
same);
 
 
14

--------------------------------------------------------------------------------

 
(r) (i) transfer, sale or abandonment by the Company or any of the Subsidiaries
of any rights to the Company-Owned Intellectual Property or the entering into of
any license agreement (other than non-exclusive end-user license agreements
entered into by the Company or any of the Subsidiaries in the ordinary course of
business consistent with past practice that do not include any rights with
respect to source code), distribution agreement (including any VAR, OEM or
similar agreement), reseller agreement, security agreement, assignment or other
conveyance, or option for any of the foregoing, with respect to the
Company-Owned Intellectual Property with any Person, (ii) purchase or other
acquisition of any Intellectual Property Rights or the entering into of any
license agreement, distribution agreement (including any VAR, OEM or similar
agreement), reseller agreement, security agreement, assignment or other
conveyance, or option for any of the foregoing, with respect to the Intellectual
Property Rights of any Person (other than off-the-shelf shrink wrap, click
through or similar licenses for commercially available software), (iii) material
change in pricing or royalties set or charged by the Company or any of the
Subsidiaries to its customers or licensees or in pricing or royalties set or
charged by Persons who have licensed Intellectual Property Rights to the Company
or any of the Subsidiaries (other than off the shelf shrink wrap, click through
or similar licenses for commercially available software, in each case with no
recurring license fee) or (iv) entering into, or amendment of, any agreement
with respect to the development of any Intellectual Property Rights with a third
party (other than ordinary course Company Product configuration for customers);
 
(s) entering into any agreement, or modification to any Disclosable Contract,
pursuant to which any Person was granted marketing, distribution, reseller,
development, manufacturing or similar rights with respect to any products,
services or technology of the Company or any of the Subsidiaries;
 
(t) event, occurrence, change, effect or condition of any character that,
individually or in the aggregate, has had or reasonably would be expected to
have a Company Material Adverse Effect;
 
(u) transfer by the Company or any Subsidiary of any Employee with a title of
director or above from working for the Company or a Subsidiary or inducement by
the Company or any Subsidiary of any Employee to resign their employment with
the Company or any Subsidiary;
 
(v) voluntary prepayment or other non-mandatory payment of, or in respect of,
any Indebtedness excluding Permitted Indebtedness, or any Lien, excluding
Permitted Liens; or
 
(w) agreement by the Company or any of the Subsidiaries to do any of the things
described in the preceding clauses (a) through (v) (other than negotiations with
Buyer and its representatives regarding the Transactions).
 
2.10. Accounts Receivable; Bank Accounts.
 
(a) Schedule 2.10(a)(i) lists all accounts receivable of the Company and the
Subsidiaries as of the Balance Sheet Date.  All of the accounts receivable of
the Company and the Subsidiaries (a) represent bona fide transactions that arose
in the ordinary course of business, (b) to the Company’s Knowledge are subject
to no setoffs or counterclaims and (c) to the Company’s Knowledge are
collectible.
 
(b) No Person has any Lien on any account receivable, and no written request or
agreement for material deduction or material discount has been made with respect
to any account receivable.
 
 
15

--------------------------------------------------------------------------------

 
(c) Set forth on Schedule 2.10(c) is a description of each account maintained by
or for the benefit of the Company or any of the Subsidiaries at any bank or
other financial institution including the authorized signatories of each account
except for any changes made prior to the Closing Date in compliance with Section
5.1.  There are no outstanding powers of attorney executed on behalf of the
Company or any of the Subsidiaries.
 
2.11. Restrictions on Business Activities.  There is no judgment, injunction,
order, decree or material agreement (excluding material agreements granting
customers ownership or title to Intellectual Property Rights developed pursuant
to a services engagement for such customer) to which the Company or any of the
Subsidiaries is a party, subject or otherwise bound, that would reasonably be
expected to prohibit, impair or otherwise limit:  (a) any material business
practice of the Company, any of the Subsidiaries or any of their respective
Affiliates; (b) any acquisition of property (tangible or intangible) by the
Company, any of the Subsidiaries or any of their respective Affiliates; (c) the
conduct of any material business by the Company, any of the Subsidiaries or any
of their respective Affiliates; or (d) the freedom of the Company, any of the
Subsidiaries or any of their respective Affiliates to engage in any line of
business or to compete or do business with any Person, in each case whether
arising as a result of a change in control of the Company, any of the
Subsidiaries or any of their respective Affiliates or otherwise.  Without
limiting the generality of the foregoing, neither the Company nor any of the
Subsidiaries has (x) entered into any agreement under which the Company, any of
the Subsidiaries or any of their respective Affiliates is restricted from
selling, licensing, manufacturing or otherwise distributing any of its
technology or products or from providing services to customers or potential
customers or any class of customers, in any geographic area, during any period
of time, or in any segment of the market (but excluding provisions in customer
agreements granting customers ownership or title to Intellectual Property Rights
developed pursuant to a services engagement for such customer), or (y) granted
any Person exclusive rights to sell, license, manufacture or otherwise
distribute any of the Company’s, any of the Subsidiaries’ or any of their
respective Affiliates’ technology or products in any geographic area or with
respect to any customers or potential customers or any class of customers during
any period of time or in any segment of the market.  Neither the Company nor any
of the Subsidiaries is a party to any agreement that violates any Antitrust Law.
 
2.12. Real Property; Leases.
 
(a) None of the real property currently used or occupied by the Company or any
of the Subsidiaries, in each case together with all build-out, fixtures and
improvements created thereon (“Company Real Property”), is owned by the Company
or any of the Subsidiaries, nor has the Company or any of the Subsidiaries ever
owned any real property.  All of the Company Real Property is leased or
subleased by the Company or one of the Subsidiaries pursuant to a Lease set
forth on Schedule 2.12(b).  Neither the Company nor any of the Subsidiaries has
any contractual obligation to purchase any land or buildings.
 
(b) Schedule 2.12(b) sets forth all leases, subleases, financing agreements and
other agreements, in each case, pursuant to which the Company or any of the
Subsidiaries derives its rights in the Company Real Property (the “Leases”),
including, with respect to each such Lease, the identity of the landlord or
sublandlord, the addresses, the date of such Lease and each amendment thereto.
 
(c) The Leases are valid, binding and enforceable in accordance with their
respective terms, except as such enforceability may be subject to applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other similar Laws affecting the enforcement of creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law). There does not exist under any
such Lease any material default by the Company or any of the Subsidiaries or, to
the Company’s Knowledge, by any other Person, or any event


 
16

--------------------------------------------------------------------------------

 
that, with or without notice or lapse of time or both, would constitute a
material default by the Company or any of the Subsidiaries or, to the
Company’s Knowledge, by any other Person.  No notice or agreement to terminate
any Lease has been served on the Company or any Subsidiary, or entered into by
the Company or any Subsidiary with respect thereto.  The Company has made
available to Buyer complete copies of all Leases, including all amendments and
agreements related thereto, and the Leases constitute the entire agreement
between the Company or any of the Subsidiaries and each landlord or sublandlord
with respect to the Company Real Property.  All scheduled rent and other
material charges currently due and payable under the Leases have been paid,
except for liabilities reflected or reserved against in the Company Balance
Sheet.  There are no matters or restrictions affecting the Company Real Property
or the Leases that would reasonably be expected to interfere to any material
extent with the continued use and occupancy by the Company and the Subsidiaries
of the Company Real Property for the Company’s business.
 
(d) The Company or one of the Subsidiaries is the holder of the tenant’s
interest under the Leases and has not assigned the Leases or subleased all or
any portion of the premises leased thereunder.  Neither the Company nor any of
the Subsidiaries has made any material alterations, additions or improvements to
the premises leased under the Leases that are required to be removed at the
termination of the applicable Lease term and the cost of which restoration would
be reasonably likely to exceed $50,000 per Lease or $150,000 in the aggregate.
 
2.13. Assets; Absence of Liens and Encumbrances.
 
(a) Schedule 2.13(a) sets forth as of the Agreement Date all equipment,
materials, tangible prototypes, tools, supplies, vehicles, furniture, fixtures,
improvements and other tangible assets, excluding the Company Real Property and
any alterations or improvements thereon (the “Tangible Assets”) of the Company
and the Subsidiaries with an individual book value of greater than $10,000, and
sets forth the original cost and book value of each such asset.  The Tangible
Assets of the Company are adequate and sufficient, in all material respects, for
the conduct of the business of the Company and its Subsidiaries as currently
conducted and as currently contemplated to be conducted.
 
(b) The Company and each of the Subsidiaries has good and valid title to, or, in
the case of Company Real Property and leased properties and assets, valid
leasehold interests in, all of its material tangible properties and assets,
real, personal and mixed, used or held for use in its business, free and clear
of any Liens, except as reflected in the Company Balance Sheet and except for
Permitted Liens.
 
(c) All facilities, machinery, equipment, fixtures, vehicles, and other personal
properties owned, leased or used by the Company or any of the Subsidiaries
(i) are adequate for the conduct of the business of the Company and the
Subsidiaries as currently conducted in all material respects and (ii) are in
good operating condition, subject to normal wear and tear, and reasonably fit
and usable for the purposes for which they are being used and not in need of
replacement.
 
2.14. Proprietary Rights.
 
(a) Schedule 2.14(a) lists all Company Registered Intellectual
Property.  Schedule 2.14(a) lists any proceedings or actions before any court,
tribunal (including the United States Patent and Trademark Office (“PTO”) or
equivalent authority anywhere in the world) related to any of the Company
Registered Intellectual Property.  All Company Registered Intellectual Property
is subsisting or pending and, to the Company’s Knowledge,  in compliance with
all formal legal requirements (including payment of filing, examination and
maintenance fees and proofs of use).  All necessary documents and certificates
in connection with such Company Registered Intellectual Property have been filed
with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case


 
17

--------------------------------------------------------------------------------

 
may be, for the purposes of maintaining such Company Registered Intellectual
Property.  There are no actions that must be taken by the Company or any of its
Subsidiaries within one hundred twenty (120) days of the Agreement Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to PTO or foreign, as the case may be, office actions,
documents, applications or certificates for the purpose of obtaining,
maintaining, perfecting or preserving or renewing such Company Registered
Intellectual Property.  To the Company’s Knowledge, there are no facts or
circumstances that would render any Company Registered Intellectual Property
invalid or unenforceable.
 
(b) Schedule 2.14(b) sets forth a true, accurate and complete list of all
licenses, sublicenses, and royalty, escrow, maintenance, support and other
agreements to which the Company and/or any Subsidiary is a party and pursuant to
which (i) the Company or any Subsidiary is authorized to use, license the use
of, distribute or exercise any other rights with respect to any third party
Proprietary Rights that are incorporated in or used by, any of the Company
Products or services (collectively, the “Company In-Licenses”), or (ii) any
other person is authorized to use, license the use of, distribute or exercise
any other rights with respect to any Company-Owned Intellectual Property,
including but not limited to any such licenses granted by the Company or any
Subsidiary to any other person to modify, distribute, integrate or bundle any of
the Company Software Products or Software developed or licensed exclusively by
the Company (collectively, the “Company Out-Licenses”); provided, however, that
(x) any generally available, off-the-shelf software programs licensed by the
Company or one of its Subsidiaries on standard terms need not be listed in
Schedule 2.14(b)(i), (y) customer agreements that do not grant rights with
respect to source code for Company Products, reseller and distribution contracts
granting or authorizing the granting of only a non-exclusive, internal-use,
end-user license to object code, and any associated support agreements, need not
be listed in Schedule 2.14(b)(ii), and (z) non-disclosure agreements that do not
grant commercialization rights, and are entered into in the ordinary course of
business, need not be listed in Schedule 2.14(b)(i) or Schedule
2.14(b)(ii).  Schedule 2.14(b)(ii) also accurately and completely identifies any
Company Out-Licenses which are exclusive in a territory.
 
(c) The Company, or its Subsidiaries, owns, possesses a valid license to use (as
currently used by the Company or its Subsidiaries), or otherwise has the full
legal right to use (as currently used by the Company or its Subsidiaries) all of
the Company Intellectual Property, free and clear, in the case of Company-Owned
Intellectual Property, of any Lien (whether arising by contract or by operation
of law), except as reflected in the Company Balance Sheet and except for
Permitted Liens.  The Company and each of its Subsidiaries owns, possesses or
otherwise has the right to use all Company Intellectual Property and all other
Proprietary Rights necessary or required for the conduct of the business of the
Company or such Subsidiary, as applicable, as currently conducted, including the
development, marketing and distribution of the existing products of the Company
and each Subsidiary as currently developed, marketed and distributed.  Except
for the Company Out-Licenses, and the subject matter excluded from the
disclosure obligation of Schedule 2.14(b)(ii), there are no outstanding rights
or options (whether or not currently exercisable), licenses or agreements of any
kind (including, without limitation, any agreement for joint development and/or
joint ownership of Intellectual Property Rights) granted by the Company or its
Subsidiaries relating to the Company-Owned Intellectual Property.  Except under
the Company In-Licenses and the other agreements excluded from the disclosure
obligation of Schedule 2.14(b)(i),  neither the Company nor any Subsidiary is
obligated to pay any royalties or other compensation (other than market rate
fees for standard Software licenses that are generally commercially available),
to any third party (including, without limitation, any current or former
Employees, consultants or independent contractors) in respect of its ownership,
use or license of any Company Intellectual Property.  There has been no material
breach or violation by the Company or any Subsidiary of the Company In-Licenses
set forth or required to be set forth on Schedule 2.14(b)(i), and to the
Company’s Knowledge, there is no material breach or violation by any other party
to, any such Company In-License.
 
 
18

--------------------------------------------------------------------------------

 
(d) The execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not, as the result of
the operation of any agreements to which the Company or its Subsidiaries is a
party, impair the rights of Buyer or the Company to use, practice, operate
under, license, sublicense, dispose of, or bring suit for infringement of any of
the Company-Owned Intellectual Property and Intellectual Property Rights
licensed to the Company pursuant to the Company In-Licenses to the same extent
that the Company and each Subsidiary would have been able to had the
transactions contemplated by this Agreement not occurred and without the payment
of any additional amounts or consideration other than ongoing fees, royalties or
payments that the Company or any Subsidiary would otherwise be required to pay.
 
(e) Neither the business of the Company nor any Subsidiary, as currently
conducted, nor any of the services, products or support delivered by the Company
or any Subsidiary to its customers, as currently delivered,  infringes,
constitutes the misappropriation of, or conflicts with, any Proprietary Rights
of any third party (including without limitation due to the use of any Third
Party Software without a valid license or without complying with the
restrictions and terms of a valid license).  None of Company’s nor any
Subsidiary’s use of third party products or services, as currently used,
infringes, constitutes the misappropriation of, or conflicts with, any
Proprietary Rights of any third party (including without limitation due to the
use of any Third Party Software without a valid license or without complying
with the restrictions and terms of a valid license) or constitute unfair
competition or trade practice under the laws of any jurisdiction.  To the
Company’s Knowledge there is no claim, and neither the Company nor any
Subsidiary has ever received any written (or, to the Company’s Knowledge, oral)
notice or other communication of any claim from, any Person asserting that the
business of the Company or any Subsidiary, as currently conducted and as
currently contemplated to be conducted, or any of the services, products or
support delivered by the Company or any Subsidiary to its customers, or any use
by the Company or any Subsidiary of any third party products or services,
infringe or may infringe, constitute the misappropriation of, or conflict with,
any Proprietary Rights of another Person or constitute unfair competition or
trade practice under the laws of any jurisdiction.  To the Company’s Knowledge,
there are no existing or threatened infringement, misappropriation, unfair
competition or trade practice or competing claims by any third party regarding
the ownership of or right to use any Company-Owned Intellectual Property.  To
the Company’s Knowledge, without having conducted any customer audits, no Person
is infringing, misappropriating or violating any Proprietary Rights of the
Company or any of its Subsidiaries or engaging in unfair competition or trade
practices with respect to the Company.
 
(f) Schedule 2.14(f) lists any Software that (i) has been incorporated or
embedded into, or distributed with, any of the Company Software Products and
(ii) was not developed by Employees of the Company or any Subsidiary in the
course of their employment for the Company or any Subsidiary.  Except for those
individuals set forth on Schedule 2.14(f) whose assignment agreements have been
provided to the Buyer, no consultants, contractors, or other third parties
(other than Employees of the Company or any Subsidiary in the course of their
employment) have contributed to, or participated in any respect in the
development of, the Company-Owned Intellectual Property.
 
(g) The Company and its Subsidiaries (and their respective consultants, and
agents) have not incorporated, bundled, or distributed any Open Source Software
into or with any of the Company Software Products in such a manner as to cause
or require, under the terms of the applicable open source license agreement for
such Open Source Software, (A) all or any portion of such Company Software
Product (other than original Open Source Software) to be treated as Open Source
Software under the terms of such open source license or (B) all or any portion
of the source code of such Company Software Product (other than the original
Open Source Software) to be distributed or provided to licensees in connection
with the licensing or distribution of such Company Software Product.  In
particular, (i) none of the Company Software Products contain any Open Source
Software that would cause any portion of the Company Software Products to be
disclosed or subject to disclosure under the

 
19

--------------------------------------------------------------------------------

 
terms of the GPL and any past obligations for disclosure of any portion of the
Company Software Products under the GPL have been released and are no longer in
effect with respect to any of the current Company  Software Products; and (ii)
any Company Software Products containing any Software subject to the LGPL fit
within the exception set forth in Section 4 of the LGPL and as such no Company
Software Products are subject to disclosure under the terms of the LGPL.  “Open
Source Software” means any software that is distributed as free software, open
source software (e.g., Linux) or similar licensing or distribution models,
including, without limitation, software licensed or distributed under any of the
following licenses, or licenses similar to any of the following: (i) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the Artistic
License (e.g., PERL); (iii) the Mozilla Public License; (iv) the Netscape Public
License; (v) the Sun Community Source License (SCSL); or (vi) the Sun Industry
Standards License (SISL).  Neither the Company nor any Subsidiary has
incorporated in, or included with, any of the Company Software Products, or
otherwise delivered to any second or subsequent customers, any Software or any
derivative of any Software (A) which the Company or any of its Subsidiaries
created and/or delivered to an initial or earlier customer in the course of
performing consulting, implementation, maintenance or other services for such
initial or earlier customer and (B) in which such initial or earlier customer
has any ownership or other similar rights other than a nonexclusive license from
the Company or a Subsidiary (regardless whether such rights were assigned to or
vested in such customer).
 
(h) The Company and its Subsidiaries have implemented policies and procedures
reasonably designed to establish and preserve the ownership of or exclusive
rights to the Company-Owned Intellectual Property or Company Software Products,
including the protection of Trade Secrets.  Without limiting the generality of
the foregoing, all Employees, consultants and independent contractors of the
Company or any Subsidiary who are or were involved in, or who have contributed
to, the creation or development of any material Company-Owned Intellectual
Property, Company Software Products and all Employees of the Company or any
Subsidiary who have otherwise had access to material Trade Secrets of the
Company or the applicable Subsidiary have executed and delivered to the Company
or any Subsidiary legally binding confidentiality and assignment of inventions
agreements, which effectively assign the ownership of and protect the
confidentiality of such Company-Owned Intellectual Property, Company Software
Products and Trade Secrets to the Company or its Subsidiaries, as
applicable.  Copies of such agreements with current Employees have been made
available to Buyer, and all of such agreements with current Employees are in
full force and effect.  Neither the Company nor any Subsidiary is aware of any
material violation of the confidentiality of any Trade Secrets comprising
Company-Owned Intellectual Property or Company Software Products.  None of the
Company, any Subsidiary or, to the Company’s Knowledge, the Employees,
consultants, or independent contractors of the Company or any Subsidiary have
any agreements or arrangements with any former employers relating to Trade
Secrets of such employers that would interfere with the activities of the
Company or any Subsidiary.  To the Company’s Knowledge, the activities of the
Employees, consultants, or independent contractors of the Company or any
Subsidiary on behalf of the business of the Company or any Subsidiary as
currently conducted and as currently contemplated to be conducted do not violate
any agreements or arrangements which such Employees have with former employers
or any other third person.  To the Company’s Knowledge, no current or former
Employee, stockholder, consultant or independent contractor of the Company or
any Subsidiary has any right, claim or interest in or with respect to any of the
Company-Owned Intellectual Property or Company Software Products.
 
(i) To the Company’s Knowledge, the Company Intellectual Property and the
Company Software Products together with the Intellectual Property Rights that
the Company or its Subsidiaries possess or otherwise have the right to use
constitute all the Intellectual Property Rights and Software necessary for, or
used in connection with, the operation of the business of the Company or any
Subsidiary as currently conducted, and to the Company’s Knowledge there is no
other Intellectual Property Right or Software that is material or necessary to
the operation of the business of the Company

 
20

--------------------------------------------------------------------------------

 
or any Subsidiary as currently conducted or for the continued operation of the
business of the Company or any Subsidiary as currently conducted immediately
after the Closing in substantially the same manner as operated prior to the
Closing.
 
2.15. Product Warranties; Services; Support.
 
(a) Each product (including any software product) or service developed,
manufactured, sold, licensed, leased or delivered by the Company or any of the
Subsidiaries (collectively, the “Company Products”) conforms and has been in
conformity in all material respects with the specifications for such Company
Product, all applicable contractual commitments and all applicable express and
implied warranties, except for non-conformities for which an adequate reserve
has been made on the Company Balance Sheet.  Neither the Company nor any of the
Subsidiaries has any material liability or obligation (and to the
Company’s Knowledge, there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
the Company or any of the Subsidiaries giving rise to any liability or
obligation) for replacement or repair of any Company Product or other damages in
connection therewith, except for liabilities or obligations for replacement,
repair or re-performance incurred in the ordinary course of business consistent
with past practice or industry standards for which an adequate reserve has been
made on the Company Balance Sheet.  Schedule 2.15(a) includes a copy of the
standard terms and conditions of sale, license, or lease for each of the Company
Products.
 
(b) Services provided by the Company or any of the Subsidiaries to any third
party (“Services”) were performed in conformity with the terms and requirements
of all applicable express and implied warranties, all applicable services
agreements and in all material respects with all applicable Laws, except for
non-conformities for which an adequate reserve has been made on the Company
Balance Sheet.  There is no claim pending or, to the Company’s Knowledge,
threatened against the Company or any of the Subsidiaries relating to any
Services or services agreement and, to the Company’s Knowledge, there is no
reasonable basis for the assertion of any such claim.  Schedule 2.15(b)(i) sets
forth the name of each client and project with respect to which the Company or
any of the Subsidiaries is obligated under an agreement to provide professional
or consulting Services after the Agreement Date (each such agreement, a
“Services Agreement”).  Except as expressly set forth on Schedule 2.15(b)(ii),
none of the Services Agreements is a “loss contract” or other similar agreement
(a “Loss Contract”) where the expected cost to complete the agreement exceeds
either (i) the fees and payments to be received by the Company or applicable
Subsidiary pursuant to such agreement or (ii) the Company’s budgeted expense to
perform its obligations thereunder, and to the Company’s Knowledge, there is no
reasonable basis to conclude that any Services Agreement will become a Loss
Contract.
 
2.16. Company Contracts.
 
(a) Schedule 2.16 sets forth each of the following agreements (or such
information as is required in lieu of such agreements) to which the Company or
any of the Subsidiaries is a party or by which they or their properties or
assets are bound:
 
(i) agreements with any current or former stockholder (including any of their
respective Affiliates) or any Employee or Independent Contractor of the Company
or any Subsidiary or with any entity in which any of the foregoing is an
officer, director or 5% or greater stockholder and pursuant to which the Company
or any Subsidiary or such other party has current or future obligations or
liabilities in excess of $100,000 in any fiscal year, excluding salary and
bonuses of Employees;
 
(ii) written agreements with any labor union or association representing any
Employee of the Company or any Subsidiary;
 
 
21

--------------------------------------------------------------------------------

 
(iii) names of parties with which the Company or Subsidiaries has agreements for
the purchase, sale or license of software (other than agreements for the sale or
license of the Company Products), materials, supplies, equipment, merchandise or
services, or relating to capital expenditures, for which accounts payable has
been recognized in excess of $100,000 during the twelve month period ending on
the Balance Sheet Date (taking into account any escalation, renegotiation or
redetermination);
 
(iv) agreements for the sale or exclusive license of any of the assets or
properties of the Company or any Subsidiary or for the grant to any person of
any option, right of first refusal, or preferential or similar right to purchase
any of such assets or properties, except sales or non exclusive licenses of the
Company Products;
 
(v) partnership, collaboration, mutual assistance, joint development, joint
marketing and joint venture agreements;
 
(vi) Tax Sharing Agreements;
 
(vii) agreements that obligate the Company or any Subsidiary to purchase or
license all or substantially all of its requirements of a particular product
from a supplier, or for periodic minimum purchases or licenses of a particular
product from a supplier;
 
(viii) agreements with customers, suppliers, partners or collaborators for the
sharing of fees, the rebating of charges or other similar arrangements,
including contracts containing any Most Favored Customer Provision;
 
(ix) agreements containing covenants binding the Company or any Subsidiary not
to compete in any material line of business or geographical area, or with any
person;
 
(x) agreements relating to the acquisition by the Company or any Subsidiary of
any operating business or the capital stock or other securities of any other
person;
 
(xi) agreements (excluding Leases, distribution agreements and reseller
agreements) requiring the payment by the Company or any Subsidiary to any person
of a commission, fee or royalty. in each case, based on the revenues from sales
of the Company Products, other than to Employees or Independent Contractors in
the ordinary course of business;
 
(xii) mortgages, indentures, loan or credit agreements, factoring agreements,
promissory notes and other agreements and instruments relating to the borrowing
of money or financing or sale of receivables;
 
(xiii) research and development (whether contracted or shared) agreements;
 
(xiv) distributorship and reseller agreements; and
 
(xv) leases, financing agreements, subleases or other agreements under which the
Company or any Subsidiary is lessor or lessee of any personal property, in each
case to the extent the annual remaining obligation is $20,000 or greater.
 
(b) 
 
 
22

--------------------------------------------------------------------------------

 
(i) Each agreement with a party listed or required to be listed on Schedule
2.16(a)(iii), Schedule 2.15, Schedule 2.28(b) and Appendix 2.14(f), relating to
the subject matter thereof, each agreement set forth or required to be set forth
on Schedule 2.12, Schedule 2.14, Schedule 2.15, Schedule 2.16, Schedule 2.18(c),
Schedule 2.28(b), or on a Schedule cross-referenced within any of such Schedules
or Appendices of such Schedules (each, a “Disclosable Contract”) is in full
force and effect, is a valid and binding agreement of the Company and is
enforceable against the Company or the Subsidiaries and, to the Company’s
Knowledge, enforceable against the other party in accordance with its terms,
except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).  The Company and each of the Subsidiaries are in
compliance in all material respects with and have not breached, violated or
defaulted under in any material respect, or received written notice that they
have breached, violated or defaulted under, in any material respect, any of the
terms or conditions of any Disclosable Contract, nor to the Company’s Knowledge
has there occurred any event or occurrence that would constitute such a breach,
violation or default (with or without the lapse of time, giving of notice or
both) or any default by any third party.  The Company has made available to
Buyer accurate and complete copies of all Disclosable Contracts.
 
(ii) The Company and each of the Subsidiaries is in compliance with all material
delivery requirements, time lines, schedules, time of performance requirements
and other material milestones under all Disclosable Contracts and the Company
has no reasonable basis to believe that it and each of the Subsidiaries will not
continue to remain in compliance with all such material requirements.  Neither
the Company nor any of the Subsidiaries has incurred any significant cost
over-runs on any Disclosable Contract and the Company has no reasonable basis to
believe that it or any of the Subsidiaries will incur any such significant cost
over-runs.
 
2.17. Change in Control Agreements.
 
(a)           Schedule 2.17(a) sets forth each plan, agreement, scheme or
Company Employee Plan of the Company or any of the Subsidiaries (other than the
Company Executive Agreements) (i) pursuant to which any amounts may become
payable (whether currently or in the future) to any Employee, Independent
Contractor or director as a result of or in connection with the Transactions or
(ii) which provides for the acceleration or early vesting of any right or
benefit or lapse of any restriction of any Employee, Independent Contractor or
director as a result of or in connection with the Transactions, in each case
including any such plan, scheme, agreement or Company Employee Plan with respect
to which the Transactions constitute a partial or “single trigger” (each, a
“Change in Control Agreement”).
 
(b)           The employment agreements set forth on Schedule 2.17(b) are
referred to as the “Company Executive Agreements”.
 
(c)           The provisions of this Section 2.17 are not applicable to Leases.
 
2.18. Interested Party Transactions.
 
(a) To the Company’s Knowledge, no officer or director of the Company or any
Subsidiary nor any Affiliate of any such person (other than the Marlin
Entities), now has or within the last three (3) years had, either directly or
indirectly:
 
(i) an equity interest greater than 5% or debt interest in any corporation,
partnership, joint venture, association, organization or other person or entity
that furnishes or sells or during such period furnished or sold products or
services to the Company or any Subsidiary, or purchases
 
 
23

--------------------------------------------------------------------------------

 
or licenses or during such period purchased or licensed from the Company or any
Subsidiary any goods, software or services, or otherwise does or during such
period did business with the Company or any Subsidiary; or
 
(ii) a beneficial interest in any contract, commitment or agreement to which the
Company or any Subsidiary is or was a party or under which any of them is or was
obligated or bound or to which any of their respective properties may be or may
have been subject, other than stock options and other contracts, commitments or
agreements between the Company or any Subsidiary and such persons in their
capacities as Employees of the Company or any Subsidiary.
 
(b) To the Company’s Knowledge, no current Employee or Independent Contractor of
the Company or any Subsidiary nor any affiliate of the Company, is acting as an
Employee of or consultant to, owns a greater than 1% equity interest (or, with
respect to any such affiliate, a greater than 5% equity interest), or is
otherwise actively involved (except in his, her or its capacity as an Employee
of the Company or any Subsidiary) with any person that competes directly with
the Company or any Subsidiary.
 
(c) Schedule 2.18(c) sets forth each contract, commitment or other agreement
between the Company or any Subsidiary, on the one hand, and any of the Marlin
Entities, on the other (collectively, the “Marlin Agreements”).
 
2.19. Compliance with Laws.  Neither the Company nor any Subsidiary is or has
been in violation of any applicable Law (including Laws relating to
environmental matters, employment practices, occupational safety, Tax,
import/export or corrupt practices) of any Governmental Entity or regulatory
body applicable to its business or assets, except for any such violations that,
individually or in the aggregate, would not have a Material Adverse
Effect.  Neither the Company nor any Subsidiary has received any written (or, to
the Company’s Knowledge, oral) notice or communication from any Governmental
Entity of any such violation or noncompliance referred to in the preceding
sentence that has not been resolved, and there has been no material citation,
fine or penalty imposed or asserted against the Company or any Subsidiary for
any such violation of such Laws that has not been resolved.
 
2.20. Litigation.  Except as set forth on Schedule 2.20, there is no material
action, suit, or proceeding of any nature pending or, to the Company’s
Knowledge, threatened against the Company or any of the Subsidiaries, or, to the
Company’s Knowledge, any of their respective Employees.  Neither the Company nor
any of the Subsidiaries nor any of their respective properties is subject to any
order that materially impairs the Company’s or any of the Subsidiaries’ ability
to operate.  Schedule 2.20 lists each action, suit or proceeding that is
currently pending against the Company or any of the Subsidiaries as of the
Agreement Date.
 
2.21. Insurance.  Schedule 2.21 sets forth all insurance policies and fidelity
bonds covering the assets, business, equipment, properties, operations and
Employees of the Company or any of the Subsidiaries, including the type of
coverage, the carrier, the amount of coverage, the term and the annual premiums
of such policies.  There is no claim by the Company or any of the Subsidiaries
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed.  There is no pending claim that would reasonably
be expected to exceed the policy limits.  All premiums due and payable under all
such policies and bonds have been paid (or if installment payments are due, will
be paid if incurred prior to the Closing) and the Company and the Subsidiaries
are otherwise in material compliance with the terms of such policies and
bonds.  To the Company’s Knowledge there is no threatened termination of, or
material premium increase with respect to, any of such policies.  None of the
Company or any of the Subsidiaries has ever maintained, established, sponsored,
participated in or contributed to any self-insurance plan or program.
 
 
24

--------------------------------------------------------------------------------

 
2.22. Books and Records.  The minute books and other similar records of the
Company and each of the Subsidiaries contain accurate and complete records of
all material actions taken at any meetings of their respective stockholders,
boards of directors or any committees thereof and of all written consents
executed in lieu of the holding of any such meeting.  The books and records of
the Company and the Subsidiaries accurately reflect in all material respects the
assets, liabilities, business, financial condition and results of operations of
the Company and the Subsidiaries.  Accurate and complete copies of the foregoing
materials (except records of relevant portions of meetings and actions relating
to the transactions contemplated hereby or other similar transactions (which may
be provided on a redacted basis)  have been provided to Buyer.
 
2.23. Environmental Matters.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect:
 
(a) Hazardous Material.  Neither the Company nor any of the Subsidiaries
has:  (i) operated any underground storage tanks at any property that the
Company or any of the Subsidiaries has at any time owned, operated, occupied or
leased; or (ii) released in violation of any Environmental Law any substance
that has been designated by any Governmental Entity or by applicable Law to be
radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including PCBs, asbestos, petroleum, urea-formaldehyde and all
substances listed as hazardous substances pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
defined as a hazardous waste pursuant to the federal Resource Conservation and
Recovery Act of 1976, as amended, and the regulations promulgated pursuant to
said Laws (a “Hazardous Material”), but excluding office and janitorial supplies
properly and safely maintained.  No Hazardous Materials are present, as a result
of the actions of the Company or any of the Subsidiaries, or, to the Company’s
Knowledge, as a result of any actions of any third party or otherwise, in, on or
under any property, including the land and the improvements, ground water and
surface water thereof, that the Company or any of the Subsidiaries owns,
operates, occupies or leases.
 
(b) Hazardous Materials Activities.  Neither the Company nor any of the
Subsidiaries has transported, stored, used, manufactured, disposed of, released
or exposed its Employees or others to Hazardous Materials in violation of any
Law, nor has the Company or any of the Subsidiaries disposed of, transported,
sold, or manufactured any product containing a Hazardous Material (any or all of
the foregoing being collectively referred to as “Hazardous Materials
Activities”), in violation of any applicable Environmental Law promulgated to
prohibit, regulate or control Hazardous Materials or any Hazardous Materials
Activity.  The Company and the Subsidiaries have complied in all material
respects with all Environmental Laws regulating the disposal of Company Products
and the use, storage and disposal of Hazardous Materials.
 
2.24. Brokers’ and Finders’ Fees.  None of the Company or any of the
Subsidiaries has incurred, or will incur, directly or indirectly, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or any of the Transactions.  The Company has
previously made available to Buyer a copy of each agreement with respect to each
item set forth on Schedule 2.24 (each an “Engagement Letter”).
 
2.25. Employee Benefit Plans.
 
(a) Schedule.  Schedule 2.25(a) sets forth each Company Employee Plan.  Neither
the Company nor any of the Subsidiaries has any stated plan, intention or
commitment to establish any new Company Employee Plan, to modify or terminate
any Company Employee Plan (except to the extent required by Law or to conform
any such Company Employee Plan to the requirements of any applicable
 
 
25

--------------------------------------------------------------------------------

 
Law, in each case as previously disclosed to Buyer in writing, or as required by
this Agreement), or to enter into any Company Employee Plan.
 
(b) Employee Plan Documents.  The Company has made available to Buyer
(i) correct and complete copies of each Company Employee Plan or related trust,
including all amendments thereto (or, if such Company Employee Plan is not
written, an accurate description of the material terms thereof); (ii) the most
recent annual actuarial valuations, if any, prepared for each Company Employee
Plan; (iii) the three (3) most recent annual reports (Series 5500 and all
schedules thereto), if any, required under ERISA or the Code, or any similar
Laws of other jurisdictions applicable to the Company or any of the
Subsidiaries, in connection with each Company Employee Plan or related trust;
(iv) if any Company Employee Plan is funded, the most recent annual and periodic
accounting of Company Employee Plan assets; (v) the most recent summary plan
description together with the most recent summary of material modifications, if
any, with respect to each Company Employee Plan; (vi) all determination,
opinion, notification and advisory letters and rulings, compliance statements,
closing agreements, or similar materials specific to each Company Employee Plan
from the IRS or any similar Governmental Entity having jurisdiction over the
Company or any of the Subsidiaries relating to Company Employee Plans and copies
of all applications and correspondence (including specifically any
correspondence regarding actual or potential audits or investigations) to or
from the IRS, DOL or any other Governmental Entity with respect to any Company
Employee Plan, (vii) all material written agreements and contracts relating to
each Company Employee Plan, including fidelity or ERISA bonds, administrative
service agreements, group annuity contracts and group insurance contracts;
(viii) all communications material to any Employee or Employees relating to any
Company Employee Plan and any proposed Company Employee Plans, in each case
relating to any amendments, terminations, establishments, increases or decreases
in benefits, acceleration of payments or vesting schedules or other events that
would result in any material liability to the Company or any of the Subsidiaries
and that are not reflected in the current summary plan description and plan
document; (ix) all material forms and notices relating to the provision of
post-employment continuation of health coverage; (x) all policies pertaining to
fiduciary liability insurance covering the fiduciaries of each Company Employee
Plan; (xi) all discrimination and qualification tests, if any, for each Company
Employee Plan for the most recent plan year; and (xii) all registration
statements, annual reports (Form 11-K or any similar form required under the
Laws of other jurisdictions applicable to the Company or any of the Subsidiaries
and all attachments thereto) and prospectuses prepared in connection with each
Company Employee Plan.
 
(c) Employee Plan Compliance.  The Company and each of the Subsidiaries has
performed all material obligations required to be performed by it under each
Company Employee Plan, and each Company Employee Plan has been established and
maintained in accordance with its terms and in all material respects in
compliance with all applicable Laws, including ERISA and the Code.  Each Company
Employee Plan intended to qualify under Section 401(a) of the Code and each
trust intended to qualify under Section 501(a) of the Code has received a
favorable determination letter or opinion letter from the IRS with respect to
such Company Employee Plan as to its qualified status under the Code, and
nothing has occurred as to any such Company Employee Plan which has resulted or
is likely to result in the revocation of such qualification or which requires or
could reasonably be expected to require action under the compliance resolution
programs of the IRS to preserve such qualification.  No Company Employee Plan
and no party in interest with respect thereto has engaged in a “prohibited
transaction,” which could subject the Company or any of the Subsidiaries
directly or indirectly to liability under Section 4975 of the Code or Sections
409 or 502(i) of ERISA.  There are no actions, suits, claims or proceedings
pending or, to the Company’s Knowledge, threatened (other than routine claims
for benefits) against any Company Employee Plan or fiduciary thereto or against
the assets of any Company Employee Plan nor, to the Company’s Knowledge, is
there any reasonable basis therefor.  No communication, report or disclosure has
been made which, at the time of disclosure, did not accurately reflect the terms
and operation of the relevant Company Employee Plan.  The Company has not
undertaken to maintain any
 
 
26

--------------------------------------------------------------------------------

 
Company Employee Plan for any period of time and each Employee Plan can be
amended, terminated or otherwise discontinued on or after the Closing Date in
accordance with its terms, without liability to the Company, any of the
Subsidiaries, Buyer or any of its ERISA Affiliates (other than ordinary
administration expenses typically incurred in a termination event).  There are
no audits, inquiries or proceedings pending or, to the Company’s Knowledge,
threatened by the IRS, DOL or any other Governmental Entity having jurisdiction
over the Company or any of the Subsidiaries with respect to any Company Employee
Plan.  All annual reports and other filings required by the IRS, DOL or any
other similar Governmental Entity having jurisdiction over the Company or any of
the Subsidiaries have been timely made.  Neither the Company nor any of the
Subsidiaries nor any ERISA Affiliate is subject to any penalty or Tax with
respect to any Company Employee Plan under Section 501(i) of ERISA or
Section 4975 through 4980D of the Code or any similar Laws of other
jurisdictions applicable to the Company or any of the Subsidiaries and no
Company Employee Plan is sponsored or maintained by any Person that is or was
considered to be a co-employer with the Company or any of the Subsidiaries.
 
(d) Plan Status.  None of the Company, any of the Subsidiaries or any ERISA
Affiliate now, or has ever, maintained, established, sponsored, participated in
or contributed to any plan that is subject to Title IV of ERISA or Section 412
of the Code.  None of the Company, any of the Subsidiaries or any ERISA
Affiliate has incurred, nor do they reasonably expect to incur, any liability
with respect to any transaction described in Section 4069 of ERISA.  No Company
Employee Plan is a multiple employer plan as defined in Section 210 of ERISA or
any similar concept under any other applicable Law.
 
(e) Multiemployer Plans.  At no time has the Company, any of the Subsidiaries or
any ERISA Affiliate contributed to or been requested to contribute to any
“multiemployer plan” as defined in Section 3(37) of ERISA or any similar concept
under any other applicable Law.
 
(f) No Post-Employment Obligations.  No Company Employee Plan provides, or has
any liability to provide, life insurance, medical or other employee welfare
benefits to any Employee upon or after his or her retirement or termination of
employment for any reason, except as may be required by Law, and neither the
Company nor any Subsidiary has ever represented, promised or contracted (whether
in oral or written form) to any Employee (either individually or to Employees as
a group) that such Employee(s) would be provided with life insurance, medical or
other employee welfare benefits upon or after their retirement or termination of
employment, except to the extent required by Law.
 
(g) Funding of Plans.  With respect to each Company Employee Plan for which a
separate fund of assets is or is required to be maintained, full and timely
payment has been made of all amounts required of the Company and the
Subsidiaries, under the terms of each such Company Employee Plan or applicable
Law, as applied through the Closing Date.  The current value of the assets of
each such Company Employee Plan, as of the end of the most recently ended plan
year of that Company Employee Plan, equals or exceeds the current value of all
benefits liabilities under that Company Employee Plan.
 
(h) Effect of Transactions.  The execution, delivery and performance by the
Company of this Agreement and any Related Agreement to which the Company is a
party, and the consummation of the Transactions, will not conflict with or
result in any violation of or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under any
Company Employee Plan, trust or loan that would reasonably be expected to result
in any payment (whether of severance pay or otherwise), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits with respect to any Employee.
 
 
27

--------------------------------------------------------------------------------

 
(i) Foreign Jurisdictions.  Each Company Employee Plan subject to the Laws of
any jurisdiction outside of the United States (i) if intended to qualify for
special Tax treatment, meets all requirements for such treatment, (ii) is fully
funded and has been fully accrued for on the Company Financial Statements and
(iii) if required to be registered, has been registered with the appropriate
Governmental Entities and has been maintained in good standing with the
appropriate Governmental Entities.
 
(j) Taxation.  Each Company Employee Plan has been properly classified with
respect to the payment of Taxes, including in particular social security
payments and contributions, and any exemptions have been properly applied and
all filings have been completed accurately and in a timely manner with the
appropriate Tax Authorities.
 
(k) Discretion.  Each Company Employee Plan that is deemed to be discretionary
can be suspended or interrupted at any time at the Company’s or the relevant
Subsidiary’s discretion, and has not created any rights or obligations, either
from past practice or restrictions under the Employment Agreements or otherwise,
that would in any way limit the right of the Company or the relevant Subsidiary
to prospectively vary, suspend, reduce, amend, terminate or otherwise change any
current or future payments under any such discretionary Company Employee Plan.
 
2.26. Employment Matters.
 
(a) Schedule 2.26(a) sets forth with respect to each current Employee (including
any Employee who is on a leave of absence) (A) the name or employee
identification number of such Employee and the date as of which such Employee
was originally hired by the Company or any of the Subsidiaries, and whether the
Employee is on an active or inactive status; (B) such Employee’s title and job
function; (C) such Employee’s annualized compensation as of the Agreement Date,
or such other recent date as is set forth on Schedule 2.26(a), including base
salary, accrued vacation and/or paid time off accrual amounts and the applicable
bonus plan name and bonus percentage; (D) whether such Employee is currently on
a leave of absence, the type of leave (e.g., disability, workers compensation,
family, maternity, parental or other leave protected by applicable Law) and the
anticipated date of return to full service; (E) whether such Employee is
employed by the Company or one of the Subsidiaries, and if by a Subsidiary, the
name of the Subsidiary; (F) the Company or Subsidiary facility at which such
Employee is deemed to be located; and (G) any Company Authorization held by such
Employee on behalf of the Company or any of the Subsidiaries.
 
(b) Schedule 2.26(b) contains a list of individuals who are currently performing
services for the Company or any of the Subsidiaries and are classified as
“consultants” or “contract labor” or “independent contractors” (such persons,
the “Independent Contractors”), the respective compensation of each of the
Independent Contractors and whether the Company or any Subsidiary is party to a
consulting or contract labor or independent contractor agreement with the
individual or an entity with which such individual is an Employee.  Any such
agreements have been made available to Buyer and are set forth on Schedule
2.26(b).
 
(c) Each employment agreement and offer letter between the Company and any of
its Subsidiaries and any Employee in effect as of the Agreement Date and any
amendment thereto has been made available to Buyer.  Except as set forth on
Schedule 2.26(c)(ii), the employment of each of the current U.S. Employees is
terminable by the Company at will, and neither the Company nor any of the
Subsidiaries has any obligation to provide any particular form or period of
notice prior to terminating the employment of any of its current U.S.
Employees.  Except for current non-United States Employees, neither the Company
nor any of the Subsidiaries has, and to the Company’s Knowledge, no other Person
(other than Buyer or any of its Affiliates) has, (i) entered into any agreement
that obligates or purports to
 
 
28

--------------------------------------------------------------------------------

 
obligate Buyer or any of Buyer’s Affiliates to make an offer of employment to
any Employee or Independent Contractor of the Company or any of the Subsidiaries
or (ii) promised or otherwise provided any assurances (contingent or other) to
any Employee or Independent Contractor of the Company or any of the Subsidiaries
of any terms or conditions of employment with Buyer or any of Buyer’s Affiliates
following the Closing.
 
(d) The Company and each of the Subsidiaries has made available to Buyer
accurate and complete copies of all employee manuals and handbooks, employment
policy statements, employment customs and practices, internal regulations,
collective bargaining or labor agreements and Employment Agreements with respect
to Employees, all of which complied at all relevant times with applicable Law in
all material respects.
 
(e) (i) Since July 1, 2012, no greater than 5% of Employees nor any Employee
with the title above director has given the Company or any of the Subsidiaries
written notice terminating his or her employment with the Company or any of the
Subsidiaries, or terminating his or her employment upon a sale of, or business
combination relating to, the Company or any of the Subsidiaries or in connection
with the Transactions; (ii) neither the Company nor any of the Subsidiaries has
a present intention to terminate the employment of greater than 5% of Employees,
or any Employee with the title above director; (iii) to the Company’s Knowledge,
no current Employee or Independent Contractor is a party to or is bound by any
employment agreement, patent disclosure agreement, non-competition agreement,
any other restrictive covenant or other agreement with any Person, or subject to
any judgment, decree or order of any court or administrative agency, any of
which would reasonably be expected to have a Company Material Adverse Effect in
any way on (A) the performance by such Person of any of his or her duties or
responsibilities for the Company or any of the Subsidiaries, or (B) the
Company’s business or operations; (iv) to the Company’s Knowledge, no current
Employee or Independent Contractor is in violation of any term of any employment
agreement, patent disclosure agreement, non-competition agreement, or any other
restrictive covenant to a former employer or entity relating to the right of any
such Employee or Independent Contractor to be employed or retained by the
Company or any of the Subsidiaries, as the case may be; and (v) neither the
Company nor any of the Subsidiaries is or has ever been engaged in any dispute
or litigation with any Employee regarding intellectual property matters.
 
(f) Neither the Company nor any of the Subsidiaries is presently, nor have they
been in the past, a party to or bound by any union or works council contract or
agreement, collective bargaining agreement or similar agreement and to the
Company’s Knowledge there are no activities or proceedings of any labor union or
works council or other employee representation group to organize any Employees.
 
(g) Except as would not be material, neither the Company nor any of the
Subsidiaries is engaged or has ever been engaged in any unfair labor practice of
any nature, that, if adversely determined, would result in any material
liability to the Company or any of the Subsidiaries.  There has never been any
slowdown, work stoppage, labor dispute or union organizing activity, or any
similar activity or dispute, affecting the Company, any of the Subsidiaries or
any Employees.  There is not now pending and, to the Company’s Knowledge, no
Person has threatened to commence, any such slowdown, work stoppage, labor
dispute, union organizing activity or any similar activity or dispute.
 
(h) The Employees have been, and currently are, properly classified under the
Fair Labor Standards Act of 1938, as amended, and under any similar Law of any
state or other jurisdiction applicable to such Employees.  Except as would not
be material, any Persons now or heretofore engaged by the Company or any of the
Subsidiaries as Independent Contractors, rather than Employees, have been
properly classified as such, are not entitled to any compensation or benefits to
which regular, full-time Employees are or were at the relevant time entitled,
were and have been engaged in accordance with all applicable Laws, and have been
treated accordingly and appropriately for all Tax purposes.  Neither the
 
 
29

--------------------------------------------------------------------------------

 
Company nor any of the Subsidiaries is delinquent to, or has failed to pay, any
of its Employees or Independent Contractors for any wages (including overtime,
meal breaks or waiting time penalties), salaries, commissions, accrued and
unused vacation, on-call payments, equal pay, or collective bargaining payments
to which they would be entitled under applicable Law, if any, bonuses, benefits,
advantage in kind, profit sharing, stock options or other compensation for any
services performed by them or amounts required to be reimbursed or damages or
interest paid to such individuals.  Neither the Company nor any of the
Subsidiaries is liable for any payment to any trust or other fund or to any
Governmental Entity, with respect to unemployment compensation benefits, social
security or other benefits or obligations for Employees (other than routine
payments to be made in the normal course of business and consistent with past
practice).  Except as would not be material, none of the Company or any of the
Subsidiaries have any liability, including under any Company Employee Plan,
arising out of the treatment of any service provider as an Independent
Contractor and not as an Employee.
 
(i)  (i) Neither the Company nor any of the Subsidiaries has a severance pay
practice or policy; (ii) neither the Company nor any of the Subsidiaries has
outstanding liability for any severance pay, bonus compensation, acceleration of
payment or vesting of any equity interest, or other payments (other than accrued
salary, vacation, or other paid time off in accordance with the Company’s and
the Subsidiaries’ policies) to any Employee arising from the termination of
employment under any benefit or severance policy, practice, agreement, plan,
program of the Company or any of the Subsidiaries, applicable Law or otherwise;
and (iii) as a result of or in connection with the Transactions or as a result
of the termination by the Company or any of the Subsidiaries of any Persons
employed by the Company or any of the Subsidiaries on or prior to the Closing
Date, the Company will not have (except for such liabilities under Change of
Control Agreements) (A) any liability that exists or arises under any of the
Company’s or any of the Subsidiaries’ benefit or severance policy, practice,
agreement, plan, program, Law applicable thereto, including severance pay, bonus
compensation or similar payment, or (B) to accelerate the time of payment or
vesting, or increase the amount of or otherwise enhance any benefit due any
Employee.  Accordingly, as of the Closing Date, the Company and each of the
Subsidiaries will have satisfied in full all of their obligations to such
Employees and/or Independent Contractors for any severance pay, accelerated
vesting, or any other payments whatsoever, except for such liabilities under
Change of Control Agreements, and except for obligations under applicable Law
arising in any jurisdiction outside the United States where continuity of
employment is provided for under the applicable Law of such jurisdiction.
 
(j) The Company and each of the Subsidiaries has been and is in compliance, in
all material respects, with all applicable Laws and agreements respecting
employment, employment practices, employee benefits, terms and conditions of
employment, immigration matters, labor matters, and wages and hours, in each
case, with respect to its Employees and to the Company’s Knowledge there are no
allegations to the contrary.
 
(k) There are no demands or claims pending or, to the Company’s Knowledge,
threatened, before any Governmental Entity by any Employees for compensation,
pending severance benefits, vacation time, unpaid meal or rest breaks, vacation
pay or pension benefits, maternity benefits, any statutory benefits, or any
other claim threatened or pending before any Governmental Entity (or any state
“referral agency”) from any Employee or any other Person arising out of the
Company’s or any of the Subsidiaries’ status as employer or joint employer,
whether in the form of claims for employment discrimination, harassment,
retaliation, unfair labor practices, grievances, wrongful discharge or variation
of contract, wage and hour violations, breach of contract, unfair business
practice, tort, unfair competition or otherwise.  In addition, to the Company’s
Knowledge, there are no pending or threatened claims or actions against the
Company or any of the Subsidiaries under any workers compensation policy or
long-term disability policy, nor to the Company’s Knowledge is there any
reasonable basis therefor.  The
 
 
30

--------------------------------------------------------------------------------

 
Company and each of the Subsidiaries has complied with and is in compliance with
all applicable workers compensation Laws in all material respects.
 
(l) The Company and each of the Subsidiaries, and to the Company’s Knowledge
each current Employee, is in compliance with all applicable visa and work permit
requirements, and no visa or work permit held by a current Employee will expire
during the six (6) month period beginning on the Agreement Date.
 
(m) Neither the Company nor any of the Subsidiaries has implemented any plant or
office closing, transfer of Employees or layoff of Employees that (without
regard to any actions that might be taken by Buyer after the Closing) is or
could reasonably be expected to be in violation of the Worker Adjustment and
Retraining Notification Act or similar state Laws.
 
(n) During the twelve (12) months preceding the Agreement Date, neither the
Company nor any Subsidiary has entered into a joint employer or co-employer
agreement, or has hired any individual who may be considered a joint employee
with the Company and any other Person.
 
(o) The Company and each of the Subsidiaries have obtained all required
approvals, consents, and more generally taken all necessary steps with the
Employees or their representatives and/or Governmental Entities, such as
collective or individual consultation, information, notification or
negotiations, as may be required by Law such that this Agreement shall have full
force and effect at Closing on the Employees and the parties hereto.
 
(p) To the Company’s Knowledge, the Company and each of the Subsidiaries have
taken steps to comply in all material respects with data privacy Laws regarding
the retention, recording, use and transfer of personal and sensitive Employee
data, whether cross border or to third parties, and have in all material
respects informed the Employees or candidates for employment, and kept the data
secure and confidential at all times to the extent require by applicable Law.
 
2.27. Tax Matters.
 
(a) The Company and each of the Subsidiaries have properly and timely filed all
income and other material Tax Returns required to be filed.  The Company and
each of the Subsidiaries have timely paid all Taxes owed (whether or not shown,
or required to be shown, on any Tax Returns).  The Company and each of the
Subsidiaries have timely withheld and paid all Taxes required to have been
withheld and paid.  All Tax Returns filed by the Company and the Subsidiaries
were and remain complete and correct in all material respects.  Neither the
Company nor any of the Subsidiaries has engaged in any transaction that gives
rise to (i) a reporting obligation under Section 6111 of the Code or the
regulations thereunder, (ii) a list maintenance obligation under Section 6112 of
the Code or the regulations thereunder, (iii) a disclosure obligation of a
“reportable transaction” under Section 6011 of the Code and the regulations
thereunder, or (iv) any similar obligation under any predecessor or successor
Law or regulation or comparable provision of state or local Law.  Neither the
Company nor any of the Subsidiaries has taken a position on any Tax Return that
could give rise to a substantial understatement of Tax within the meaning of
Section 6662 of the Code (or any similar provision of state, local or foreign
Tax Law).  There are no Liens for Taxes upon any of the Company’s or any of the
Subsidiaries’ assets, other than Permitted Liens.
 
(b) None of the Tax Returns filed by the Company or any of the Subsidiaries nor
Taxes payable by the Company or any of the Subsidiaries have been the subject of
an enquiry, audit, action, suit, proceeding, claim, examination, investigation,
deficiency or assessment by any Governmental Entity that has not been resolved
or fully paid, and no such enquiry, audit, action, suit, proceeding, claim,
 
 
31

--------------------------------------------------------------------------------

 
examination, investigation, deficiency or assessment is currently pending or, to
the Company’s Knowledge, threatened.
 
(c) Neither the Company nor any of the Subsidiaries has waived any statute of
limitation with respect to any Tax or agreed to any extension of time with
respect to a Tax assessment or deficiency.
 
(d) Neither the Company nor any of the Subsidiaries is a party to any agreement
or plan (including the Plan, any Company Employee Plan, the Company Stock Rights
and the payments described in Section 2.17) that has resulted or would result,
separately or in the aggregate, in the payment of (i) any “excess parachute
payments” within the meaning of Section 280G of the Code (without regard to the
exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the Code) or (ii)
any amount for which a deduction would be disallowed or deferred under Section
162 or Section 404 of the Code.  None of the shares of outstanding capital stock
of the Company or any of the Subsidiaries is subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code.
 
(e) Neither the Company nor any of the Subsidiaries is a party to or member of
any joint venture, partnership, limited liability company or other arrangement
or agreement which could be treated as a partnership for federal income Tax
purposes.  Neither the Company nor any of the Subsidiaries is, or has been, a
U.S. real property holding company (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.  During the past three (3) years, neither the Company nor any of the
Subsidiaries has ever been either a “controlled corporation” or a “distributing
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) with
respect to a transaction that was described in, or intended to qualify as a
Tax-free transaction pursuant to Section 355 of the Code.  Neither the Company
nor any of the Subsidiaries has made or agreed to make any adjustment under
Section 481(a) of the Code (or any corresponding provision of state, local or
foreign Tax Law) by reason of a change in accounting method or otherwise, and
will not be required to make such an adjustment as a result of the
Transactions.  Neither the Company nor any of the Subsidiaries has participated
in an international boycott as defined in Section 999 of the Code.  Neither the
Company nor any Subsidiary will be required to include any amount in income for
taxable periods (or portions thereof) after the Closing Date as a result of (i)
entering into any “closing agreement” within the meaning of Section 7121 of the
Code (or any similar provision of applicable state, local or foreign Law) on or
prior to the Closing Date, (ii) any intercompany transaction or excess loss
account described in the Treasury Regulations promulgated pursuant to Section
1502 of the Code (or any corresponding or similar provision of state, local or
foreign Law), (iii) any installment sale or open transaction disposition made on
or prior to the Closing Date, and (iv) any prepaid amount received on or prior
to the Closing Date.  Neither the Company nor any Subsidiary has ever (i) made
an election under Section 1362 of the Code to be treated as an S corporation for
federal income Tax purposes or (ii) made a similar election under any comparable
provision of any state, local or foreign Tax Law.  Neither the Company nor any
of the Subsidiaries owns, directly or indirectly, any interests in an entity
that is or has been a “passive foreign investment company” within the meaning of
Section 1297 of the Code.
 
(f) Neither the Company nor any of the Subsidiaries is a party to any Tax
Sharing Agreement.  Neither the Company nor any of the Subsidiaries has ever
been a member of a group filing a consolidated federal income Tax Return or a
combined, consolidated, unitary or other affiliated group Tax Return for state,
local or foreign Tax purposes (other than a group the common parent of which is
the Company or a Subsidiary), and neither the Company nor any of the
Subsidiaries has any liability for the Taxes of any Person (other than the
Company or such Subsidiary) under Treasury Regulation Section 1.1502-6 (or any
corresponding provision of state, local or foreign Tax Law), or as a transferee
or successor, or other contract (other than by any net lease or other agreement
the primary purpose of which is not the sharing, allocation or indemnification
of Tax).
 
 
32

--------------------------------------------------------------------------------

 
(g) The unpaid Taxes of the Company and the Subsidiaries did not, as of the
Balance Sheet Date, exceed the reserve for actual Taxes (without regard to any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) which has been separately disclosed on the Company Balance
Sheet, and will not exceed such reserve as adjusted for the passage of time
through the Closing Date as measured in accordance with the reasonable past
custom and practice of the Company and the Subsidiaries in filing Tax
Returns.  Neither the Company nor any of the Subsidiaries will incur any
liability for Taxes from the Balance Sheet Date through the Closing Date other
than in the ordinary course of business and consistent with reasonable past
practice or as a result of the Transactions.
 
(h) No claim has ever been made by a Tax Authority in a jurisdiction where the
Company or any of the Subsidiaries does not file Tax Returns that the Company or
any of the Subsidiaries is or may be subject to Tax in that jurisdiction nor is
there a reasonable basis for any such claim.  Neither the Company nor any of the
Subsidiaries has a permanent establishment in any foreign country (other than
its country of organization), as determined pursuant to any applicable Tax
treaty or convention between the United States and such foreign country.
 
(i) The Company has made available to Buyer correct and complete copies of all
Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company or any of the Subsidiaries, in all cases
filed or effective since June 1, 2009.
 
(j) Since the Balance Sheet Date, neither the Company nor any Subsidiary has
made or changed any material election in respect of Taxes, adopted or changed
any accounting method in respect of Taxes, entered into any closing agreement,
filed any amended Tax Return, surrendered any Tax refund claim, or settled any
claim or assessment in respect of Taxes, or consented to any extension or waiver
of the limitation period applicable to any claim or assessment in respect of
Taxes.
 
(k) The Company and each of the Subsidiaries has timely withheld all amounts
required by Law or agreement to be withheld from the wages, salaries or other
payments to Employees of or consultants or contractors to the Company or any of
the Subsidiaries, has filed returns and deposits with the relevant Governmental
Entity where applicable, and is not liable for any arrears of wages,
compensation, Taxes, penalties or other sums for failure to comply with any of
the foregoing.
 
(l) Each plan, program, arrangement or agreement that constitutes in any part a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code is identified as such on Schedule 2.27(l).  Since December 31, 2004 and
through December 31, 2008, each plan, program, arrangement or agreement
identified or required to be identified on Schedule 2.27(l) has been operated
and maintained in accordance with a good faith, reasonable interpretation of
Section 409A of the Code and its purpose with respect to amounts deferred
(within the meaning of Section 409A of the Code) after December 31, 2004.  By
December 31, 2008, each plan, program, arrangement or agreement identified or
required to be identified on Schedule 2.27(l) was amended to the extent
necessary or appropriate to comply with Section 409A of the Code and the final
regulations promulgated thereunder.  From and after January 1, 2009, each plan,
program, arrangement or agreement identified or required to be identified on
Schedule 2.27(l) has been operated and maintained in accordance with Section
409A of the Code and applicable guidance thereunder, including the final
regulations promulgated with respect thereto.
 
(m) All intercompany transactions between the Company and its Subsidiaries have
met all material requirements of Section 482 of the Code and the regulations
thereunder.
 
 
33

--------------------------------------------------------------------------------

 
2.28. Customers; Distributors.  Schedule 2.28(a) identifies, and lists the
revenues received from, each customer of the Company and the Subsidiaries in
each of the fiscal years ended December 31, 2010 and December 31, 2011 and for
the six (6) month period ended June 30, 2012.  Schedule 2.28(b) sets forth as of
the Agreement Date each Key Customer.  Except as set forth on Schedule 2.28,
which may be amended by the Company as of the Closing Date (provided that any
such amendment, alone, shall not give an Indemnified Party a right to
indemnification pursuant to this Agreement), neither the Company nor any of the
Subsidiaries has received written notice from any Key Customer indicating that
any such customer intends not to renew its support agreement with the Company
and the Subsidiaries.  As of the Agreement Date, neither the Company nor any of
the Subsidiaries has received written notice from any current distributor of any
of the Company’s products or other channel partner indicating that any such
distributor or channel partner intends to cease distributing such products or
otherwise dealing with the Company and the Subsidiaries.  As of the Agreement
Date, no customer, distributor or channel partner of the Company or any
Subsidiary holds any Company Products in inventory or has requested any
inventory or has purchased any Company Products with a right of return (other
than for breach of warranty) or other form of conditional sale.
 
2.29. Computer Systems.
 
(a) The Computer Systems adequately meet the data processing and other computing
needs of the operations of the Company as presently conducted. The Computer
Systems function, operate, process and compute substantially in accordance with
all applicable and material Laws, industry standards and trade practices.
 
(b) The Company has measures in place, at least consistent with current industry
standards and practices, that are intended to ensure that the Computer Systems
contain appropriate virus protection and that are measures intended to safeguard
against the unauthorized use, copying, disclosure, modification, theft or
destruction of and access to, system programs and data files comprised by the
Computer Systems. The Company has and maintains all applicable accounts,
passwords, encryption algorithms and programs or other access keys required by
the Company and its Employees to access the system programs and data files
comprised by the Computer Systems. The data processing and data storage
facilities used by the Company in connection with the operation of the business
are reasonably protected in respect of known security breaches, at least in a
manner consistent with current industry standards and practices.
 
(c) The Company has and maintains back-up systems and disaster recovery and
business continuity plans at least consistent with industry standards and
practices, and that are intended to reasonably address the continuing
availability of the functionality provided by the Computer Systems in the event
of any malfunction of, or other form of disaster affecting, the Computer
Systems.
 
(d) The Company is, or at the Effective Date will be, (i) in possession of the
object code and available user manuals for all third-party in-licensed software
(other than off-the-shelf application software) which is used in the business
and which is material to the business of the Company and its Subsidiaries as
currently conducted (the “Application Software”); and (ii) either in the
possession of, or a beneficiary under a source code escrow agreement or has or
will have other conditional rights of access to, the source code and all
available documentation required for effective use of the Application Software.
The Company has made available to Buyer, copies of any source code escrow
agreements relating to the Application Software, which copies are accurate and
complete in all material respects.
 
2.30. Company Customer Information.  Neither the Company nor any of the
Subsidiaries has sold, transferred, licensed, disclosed, made available to the
public or otherwise released for distribution any of its customer files and
other customer information relating to the Company’s or any of the
 
 
34

--------------------------------------------------------------------------------

 
Subsidiaries’ current and former customers or agreed to do any of the
foregoing.  Except for information as provided to sales representatives (which
information is subject to a customary non-disclosure agreement), no Person other
than the Company or one of the Subsidiaries possesses or has any claims or
rights with respect to use of such customer files and other customer
information.  Neither the Company nor any of the Subsidiaries has disclosed,
made available to the public, released for distribution or failed to protect or
secure any confidential information or any system containing confidential
information in violation of any applicable Law, agreement or duty, including
without limitation any privacy Law.  The Company’s and the Subsidiaries’
systems, products and services are adequate and sufficient to protect the
privacy and confidentiality of all third-party information in compliance with
all applicable Laws, agreements and duties, including without limitation any
privacy or data protection Laws.
 
2.31. Governmental Authorization.  Schedule 2.31 lists, as of the Agreement
Date, each certification, approval, registration, consent, license, permit,
grant, exemption, variance, order or other authorization issued or granted to,
or held by the Company, any of the Subsidiaries or any Employee on behalf of the
Company or a Subsidiary by a Governmental Entity (a) pursuant to which the
Company or any of the Subsidiaries currently operates or holds any material
interest in any of its properties or (b) that is required for the operation of
its business as currently conducted or as currently contemplated to be conducted
or the holding of any such interest (collectively, the “Company
Authorizations”).  The Company Authorizations are in full force and effect and
constitute all Company Authorizations required to permit the Company and each of
the Subsidiaries to operate or conduct its business as currently conducted or as
currently contemplated to be conducted or to hold any interest in its properties
or assets.  None of the Company, any of the Subsidiaries nor any Employee is in
violation of any Company Authorization in any material respect.
 
2.32. Corrupt Practices.
 
(a) To the Company’s Knowledge, the Company and each of the Subsidiaries and all
officers, directors, employees, consultants, or agents of the Company or any of
the Subsidiaries has complied with and is in compliance with, and none of them
has taken any action that has (i) violated or is in violation of any provision
of the US Foreign Corrupt Practices Act of 1977, or the UK Bribery Act 2010, as
amended, or of any other anti-corruption law or regulation applicable to it and
them
 
(collectively, “Applicable Anti-Corruption Laws”); (ii) used corporate funds for
any unlawful expense relating to political activity or to influence official
action; (iii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds; or (iv) made a
bribe, rebate, payoff, influence payment, kickback or any other unlawful payment
to any governmental official, or any commercial counterparty, including but not
limited to customers, or suppliers.
 
(b) The Company has in place policies and procedures designed to prevent those
acting on behalf of the Company from violating any Applicable Anti-Corruption
Laws.
 
2.33. Money Laundering.  To the Company’s Knowledge, neither the Company nor any
Subsidiary (i) is under investigation by any Governmental Entity for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable Law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.
 
2.34. Confidentiality Agreements.  The Company has made available to Buyer true
and complete copies, except for information which would identify any
counterparty thereto, of any agreement which is still in force and effect
pursuant to which it has agreed to provide to any Potential Buyer access to
information in respect of the Company and/or any of the Subsidiaries in the
context of any direct or
 
 
35

--------------------------------------------------------------------------------

 
indirect acquisition or purchase of the Company (through any form of share or
asset purchase) and such Person has agreed to keep the information confidential.
 
2.35. Indemnity Claims.  There is no claim, action, proceeding or investigation
pending or, to the Company’s Knowledge, threatened against or relating to any
director or officer of the Company or any Subsidiary in respect of which the
director or officer could be entitled to claim an indemnity from the Company,
either pursuant to the Organizational Documents of the Company or any such
Subsidiary or otherwise, before or by any Governmental Entity or other third
party nor to the Company’s Knowledge are there any events or circumstances which
would reasonably be expected to give rise to any such claim, action, proceeding
or investigation.
 
2.36. Rights to Acquire.  Other than this Agreement, the Company and its
Subsidiaries are not a party to any, and to the Company’s Knowledge there is no,
agreement, contract, arrangement or understanding granting any rights of first
refusal, option, rights of prior notice, or rights of first negotiations to
acquire any material assets of the Company or its Subsidiaries or to effectuate
a merger, consolidation, reorganization or other type of business combination
with or sale of the equity of the Company or any of its Subsidiaries.
 
2.37. Representations Complete.  To the Company’s Knowledge, none of the
representations or warranties (read in conjunction with the Company Disclosure
Schedule) made by the Company in this Agreement or any Related Agreement, nor
any statement made in the Company Disclosure Schedule or any certificate
furnished by the Company pursuant to this Agreement or any Related Agreement,
when taken together, contains any untrue statement of a material fact, or omits
to state any material fact necessary in order to make such representations and
warranties contained herein or therein, in light of the circumstances under
which they were made, not misleading.
 
ARTICLE III                                
 


 
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
 
Subject to such exceptions as are disclosed in the Company Disclosure Schedule
corresponding to the applicable section and subsection or clause of this Article
III (the “Applicable Article III Provision”) (or disclosed in any other section,
subsection or clause of the Company Disclosure Schedule provided that it is
reasonably apparent on its face, upon a reading of the disclosure without any
independent knowledge on the part of the reader regarding the matter disclosed,
that the matter being disclosed is responsive to the Applicable Article III
Provision), each Seller, severally and not jointly, hereby represents and
warrants, as to himself, herself or itself, to Buyer as of the Agreement Date
and as of the Closing as follows:
 
3.1. Authority.  Such Seller has all requisite power and authority to enter into
this Agreement and each other agreement or certificate specifically required to
be executed by such Seller pursuant to this Agreement to which such Seller is or
will be a party (collectively, the “Seller Related Agreements”), to perform all
of such Seller’s agreements and obligations hereunder and thereunder in
accordance with their terms and to consummate the Transactions.  Such Seller has
and will have as of the Closing all requisite power and authority to sell to
Buyer all of the Shares he, she or it owns without any restriction.  If such
Seller is not an individual, it has properly obtained the approval of its Board
of Directors or similar governing authorities, and such approval constitutes all
of the necessary action or authorization on the part of such Seller for the
authorization, execution, delivery and performance of this Agreement and the
Seller Related Agreements by such Seller and the consummation by such Seller of
the Transactions.  This Agreement has been, and each of the Seller Related
Agreements to which such Seller is a party will be at the Closing, duly executed
and delivered by such Seller and, assuming the due authorization, execution
 
 
36

--------------------------------------------------------------------------------

 
and delivery by Buyer, this Agreement constitutes, and in the case of the Seller
Related Agreements they will at Closing constitute, legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their respective terms, except as such enforceability may be subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
 
3.2. Title.  Assuming the acceleration of the Restricted Shares in accordance
with the Plan, such Seller is the record and beneficial owner of the Shares set
forth opposite his, her or its name on Schedule 2.6(a) hereto and he, she or it
owns and has good and marketable title to such Shares, free and clear of all
Liens as of the Agreement Date and, as of the Closing, will be the record and
beneficial owner of such Shares and will have good and marketable title to such
Shares, free and clear of all Liens.  Such Seller does not, nor to such Seller’s
knowledge, does any other Person other than the other Sellers party hereto, own
or have any interest in any Company Securities other than such Seller’s
ownership of his, her or its Shares.  Such Seller has, and will have as of the
Closing, full right, power and authority to transfer and deliver to Buyer valid
title to his, her or its Shares, free and clear of all Liens.  Immediately
following the Closing, Buyer will be the legal and beneficial owner of, and have
good and marketable title to, such Seller’s Shares, free and clear of all
Liens.  Except pursuant to this Agreement, there is no contractual obligation
pursuant to which such Seller has, directly or indirectly, granted any option,
warrant or other right to any Person to acquire any of his, her or its
Shares.  There are no (a) voting trusts, proxies or other agreements or
understandings with respect to the Shares, any Company Securities or any
Subsidiary Securities to which such Seller is a party, by which such Seller is
bound, or of which such Seller has knowledge, or (b) agreements or
understandings to which such Seller is a party, by which such Seller is bound,
or of which such Seller has knowledge relating to the registration, sale or
transfer (including agreements relating to rights of first refusal, “co-sale”
rights or “drag-along” rights) of any Shares, any Company Securities or any
Subsidiary Securities.
 
3.3. Consents.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, or notice to any Governmental Entity
or any other Person is required by, or with respect to, such Seller in
connection with the valid and lawful authorization, execution, delivery and
performance by such Seller of this Agreement and the Seller Related Agreements
to which such Seller is a party or the consummation by such Seller of the
Transactions including the sale by such Seller of its Shares, except for the
approval by the Company Board of the acceleration of the Restricted Shares in
connection with the Transactions and such consents, waivers, approvals, orders,
authorizations, registrations, declarations, notices and filings as may be
required under any applicable Antitrust Laws.
 
3.4. Conflicts.  The execution, delivery and performance by such Seller of this
Agreement and the Seller Related Agreements to which such Seller is party and
the consummation of the Transactions do not and will not conflict with or result
in any material violation of or material default under (with or without notice
or lapse of time, or both) or give rise to a right of termination, cancellation,
modification or acceleration of any material obligation or loss of any material
benefit under, or result in the imposition or creation of any Lien upon the
Shares under, (a) any agreement to which such Seller is a party or by which it
is bound, (b) any provision of the Organizational Documents of such Seller, in
the case of an institutional Seller, or (c) any Law applicable to such Seller or
any of his, her or its respective properties or assets (whether tangible or
intangible).
 
3.5. Litigation.  No action, suit, proceeding or investigation of any nature is
pending or, to such Seller’s knowledge, threatened, against such Seller with
respect to such Seller’s execution, delivery and performance of this Agreement
or any Seller Related Agreement to which such Seller is to be a party or the
consummation of the Transactions.  As of the Agreement Date, no action, suit,
proceeding or investigation is pending or, to such Seller’s knowledge,
threatened against such Seller before any
 
 
37

--------------------------------------------------------------------------------

 
arbitrator or court or other Governmental Entity which (a) if adversely
determined, would be reasonably likely to result in payments, penalties or fines
payable by the Company or any of the Subsidiaries, or (b) challenges the
validity of this Agreement or any Seller Related Agreement or any action taken
or to be taken in connection herewith or therewith, including such Seller’s sale
and transfer of the Shares hereunder.
 
3.6. No Brokers.  Such Seller has not incurred, nor will he, she or it incur,
directly or indirectly, any liability on its own behalf or on behalf of the
Company or any of the Subsidiaries for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any of
the Transactions.
 
3.7. Interested Party Transactions.
 
(a) Such Seller does not (nor does any ancestor, sibling, descendant or spouse
of such Seller, or any trust, partnership or corporation in which such Seller or
any of such Persons has or has had an economic interest) have and has not had,
directly or indirectly, (i) an economic interest in any Person that purchases
from or sells or furnishes to, the Company or any of the Subsidiaries, any goods
or services or (ii) a beneficial interest in any agreement to which the Company
or any Subsidiary is a party or by which they or their properties or assets are
bound; provided, however, that ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation shall not be deemed an
“economic interest in any Person” for purposes of this Section 3.7(a).
 
(b) Such Seller has not agreed to, or assumed, any obligation or duty to
guaranty or otherwise assume or incur any obligation or liability of the Company
or any of the Subsidiaries.
 
3.8. No Dividends.  Except as set forth on Schedule 2.6(a)(ii), such Seller has
never received any dividend or other Distribution from the Company with respect
to the Shares.
 
ARTICLE IV                                
 


 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to each of the Sellers as of the Agreement Date
and as of the Closing as follows:
 
4.1. Organization of Buyer.  Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of
Massachusetts.  Buyer has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business and is duly
qualified or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership, leasing, holding or use of its properties makes such qualification
necessary, except such jurisdictions where the failure to be so qualified or
licensed or in good standing would not reasonably be expected to have a material
adverse effect on the ability of Buyer to consummate the Transactions.
 
4.2. Authority.  Buyer has all requisite corporate power and authority to enter
into this Agreement and the Related Agreements to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
Transactions.  The execution, delivery and performance of this Agreement and the
Related Agreements to which Buyer is a party and the consummation of the
Transactions by Buyer has been duly authorized by all necessary corporate action
on the part of Buyer.  This Agreement has been, and each of the Related
Agreements to which Buyer is a party will be at the Closing, duly executed and
delivered by Buyer and, assuming the due authorization, execution and
 
 
38

--------------------------------------------------------------------------------

 
delivery by the other parties hereto and thereto (other than Buyer), this
Agreement constitutes, and in the case of the Related Agreements they will at
Closing constitute, valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, except as such enforceability
may be subject to applicable bankruptcy, reorganization, insolvency, moratorium
and similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
4.3. Consents.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity,
is required by or with respect to Buyer in connection with the execution,
delivery and performance of this Agreement and the Related Agreements by Buyer
or the consummation by Buyer of the Transactions except for (a) the filings,
permits, authorizations, consents, approvals or other such actions as may be
required under, and other applicable requirements of, the HSR Act and any other
applicable Antitrust Laws, (b) such consents, approvals, orders, authorizations,
registrations, declarations, filings and notices as may be required under
applicable securities Laws and (c) such other filings, authorizations, consents
and approvals that if not obtained or made would not reasonably be expected to
have a material adverse effect on the ability of Buyer to consummate the
Transactions in a timely manner.
 
4.4. No Conflict.  The execution, delivery and performance by Buyer of this
Agreement and the Related Agreements to which it is a party, and the
consummation of the Transactions, do not and will not conflict with or result in
any violation of or default under (with or without notice or lapse of time, or
both) or give rise to a right of termination, cancellation, modification or
acceleration of any obligation or loss of any benefit under (a) any provision of
the Organizational Documents of Buyer, (b) any material agreement to which Buyer
is a party or to which it or any of its properties or assets (whether tangible
or intangible) is subject or bound, or (c) any Law applicable to Buyer or any of
its properties (whether tangible or intangible) or assets, except, in the case
of clauses (a), (b) or (c), for such conflicts, violations or defaults as would
not individually or in the aggregate reasonably be expected to have a material
and adverse effect on the ability of Buyer to consummate the Transactions in a
timely manner.
 
4.5. Sufficiency of Funds.  Buyer will have available, as and when required,
sufficient funds to satisfy all payment obligations of Buyer pursuant to Article
I hereunder.
 


 
ARTICLE V                                
 


 
CERTAIN COVENANTS
 
5.1. Conduct of Business of the Company and the Subsidiaries.  Except with the
prior written consent of Buyer (which consent shall not unreasonably withheld,
delayed or conditioned), and except as set forth in Schedule 5.1 or otherwise
contemplated herein, during the period from the Agreement Date to the Closing
Date or the earlier termination of this Agreement, the Company shall observe the
following covenants:
 
(a) Affirmative Covenants Pending Closing.  The Company will, and will cause
each Subsidiary to:
 
(i) use reasonable efforts to preserve intact its business organization and keep
available the services of present Employees, in each case in accordance with
past practice, it being understood that termination of Employees with poor
performance ratings or for cause shall not constitute a violation of this
covenant;
 
 
39

--------------------------------------------------------------------------------

 
(ii) use commercially reasonable efforts to duly and timely file all Tax Returns
or reports required to be filed with Tax Authorities and promptly pay all Taxes,
assessments and governmental charges levied or assessed upon them or any of
their properties (unless contesting the same in good faith and adequate
provision has been made therefor);
 
(iii) keep in effect casualty, public liability, worker’s compensation and other
insurance policies in coverage amounts not less than those in effect at the
Agreement Date;
 
(iv) in the ordinary course consistent with past practice, use commercially
reasonable efforts to preserve, advertise, promote and market its business, keep
its properties intact, maintain good commercial working relationships with its
Key Customers, preserve its goodwill, and maintain all physical properties in
good operating condition and operate its business in the ordinary course
consistent with past practice; and
 
(v) use commercially reasonable efforts to preserve and protect its Proprietary
Rights.
 
(b) Negative Covenants Pending Closing.  The Company will not, and will cause
each Subsidiary not to:
 
(i) accelerate the collection of any accounts receivable, or otherwise change or
deviate from any cash management practices;
 
(ii) sell, transfer, mortgage, pledge or create or permit to be created any Lien
on, any of its assets, other than sales or transfers in the ordinary course of
business and Permitted Liens;
 
(iii) without prior written notice to Buyer (A) incur any obligation or
liability other than (1) in the ordinary course of business or (2) for
Acquisition Expenses, (B) incur any indebtedness for borrowed money, or (C)
enter into any contracts or commitments involving payments by the Company of
$100,000 or more, other than purchase orders or commitments for inventory,
materials and supplies in the ordinary course of business;
 
(iv) change the compensation or fringe benefits of any Employee or Independent
Contractor (except as required by the Company Employee Plans in effect on the
Agreement Date) or enter into or modify any Company Employee Plan (except at
will offer letters for non-officer employees with a base salary of $100,000 or
less in accordance with past practice);
 
(v) (A) grant or accelerate the exercisability of any option, warrant or other
right to purchase, or to convert any obligation into, shares of its capital
stock (except for the acceleration of the Restricted Shares in accordance with
the Plan), (B) declare or pay any dividend or other distribution with respect to
any shares of its capital stock, other than dividends or distributions from
Subsidiaries to the Company in the ordinary course of business, or (C) issue any
shares of its capital stock, restricted stock units, subscription rights,
preemptive rights or any other security convertible into or exchangeable for any
of the foregoing;
 
(vi) amend its Organizational Documents;
 
(vii) make any acquisition of any other business;
 
(viii) make any acquisition of property other than in the ordinary course of
business consistent with past practice;
 
 
40

--------------------------------------------------------------------------------

 
(ix) enter into or modify any Disclosable Contract other than in the ordinary
course of business consistent with past practice;
 
(x) take any affirmative action or fail to take any reasonable action within its
control as a result of which any of the changes or events listed in Section 2.9
(other than any changes or events listed in Sections 2.9(g), (u) or (v)) is
likely to occur; or
 
(xi) take, or agree in writing or otherwise to take, any of the actions
described in Sections 5.1(b)(i) through (x) above, or any other action or
omission that would prevent any Seller or the Company from performing or cause
any Seller or the Company not to perform his, her or its obligations hereunder
or under the Related Agreements, or that would be likely to cause any of his,
her or its representations or warranties contained in this Agreement or under
the Related Agreements to be untrue or inaccurate in any material respect at or
prior to the Closing Date.
 
(xii) Notwithstanding Section 5.1(a) and Section 5.1(b), nothing in this
Agreement  or the Related Agreements, shall prevent the Company or any of the
Subsidiaries from pursuing an escrow, indemnification or other similar claim
pursuant to any agreement in effect as of the Agreement Date that the Company or
any of its Subsidiaries is a party thereto.
 
(c) Provision of Financial Statements.  The Company shall deliver to Buyer
within eighteen (18) Business Days of the last day of each month ending after
the Agreement Date, an unaudited consolidated balance sheet of the Company and
the Subsidiaries as of such date, and the related unaudited consolidated and
consolidating statements of operations, changes in stockholders’ equity
(deficit) and cash flows of the Company and the Subsidiaries for such monthly
period, prepared, in each case, in accordance with GAAP (except for the absence
of footnotes) on a basis consistent with and utilizing the same principles,
practices and policies as those used in preparing the Company Financial
Statements, to the extent consistent with GAAP (except for the absence of
footnotes) (each, a “Monthly Report”).  Each Monthly Report shall be certified
by the Chief Financial Officer of the Company.
 
5.2. Access to Facilities, Customers, Employees and Information.  Except as
determined in good faith and upon advice of counsel to be reasonably necessary
to ensure compliance with any applicable Laws or to maintain attorney-client
privilege, the Company shall provide Buyer and its accountants, legal counsel,
and other representatives reasonable and prompt access during normal business
hours during the period prior to the earlier of the Closing Date and the
termination of this Agreement in accordance herewith to (a) all of the
properties, facilities, books (except records of relevant portions of meetings
and actions relating to the transactions contemplated hereby or other similar
transactions relating to the sale of the Company), agreements, and records of
the Company and the Subsidiaries, (b) its customers, to the extent practicable,
(c) its Employees and Independent Contractors, including without limitation in
connection with preparing, making or determining whether to make offers of new
employment with the Buyer and (d) all other information concerning the business,
finances, customers, properties, products, services, ongoing disputes,
litigation, technology and personnel of the Company and the Subsidiaries as
Buyer may reasonably request.  The Company will deliver to Buyer copies of all
employment agreements with all current non-U.S. Employees promptly after the
Agreement Date.  The Company will provide Buyer and its accountants, legal
counsel, and other representatives copies of internal financial statements
promptly upon request.  No information or knowledge obtained in any
investigation pursuant to this Section 5.2 or otherwise shall affect or be
deemed to modify or qualify any representation or warranty of any Seller or the
Company or the conditions to the obligations of the parties to consummate the
Transactions.  Notwithstanding the foregoing, any access to any Company Real
Property shall be subject to the Company’s reasonable security measures and
insurance requirements and the requirements of the applicable Lease and shall
not include the right to perform any “invasive” testing, including, without
limitation, any Phase II environmental assessment.
 
 
41

--------------------------------------------------------------------------------

 
5.3. Confidentiality; Potential Buyers.
 
(a) The parties acknowledge that the Company and Buyer have previously executed
a Confidentiality Agreement, dated as of June 7, 2012, as amended (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its terms.  In addition, each Seller
acknowledges and agrees that all confidential information that it possesses
regarding the Company and the Subsidiaries shall, from and after the Closing, be
deemed “Confidential Information” within the meaning of, and subject to, the
Confidentiality Agreement and that such Seller from and after the Closing shall
be bound by the confidentiality and general provisions of the Confidentiality
Agreement as if a signatory thereto.
 
(b) The Company shall prepare a written notice to each Potential Buyer in form
and substance reasonably acceptable to Buyer, which shall include a request for
such Potential Buyer to immediately destroy or return to the Company any
confidential information of the Company and the Subsidiaries, for distribution
immediately following the Closing.
 
5.4. Public Disclosure.  Except as contemplated by this Agreement or as
otherwise required by Law (including applicable securities Laws) or, as to Buyer
or any of its Affiliates, by regulatory authority, listing agreement or court
order, no disclosure (whether or not in response to an inquiry) of the existence
or subject matter of this Agreement shall be made by any party hereto (including
any third-party representatives of Buyer, any Seller or the Company or any of
their respective Affiliates) (other than any filing by Buyer or any of its
Affiliates with the Securities and Exchange Commission or other Governmental
Entity as required by applicable Law or any communications with any holder of a
Company Security and third parties to obtain the consents and approvals required
under this Agreement and applicable Law), whether before or after the Closing,
unless approved by Buyer and the Company prior to release; provided that such
approval shall not be unreasonably withheld, conditioned or delayed; provided
further that in no event shall any party or Representative make any such
disclosure prior to Buyer issuing a press release publicly announcing this
Agreement.  Notwithstanding the immediately preceding sentence, in the event
that either Buyer (or any Affiliate thereof) or the Company (or any Affiliate
thereof) is required by Law or any listing or trading agreement to make any such
disclosure, such party shall notify the other prior to making such disclosure
and shall use its commercially reasonable efforts to give the other an
opportunity (as is reasonable under the circumstances) to comment on such
disclosure.
 
5.5. Consents.
 
(a) The Company and the Sellers, at their own expense, shall promptly apply for
or otherwise seek and use their reasonable efforts to promptly obtain the
consents listed in Schedule 5.5(a), and their commercially reasonable efforts to
promptly obtain all other consents, waivers, and approvals required to be
obtained by them in connection with the Transactions, including all consents,
waivers, and approvals under any of the agreements to which any Seller, the
Company or any of the Subsidiaries is a party or by which they or their
properties or assets are bound in order to preserve the benefits thereunder for
the Company and the Subsidiaries in connection with the Transactions.
 
(b) Notwithstanding anything to the contrary in this Agreement, if the lessor or
licensor under any Lease conditions its grant of a consent (including by
threatening to exercise a “recapture” or other termination right) upon, or
otherwise requires in response to a notice or consent request made in connection
with this Agreement, the payment of a consent fee, “profit sharing” payment or
other consideration (including increased rent payments), or the provision of
additional security (including a guaranty), Buyer shall be solely responsible
for making all such payments or providing all such additional security, and the
amount of such payments or additional security shall be treated as an
 
 
42

--------------------------------------------------------------------------------

 
Acquisition Expense.  None of the Company, the Subsidiaries or the Sellers shall
agree to the provision of any of the foregoing, whether by amendment to any such
Lease or otherwise, without the prior written consent of Buyer.
 
5.6. Antitrust Filings.
 
(a) After the Agreement Date, Buyer, each Seller and the Company, as applicable,
will each make in timely fashion all filings and notifications required under
the HSR Act and all other filings and notifications that Buyer deems necessary
or desirable in connection with the Transactions under other applicable
Antitrust Laws (collectively, the “Antitrust Filings”) with the appropriate
Governmental Entity designated by Law to receive such filings.  Each party shall
pay any filing fees for which it is responsible in connection with the Antitrust
Filings, except that, Buyer shall be solely responsible for the payment of any
filing fees in connection with the filing of any Notification and Report Forms
under the HSR Act.
 
(b) As promptly as is practicable after receiving any request from any
appropriate Governmental Entity for information, documents, or other materials
in connection with the review of the Antitrust Filings, Buyer, the Company and
each Seller, as the case may be, shall use his, her or its commercially
reasonable efforts to comply with such request and, to the extent practicable
and permitted by applicable Law, permit the other parties’ legal counsel (in the
case of the Sellers, the Seller Representative’s counsel) to review in advance
any proposed written communication to any Governmental Entity to the extent that
such review will not result in the waiver of any applicable privilege and
subject to appropriate confidentiality agreements.  Buyer, the Company and each
Seller shall each cooperate reasonably with the others in connection with
resolving any inquiry or investigation by any Governmental Entity relating to
the Antitrust Filings.  Buyer, the Company and each Seller shall each promptly
inform the others (in the case of informing the Sellers, by informing the Seller
Representative) of any communication with, and any proposed understanding,
agreement, or undertaking with any Governmental Entity relating to its Antitrust
Filing.  Buyer, the Company and each Seller shall each give the other reasonable
advance notice of, and the opportunity to participate in (directly or through
its representatives, and in the case of the Sellers only by or through the
Seller Representative) any inquiry or investigation by, or any material meeting
or conference (whether by telecommunications or in person) with, any
Governmental Entity relating to the Antitrust Filings if, in the reasonable
judgment of the party that is subject to the inquiry, investigation, meeting or
conference, such participation by the other party is prudent and (based upon the
advice of legal counsel) legally permissible.  Each of Buyer, the Company and
each Seller agrees to use his, her or its commercially reasonable efforts to
secure termination or expiration of any waiting periods under any applicable
Antitrust Laws and/or to obtain the approval of any antitrust Governmental
Entity, as applicable, for the Transactions.  Notwithstanding the foregoing, for
purposes of this Section 5.6(b) the Seller Representative shall take all actions
on behalf of each Seller, and shall give and receive all notices on behalf of
each Seller, except to the extent not permissible under applicable Law.
 
(c) Notwithstanding anything to the contrary in this Agreement, nothing shall
require or be construed to require Buyer or any of its Affiliates, in order to
obtain the consent or successful termination or expiration of any review of any
Governmental Entity regarding the Transactions, to (i) sell or hold separate, or
agree to sell or hold separate, before or after the Closing Date, any assets,
businesses or any interests in any assets or businesses, of Buyer or any of its
Affiliates or of the Company or any of the Subsidiaries (or to consent to any
sale, or agreement to sell, by Buyer, the Company or any Subsidiary or by any of
their respective Affiliates of any assets or businesses, or any interests in any
assets or businesses), or any change in or restriction on the operation by Buyer
or any of its Affiliates of any assets or businesses (including any assets or
businesses of the Company or any of the Subsidiaries), (ii) enter into any
agreement or be bound by any obligation that Buyer may deem in its sole
discretion to have an
 
 
43

--------------------------------------------------------------------------------

 
adverse effect on the benefits to Buyer of the Transactions, (iii) modify any of
the terms of this Agreement, or the Transactions, or (iv) initiate or
participate in any legal proceeding with respect to any such matters.
 
(d) In the event that Buyer is requested, in order to obtain the consent or
successful termination or expiration of any review under any Law regarding the
Transactions, to take any of the actions set forth in Section 5.6(c) or if such
consent, successful termination or expiration has not been obtained within
ninety (90) days following the date of Buyer filing its Antitrust Filing under
any applicable Antitrust Law, Buyer shall have the right to abandon its efforts
to obtain approval under such Antitrust Law of the Transactions, notwithstanding
this Section 5.6.  If Buyer so elects to abandon its efforts to seek such
approval, it shall promptly give notice of such abandonment to the Company.
 
5.7. Conditions to the Transactions; Further Assurances.  Subject to Sections
5.6(c) and (d), each of the parties to this Agreement shall use its commercially
reasonable efforts to:  (a) fulfill and cause to be fulfilled the conditions to
Closing to be satisfied by it under this Agreement; (b) comply promptly with all
legal requirements which may be imposed on such party with respect to the
Transactions and will promptly cooperate with and furnish information to any
other party hereto in connection with any such requirements imposed upon such
other party in connection with the Transactions; (c) obtain and make (and will
cooperate with the other parties in obtaining or making) any consent,
authorization, order or approval of, or any registration, declaration, or filing
with, or an exemption by, any Governmental Entity, or other third party,
required to be obtained or made by such party or its Affiliates in connection
with the Transactions or the taking of any action contemplated by the Related
Agreements or by this Agreement; and (d) at the request of another party hereto,
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the Transactions.
 
5.8. Notification of Certain Matters.
 
(a) The Company and each of the Sellers shall give prompt written notice to
Buyer of:  (i) any failure to comply with or satisfy in any material respect any
of the covenants, conditions or agreements to be complied with or satisfied by
it hereunder; and (ii) any event, condition, fact or circumstance that would
reasonably be expected to make any of the conditions set forth in Section 6.2
required to be satisfied by it incapable of being satisfied in a timely manner;
and
 
(b) Buyer shall give prompt written notice to the Company of any event,
condition, fact or circumstance that would reasonably be expected to make any of
the conditions set forth in Section 6.1 required to be satisfied by it incapable
of being satisfied in a timely manner;
 
provided, however, that the delivery of any notice pursuant to this Section 5.8
shall not limit or otherwise affect any remedies available to the party
receiving such notice or constitute an acknowledgement or admission of a breach
of this Agreement.
 
5.9. Termination of Certain Agreements; Notifications.  The Company shall take
all such steps as may be necessary to (i) terminate, as of the Closing, all
investor rights granted by the Company to its stockholders and in effect prior
to the Closing, including rights of co-sale, voting, registration, first
refusal, board observation or information or operational covenants, (ii) the
Company Board shall take such actions as are necessary and reasonably acceptable
to Buyer to terminate, as of the Closing and contingent upon the satisfaction of
any obligations thereunder arising in connection with the Transactions, each of
the Change in Control Agreements, (iii) terminate, as of the Closing, each of
the Marlin Agreements, and (iv) deliver all required notifications of the
Transactions to the holders of Company Securities, Subsidiary Securities and
Security Rights with respect thereto.  Each of the Sellers hereby
 
 
44

--------------------------------------------------------------------------------

 
irrevocably waives any rights or claims it may have against the Company or any
Person with respect to any investor rights in or related to the Company, in each
case effective immediately prior to, but conditioned upon, the Closing.
 
5.10. No Solicitation.
 
(a) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, none of the Sellers, the Company or any of
the Subsidiaries nor any of their respective managers, members, Employees,
stockholders, Affiliates, financial advisors or representatives (collectively,
the “Representatives”) shall, directly or indirectly, take any of the following
actions with any Person other than Buyer and its designees: (i) solicit,
initiate, entertain or agree to any proposals or offers from any Person relating
to (A) any merger, share exchange, business combination, reorganization,
consolidation or similar transaction involving the Company or any of the
Subsidiaries, (B) the acquisition of beneficial ownership of any equity or
ownership interest in the Company or any of the Subsidiaries, whether by
issuance by the Company or any of the Subsidiaries or by purchase (through a
tender offer, exchange offer, negotiated purchase or otherwise) from any Seller
or otherwise, (C) the license or transfer of all or a material portion of the
assets of the Company or any of the Subsidiaries or (D) any transaction that may
be inconsistent with or that may have an adverse effect upon the Transactions
(any of the transactions described in clauses (A) through (D), a “Third-Party
Acquisition”), or (ii) participate in any discussions or negotiations regarding,
or furnish to any Person any information with respect to, or otherwise cooperate
with, facilitate or encourage any effort or attempt by any Person to do or seek,
a Third-Party Acquisition; provided, however, that nothing in Section 5.1 or
this Section 5.10 shall limit the ability of the Company or any of its
Subsidiaries to sell any equity or ownership interest in the Company or any of
its Subsidiaries to Servigistics, LLC or its Affiliates so long as the principal
purpose of such sale is to raise capital to fund the ongoing business operations
of the Company or any of its Subsidiaries.
 
(b) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, no Seller shall sell, pledge, hedge against
or otherwise encumber any of his, her or its Shares or permit any Lien on his,
her or its Shares to exist other than such Liens existing on the date hereof on
the shares of Series A Preferred Stock pursuant to the Loan Agreement.
 
(c) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, except as otherwise prohibited by applicable
Law, if any Seller, the Company, any Subsidiary or any Representative receives
an unsolicited inquiry, proposal or offer relating to a Third-Party Acquisition
from any Person, such party shall (i) promptly notify Buyer of the same and the
material details thereof (including the identity of the Person making same) and
such party shall be permitted to provide a response without breaching this
Section 5.10; provided that the response is limited to informing the initiator
of such inquiry, proposal or offer that such party is unable to respond further
at this time, (ii) provide to Buyer a copy of any written inquiry, proposal or
offer and all correspondence related thereto, and (iii) keep Buyer informed of
the status thereof.
 
(d) The parties hereto agree that irreparable damage would occur in the event
that the provisions of this Section 5.10 were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed by
the parties that Buyer shall be entitled to an immediate injunction or
injunctions, without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting any bond or other security, to
prevent breaches of the provisions of this Section 5.10 and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state or any other jurisdiction having jurisdiction, this being in
addition to any other remedy to which Buyer may be entitled at law or in
equity.  Without limiting the foregoing, it is understood that any violation of
the restrictions set forth above by any Seller, by the Company, by any of the
Subsidiaries
 
 
45

--------------------------------------------------------------------------------

 
or by any of their respective Representatives shall be deemed to be a breach of
this Agreement by the Company and such Seller.
 
5.11. No Post-Closing Solicitation.
 
(a) During the period beginning on the Closing Date and ending on the two (2)
year anniversary of the later of the Closing Date or the termination of such
Seller’s employment (if any) with Buyer, the Company or their respective
Affiliates, each Seller agrees to not, directly or indirectly, solicit for
employment any employee or Independent Contractor who as of immediately prior to
the Closing is employed by or provides services to Buyer, the Company or any of
its Subsidiaries, provided, that (i) general advertisements (and any discussions
based upon responses thereto) including, without limitation, any recruitment
efforts conducted by any recruitment agency so long as such Seller has not
directed such recruitment efforts at any such employee or Independent Contractor
or (ii) soliciting any employee or Independent Contractor after such employee or
Independent Contractor has been terminated by the Buyer, the Company or any of
its Subsidiaries, as applicable, shall not be deemed to be a breach of the
non-solicitation restriction in this provision.  The Seller Representative
(either directly or indirectly) shall not be deemed to have violated this
Section 5.11(a) solely by reason of the Seller Representative’s (including any
of its investment professionals’) or any of its Affiliates’ (including any of
their investment professionals) (A) directorship or service as a board observer
on a board of directors of a portfolio company of the Seller Representative or
its Affiliates or (B) vote in approval of the employment or compensation
arrangements of such employee or Independent Contractor in such person’s
capacity as a director on a board of directors of any such portfolio Company, so
long as, in the case of both clauses (A) and (B), the Seller Representative or
any of its investment professionals shall not have, directly or indirectly,
proposed or otherwise identified as a candidate for employment any such employee
or Independent Contractor.
 
(b) During the period beginning on the Closing Date and ending on the two (2)
year anniversary of the later of the Closing Date or the termination of such
Seller’s employment (if any) with Buyer, the Company or their respective
Affiliates, each Seller agrees to not, directly or indirectly, on such Seller's
own behalf or on behalf of anyone else, (i) induce, encourage or solicit any
present customer, supplier, licensee, licensor, or other business relation of
Buyer, the Company and its Subsidiaries to cease doing or reduce its business
therewith or (ii) in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or other business relation of Buyer, the
Company and its Subsidiaries (including, but not limited to, making any negative
or disparaging statements or communications about Buyer, the Company or their
respective Affiliates).  The Seller Representative (either directly or
indirectly) shall not be deemed to have violated this Section 5.11(b) solely by
reason of the Seller Representative’s (including any of its investment
professionals’) or any of its Affiliates’ (including any of their investment
professionals’) (A) directorship or service as a board observer on a board of a
portfolio company of the Seller Representative or its Affiliates or (B) vote in
approval of the business or other operating plan of such portfolio company in
such person’s capacity as a director on a board of a portfolio company, or (C)
any action taken with a customer, supplier, licensee, licensor or other business
relation of Buyer not known to the Seller Representative or its Affiliates to be
a customer, supplier, licensee, licensor or other business relation of Buyer, so
long as, in the case of both clauses (A) and (B), the Seller Representative or
any of its investment professionals shall not have, directly or indirectly,
proposed any such inducement, encouragement and solicitation of, or interference
with, such customer, supplier, licensee, licensor, or other business
relation.  For the avoidance of doubt, the Seller Representative’s (including
any of its investment professionals’) or any of its Affiliates’ (including any
of their investment professionals’), directly or indirectly, engaging in a
business competitive with the Company or Buyer shall not violate the provisions
of this Section 5.11(b).
 
 
46

--------------------------------------------------------------------------------

 
(c) If any provision of this Section 5.11 shall for any reason be held invalid
in part, it shall be curtailed, as to time or location or both, only to the
minimum extent required for its validity and enforceability under the governing
law of this Agreement and shall be binding and enforceable with respect to the
Sellers, as so curtailed.
 
(d) In the event that any part of this Section 5.11 or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Section 5.11 will continue in full force
and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto.
 
(e) Each Seller acknowledges and agrees that the provisions of this Section 5.11
are reasonable and necessary to protect the legitimate business interests of
Buyer and its investment in the goodwill of and in the Company and the
Subsidiaries.  The restrictive covenants contained in this Section 5.11 are
covenants independent of any other provision of this Agreement or any Related
Agreement between the parties hereunder and the existence of any claim that any
Seller may allege against Buyer under any other provision of this Agreement or
any Related Agreement will not prevent enforcement of these covenants.  Without
intending to limit the remedies available to Buyer, each Seller acknowledges
that a breach of any of the covenants contained in this Section 5.11 will result
in material irreparable injury to Buyer for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Buyer shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of this Section 5.11,
restraining any Seller from engaging in activities prohibited by this Section
5.11 or such other relief as may be required specifically to enforce any of the
covenants in this Section 5.11.
 
5.12. Section 280G Approval.  If the Company or any Subsidiary is obligated to
make any payments, or is a party to any agreement that under certain
circumstances could obligate it to make any payments, that will not be
deductible under Section 280G of the Code (“Section 280G Payments”) if the
stockholder approval requirements of Section 280G(b)(5)(B) of the Code are not
satisfied, then the Company shall use its commercially reasonable efforts to
obtain such stockholder approval as promptly as is practicable after the
Agreement Date and in any event prior to the Closing Date.
 
5.13. Tax Matters.
 
(a) Conduct of Business.  From the Agreement Date until the Closing Date,
neither the Company nor any of the Subsidiaries shall make or change any
material election in respect of Taxes, adopt or change any accounting method in
respect of Taxes, enter into any closing agreement, settle any claim or
assessment in respect of Taxes, file any amended Tax Return, surrender any
refund claim, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes, except with the prior
written consent of Buyer, which consent shall not unreasonably withheld, delayed
or conditioned.
 
(b) Certain Taxes.  All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with the Transactions shall be borne 50% by the Sellers and 50% by
Buyer (or 50% by the  affected Sellers where not all Sellers are liable for such
transfer Tax and 50% by Buyer), and the Sellers will, at their own expense, file
all necessary Tax Returns and other documentation with respect to all such
transfer, documentary, sales, use, stamp, registration and other Taxes and fees,
and, if required by applicable Law, Buyer will join in the execution of any such
Tax Returns and other documentation if necessary.
 
 
47

--------------------------------------------------------------------------------

 
(c) Tax Returns.  The Company shall (i) prepare and file or cause to be prepared
and filed when due (taking into account valid extensions) all Tax Returns of the
Company and the Subsidiaries that are required to be filed on or after the
Agreement Date and on or before the Closing Date and shall remit (or cause to be
remitted) any Taxes due in respect of such Tax Returns and (ii) provide or make
available to Buyer copies of all Tax Returns that are to be filed by the Company
or any of the Subsidiaries after the Agreement Date and prior to the Closing
Date no later than ten (10) Business Days prior to being due (taking into
account valid extensions).  The Company shall permit Buyer to review and comment
on each such Tax Return prior to filing it, and shall reasonably and in good
faith consider such revisions to such Tax Returns as are requested by
Buyer.  Except as otherwise provided in this Section 5.13, Buyer shall file or
cause to be filed when due (taking into account valid extensions) all Tax
Returns of the Company and the Subsidiaries for any Tax period ending after the
Closing Date, and Buyer shall remit (or cause to be remitted) any Taxes due in
respect of such Tax Returns.  In the case of any Tax Return of the Company or
the Subsidiaries with respect to any Pre-Closing Tax Period that is filed after
the Closing Date, Buyer shall (i) prepare and file or cause to be prepared and
filed when due such Tax Returns, and (ii) submit such Tax Returns to the Sellers
for their review and comment on each such Tax Return prior to filing it no later
than ten (10) Business Days prior to filing it.  Buyer shall provide the Sellers
with a reasonable time for such review and comment, and shall reasonably and in
good faith consider such revisions to such Tax Returns as are requested by
Sellers.  Any Tax Return of the Company or the Subsidiaries with respect to any
Pre-Closing Tax Period shall be prepared in all material respects in accordance
with applicable Law and the past practices of the Company or relevant
Subsidiary.  Other than with respect to Tax Returns for Straddle Periods, three
(3) days prior to Buyer filing such Tax Returns, the Sellers shall pay to Buyer
any Tax liabilities which are shown as due and  owing on such Tax Returns.
 
(d) Tax Return Amendment.  Buyer shall not, and shall not permit any of its
Affiliates (including the Subsidiaries) to, amend any previously filed Tax
Return of the Company or any Subsidiary for any Pre-Closing Tax Period or
Straddle Period or take any other action that would be reasonably expected to
increase the liability of the Sellers for Taxes (including any liability to
indemnify any Indemnified Party for Taxes pursuant to this Agreement) without
the prior written consent of the Seller Representative, which consent shall not
be unreasonably withheld, delayed or conditioned.
 
(e) Tax Overpayments.                                If the Company or any
Subsidiary is allowed a refund or credit of Taxes for a Pre-Closing Tax Period
actually paid by the Company or any Subsidiary (or the Sellers, pursuant to this
Agreement) as a result of an overpayment of Taxes by the Company or any
Subsidiary for such Pre-Closing Tax Period,  (i) the Company or any Subsidiary
shall claim such overpayment as a refund (rather than as a credit) to the extent
permitted under applicable laws and (ii) such refund shall be for the account of
the Sellers and shall be paid over to the Sellers, based on their Pro Rata
Share, within thirty (30) days of receipt of such amount; provided, however, any
overpayment of Taxes shall be for the account of Buyer to the extent such
overpayment results from a carryback of losses generated in a taxable period, or
portion thereof, beginning after the Closing Date.
 
(f) Cooperation on Tax Matters.  The parties to this Agreement  shall cooperate
fully, as and to the extent reasonably requested by another party, in connection
with the preparation and filing of any Tax Return or computation of Pre-Closing
Taxes or, any inquiry, investigation, claim assessment, audit, litigation or
other proceeding with respect to Taxes of the Company or any Subsidiary (a “Tax
Proceeding”).  Such cooperation shall include the retention and, upon Buyer’s
request, the provision of records and information that are reasonably relevant
to any such enquiry, investigation, claim assessment, audit, litigation or other
proceeding and access to Employees on a mutually convenient basis to provide
additional information and explanation of any material provided
hereunder.  Buyer and the Seller Representative (to the extent applicable) agree
to (i) retain all books and records with respect to Tax matters pertinent to the
Company and the Subsidiaries relating to any Pre-Closing Tax Period, and to
abide by all record retention agreements entered into with any Governmental
Entity and (ii) use
 
 
48

--------------------------------------------------------------------------------

 
commercially reasonable efforts to give the other party reasonable written
notice prior to destroying or discarding any such books and records and, if the
other party so requests, Buyer and the Seller Representative, as the case may
be, shall allow the other party to take possession of such books and records.
 
(g) Tax Certificates.  Buyer and the Seller Representative agree, upon request,
to use commercially reasonable efforts to obtain any certificate or other
document from any Governmental Entity or customer of the Company or any of the
Subsidiaries or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including but not limited to with
respect to the Transactions).
 
(h) Tax Contests.  Following the Closing, Buyer will have the sole right to
control the conduct of any Tax Proceeding; provided, however, that Buyer shall
(i) promptly provide the Seller Representative with all written communications
with a Tax Authority (including drafts of communications to a Tax Authority)
with respect to any Tax Proceeding, (ii) consider in good faith the Seller
Representative’s comments to any such written communications (including drafts)
and (iii) not resolve any Tax Proceeding that would result in a claim for
indemnification under Article VII against the Sellers without the prior written
consent of the Seller Representative, which consent shall not be unreasonably
withheld, conditioned or delayed.    In the event of any conflict between this
Section 5.13 and any provision of Article VII, this Section 5.13 shall control.
 
(i) Tax Carryforwards.  The Company agrees to, and to cause the Subsidiaries to,
cooperate with Buyer and provide any available factual information reasonably
requested by Buyer that is reasonably necessary for Buyer to determine the
limitations, if any, on the Company’s or any Subsidiary’s tax loss or credit
carryforwards under Sections 382 or 383 or limitations under Section 384 of the
Code or any similar provision of Law of any other jurisdiction applicable to the
Company or any of the Subsidiaries.
 
(j) Tax Sharing Agreements.  Seller shall cause all Tax Sharing Agreements with
respect to each of the Company and its Subsidiaries to be terminated as of the
Closing Date, and shall ensure that such agreements are of no further force or
effect as to any of the Company and its Subsidiaries on and after the Closing
Date and that there shall be no further liabilities or obligations imposed on
any of the Company and its Subsidiaries under any such agreements.
 
5.14. Security Rights.
 
(a) Restricted Shares.  Prior to the Closing, the Company shall take all action
necessary to (i) terminate the Plan and (ii) accelerate the vesting of the
Restricted Shares, effective as of immediately prior to the Closing.
 
(b) Security Rights.  The Company shall take all action necessary to ensure that
all Security Rights are terminated as of immediately prior to the Closing.
 
5.15. Indemnification of Company Board and Officers; Insurance.
 
(a) Indemnification Obligations.  For not less than six (6) years after the
Closing Date, the certificate of incorporation and bylaws of the Company shall
contain provisions no less favorable with respect to exculpation,
indemnification and advancement of expenses of present and former members of the
Company Board and present and former officers of the Company (the “Indemnified
D&Os”) than are currently set forth in the Company’s Organizational Documents or
in indemnification agreements entered into by Indemnified D&Os prior to the
Closing Date in form and
 
 
49

--------------------------------------------------------------------------------

 
substance reasonably acceptable to Buyer in compliance with Section 5.1 unless
Buyer agrees to directly assume such indemnification obligations which
obligations Buyer shall thereafter fulfill and honor in all respects; provided,
however, that if the Company consummates any transaction pursuant to which the
Company is merged with, or all or substantially all of the assets of the Company
are transferred to, another Person, Buyer shall directly assume all such
indemnification obligations for the remainder of the six-year period.
 
(b) After the Closing Date, Buyer and the Company, shall, and shall cause the
Company as the Surviving Corporation to, until the sixth anniversary of the
Closing Date, retain all books, records and other documents relating to the
conduct  of the Company Board that are made available by the Company to Buyer
hereunder on or prior to the Closing Date, and make the same reasonably
available for inspection and copying by the Seller Representative (at the Seller
Representative’s expense) during normal business hours of the Company upon
reasonable request and upon reasonable notice.
 
(c) Insurance.  Prior to the Closing Date, the Company shall purchase an
extended reporting period endorsement under the Company’s existing directors’
and officers’ liability insurance coverage in a form acceptable to Buyer that
shall provide the members of the Company Board and the Company’s officers with
coverage for six (6) years following the Closing Date of not less than the
existing coverage and have other terms not materially less favorable to the
insured persons than the Company’s directors’ and officers’ liability insurance
coverage presently maintained by the Company (the “Extended D&Os Coverage”).
 
(d) Pursuant to Section 10.6(c), the provisions of this Section 5.15 are
intended to be for the benefit of, and shall be enforceable by, each of the
Indemnified D&Os and their heirs and estates.
 
5.16. Resignation of Officers and Directors.  The Company shall obtain the
resignations of (a) all members of the Company Board and all officers of the
Company effective as of the Closing and (b) such officers and directors of each
of the Subsidiaries as Buyer designates in writing effective as of the date such
resignation is accepted by the Company.
 
5.17. RELEASE AND WAIVER.  EFFECTIVE AS OF THE CLOSING, EACH SELLER HEREBY
RELEASES AND FOREVER DISCHARGES THE COMPANY, THE SUBSIDIARIES, BUYER AND THEIR
RESPECTIVE AFFILIATES, STOCKHOLDERS, AGENTS, DIRECTORS, OFFICERS, ASSIGNS,
PREDECESSORS AND SUCCESSORS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND
ALL LEGAL, EQUITABLE OR OTHER CLAIMS, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, WITH RESPECT TO ITS OWNERSHIP OF ANY EQUITY INTEREST IN THE COMPANY
(INCLUDING ANY COMPANY CAPITAL STOCK OR ANY COMPANY STOCK RIGHTS) OR ANY MATTER
RELATED THERETO EXCEPT FOR ANY CLAIMS IT HAS OR MAY HAVE AFTER THE CLOSING IN
ITS CAPACITY AS A “SELLER” AGAINST BUYER PURSUANT TO THIS AGREEMENT.
 
5.18. Notice to Lender’s Agent.  At least two (2) Business Days prior to the
Closing Date, the Company shall deliver a proper notice, in accordance with the
provisions of Section 3.5 of the Loan Agreement, as amended, to Wells Fargo
Capital Finance, LLC (“Lender’s Agent”) informing the Lender’s Agent that the
Indebtedness under the Loan Agreement shall be prepaid in full in connection
with the Transactions on the Closing Date.
 
 
50

--------------------------------------------------------------------------------

 
ARTICLE VI                                
 


 
CONDITIONS TO CLOSING
 
6.1. Conditions to the Obligations of the Sellers.  The obligation of each
Seller to sell its Shares and to consummate the other Transactions shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions, any of which may be waived, in writing, exclusively by the Seller
Representative:
 
(a) Representations and Warranties.  The representations and warranties of Buyer
contained in this Agreement shall have been true and correct (in the case of
representations and warranties qualified as to materiality) or true and correct
in all material respects (in the case of other representations and warranties)
on and as of the Agreement Date and shall be so true and correct on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date, except for those failures to be so true and correct as would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Buyer to consummate the Transactions.
 
(b) Agreements and Covenants.  Buyer shall have performed or complied in all
material respects with all covenants and obligations of this Agreement required
to be performed or complied with by it on or prior to the Closing Date (other
than the payment obligations of Buyer under Section 1.3 which shall have been
performed in all respects).
 
(c) Escrow Agreement.  Each of Buyer and the Escrow Agent shall have executed
and delivered to the Seller Representative the Escrow Agreement.
 
(d) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Transactions shall be in effect, and there
shall be no pending action, proceeding or other application before any
Governmental Entity seeking any such order, restraint or prohibition.
 
(e) Buyer shall have paid the Estimated Purchase Price in accordance with
Section 1.3(b)(i) and Section 1.3(c).
 
6.2. Conditions to the Obligations of Buyer.  The obligations of Buyer to
purchase the Shares and to consummate the other Transactions shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions,
any of which may be waived, in writing, exclusively by Buyer:
 
(a) Representations and Warranties.
 
(i) (A) The Fundamental Representations and the representations and warranties
set forth in the first sentence of Section 2.14(e) and the last sentence of
Section 2.7(b) (collectively, the “Bring-down Representations”) of the Company
contained in this Agreement shall have been true and correct (in the case of
Bring-down Representations qualified as to materiality) or true and correct in
all material respects (in the case of other Bring-down Representations) on and
as of the Agreement Date and shall be so true and correct on and as of the
Closing Date with the same force and effect as if made on and as of the Closing
Date; and (B) the representations and warranties of the Company contained in
this Agreement other than the Bring-down Representations shall have been true
and correct (in the case of such representations and warranties qualified as to
materiality) or true and correct in all material respects (in the case of other
such representations and warranties) on and as of the Agreement Date and shall
be so true and correct on and as of the Closing Date with the same force and
 
 
51

--------------------------------------------------------------------------------

 
effect as if made on and as of the Closing Date, except, with respect to (B),
for any failure to be so true and correct on and as of the Closing Date which
does not result and could not be reasonably likely to result in a Company
Material Adverse Effect.
 
(ii) The representations and warranties of each Seller contained in Article III
of this Agreement shall have been true and correct (in the case of
representations and warranties qualified as to materiality) or true and correct
in all material respects (in the case of other representations and warranties)
on and as of the Agreement Date and shall be so true and correct on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date.
 
(b) Agreements and Covenants.  The Company and each Seller shall have performed
or complied in all material respects with all covenants and obligations of this
Agreement required to be performed or complied with by it, him or her on or
prior to the Closing Date.
 
(c) No Material Adverse Effect.  No event, occurrence, change, effect or
condition of any character shall have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.
 
(d) Closing Certificates.  (i) The Company shall have delivered to Buyer a
certificate of the Company, executed by the Chief Executive Officer and Chief
Financial Officer of the Company, dated as of the Closing Date, certifying on
behalf of the Company that each of the conditions set forth in
Sections 6.2(a)-(c), (l), (m), (n) and (p) has been satisfied in all respects.
 
(ii) The Seller Representative shall have delivered to Buyer a certificate of
the Sellers, executed by the Seller Representative on behalf of each Seller,
dated as of the Closing Date, certifying that each of the conditions set forth
in Sections 6.2(a)-(c) has been satisfied in all respects.
 
(iii) The Company shall have delivered to Buyer a certificate of the Company,
executed by the Chief Executive Officer and Chief Financial Officer of the
Company, dated as of the Closing Date, certifying on behalf of the Company: (A)
the date each Roll-Up Agreement was entered into and the applicable date of
closing thereunder, (B) the date or dates on which any indemnification
obligations running for the benefit of the Company or any of its Subsidiaries
expire, (C) the amount of all resolved Roll-Up Target Claims made by the
Company, and (D) and the estimated amount of any pending or otherwise unresolved
Roll-Up Target Claim, and attaching thereto (A) each Roll-Up Agreement and (B)
each claim certificate and any other correspondence or documents related to each
Roll-Up Target Claim made or, to the Company’s Knowledge, to be made, by the
Company.
 
(e) Secretary’s Certificate.  The Company shall have delivered to Buyer a
certificate of the Company executed by the Secretary of the Company, dated as of
the Closing Date, certifying:  (i) the Company Board Approval, (ii) the
Organizational Documents of the Company and each of the Subsidiaries, (iii) the
name, title, incumbency and signatures of the officers authorized to execute
this Agreement and the Related Agreements to which the Company is a party, and
(iv) any and all Company Board, committee and stockholder resolutions, consents
or other actions taken by the Company Board, any committee of the Board or the
stockholders between the Agreement Date and the Closing Date.
 
(f) Opinion of Counsel.  Buyer shall have received an opinion letter of (i)
Wilson Sonsini Goodrich & Rosati Professional Corporation, counsel to the
Company, dated the Closing Date, substantially in the form of Exhibit B-1 and
(ii) Pepper Hamilton, LLP, counsel to the Seller Representative, dated the
Closing Date substantially in the form of Exhibit B-2.
 
 
52

--------------------------------------------------------------------------------

 
(g) Escrow Agreement.  The Escrow Agent and the Seller Representative shall have
executed and delivered to Buyer the Escrow Agreement.
 
(h) Third-Party Consents.  Buyer shall have been furnished with evidence
reasonably satisfactory to it that the Company has obtained the consents,
approvals, waivers, amendments and terminations set forth on Schedule 6.2(h), in
each case in form and substance reasonably satisfactory to Buyer.
 
(i) Terminations; Notices.  Buyer shall have been furnished with evidence
reasonably satisfactory to it that (i) all investor rights granted by the
Company to its stockholders and in effect prior to the Closing, including rights
of co-sale, voting, registration, first refusal, board observation or
information or operational covenants, shall have terminated as of or prior to
the Closing, (ii) the Company Board shall have taken such actions as are
necessary and reasonably acceptable to Buyer to terminate each Change in Control
Agreement as of or prior to the Closing contingent upon the satisfaction of any
obligations thereunder arising in connection with the Transactions, (iii) that
there are no Company Stock Rights outstanding as of the Closing, (iv) all
required notifications of the Transactions to the holders of Company Securities,
Subsidiary Securities and any Security Rights with respect thereto have been
properly and timely delivered, (v) each of the Marlin Agreements has been
terminated as of or prior to the Closing, together with an acknowledgement that
no amounts remain unpaid thereunder or are payable in the future thereunder, and
(vi) each Engagement Letter has been terminated (other than any indemnification
and contribution provisions set forth therein) together with an acknowledgment
that no amounts remain unpaid thereunder or are payable in the future
thereunder.
 
(j) Tax Certificate.  Buyer shall have received from the Company a certificate
in form and substance reasonably satisfactory to Buyer, duly executed and
acknowledged, certifying that interests in the Company are not U.S. real
property interests within the meaning of Section 897(c) of the Code.
 
(k) Resignations.  The Company shall have received, at least two (2) Business
Days prior to the Closing Date, (and provided Buyer with copies of) resignation
letters executed and delivered by the members of the Company Board, the officers
of the Company, the officers and directors of the Subsidiaries, and such other
Persons as have been identified by Buyer prior to the Closing Date, in form
reasonably satisfactory to Buyer.
 
(l) Legal Action.  There shall not be any pending or, to the Company’s
Knowledge, threatened in writing any action, proceeding or other application, or
any written threat or written claim that would reasonably be expected to result
in any such threatened or pending action, proceeding or other application,
before any court or Governmental Entity brought by any Person or Governmental
Entity of competent jurisdiction: (i) challenging or seeking to restrain or
prohibit the consummation of the Transactions, or (ii) seeking to prohibit or
impose any limitations on Buyer’s or any of its Affiliates’ ownership or
operation of all or any portion of the Company’s or any of the Subsidiaries’
business or assets, or to compel Buyer or any of its Affiliates to dispose of or
hold separate all or any portion of its or the Company’s or any of the
Subsidiaries’ business or assets as a result of the Transactions that if
successful would have a material and adverse effect on Buyer’s ability to
receive the anticipated benefits of the Transactions.
 
(m) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Transactions shall be in effect, and there
shall be no pending action, proceeding or other application before any
Governmental Entity seeking any such order, restraint or prohibition.
 
 
53

--------------------------------------------------------------------------------

 
(n) Antitrust Approvals.  The waiting period required by the HSR Act and the
regulations promulgated thereunder shall have expired or been terminated.  All
approvals, authorizations or clearances required under any applicable Antitrust
Laws with respect to the Antitrust Filings shall have been obtained and all
requirements thereunder shall have been satisfied.
 
(o) Delivery of Shares.  Each Seller shall have delivered to counsel to Buyer
for their review copies of the certificate(s) representing such Seller’s Shares
as set forth on Schedule 2.6(a) hereto, duly and properly endorsed for transfer
and otherwise in form reasonably acceptable to Buyer, at least four (4) Business
Days prior to the Closing Date with the originals delivered to Buyer on or prior
to the Closing Date.
 
(p) No Indebtedness; Release of Liens.  The Company shall not be party to any
loan, line of credit, or other Indebtedness to any financial institution and all
Liens (excluding Permitted Liens) on the Company’s or any of the Subsidiaries’
assets or properties shall have been released in form and substance reasonably
satisfactory to Buyer, other than in connection with such Liens and
Indebtedness, excluding any Permitted Indebtedness, for which the Company has
provided payoff letters in accordance with Section 1.4.
 
(q) Receipt of Section 280G Approval.  The Company shall have provided Buyer
with evidence reasonably satisfactory to it that either (i) requisite
stockholder approval with respect to the Section 280G Payments was obtained
pursuant to the stockholder approval requirements of Section 280G(b)(5)(B) of
the Code; or (ii) such stockholder approval was not obtained and as a
consequence, such payments and/or benefits shall not be made or provided to the
extent they would cause any amounts to constitute Section 280G Payments,
pursuant to waivers of those payments and/or benefits, which were executed by
the affected individuals prior to the vote.
 
(r) Certificates of Good Standing.  The Company shall have provided Buyer with
certificates of appropriate governmental officials in each U.S. jurisdiction in
which the Company is required to qualify to do business as to the due
qualification and good standing (including tax) of the Company in each such
jurisdiction.
 
(s) Release and Waiver.  Buyer shall have received from the Person set forth in
Schedule 6.2(s) a duly executed and acknowledged release and waiver agreement in
form and substance reasonably satisfactory to Buyer.
 
Notwithstanding anything in this Section 6.2 to the contrary, if the Closing is
a Blackout Closing, then references in this Section 6.2 (excluding Sections
6.2(b)(Agreements and Covenants), 6.2(d) (Closing Certificates),
6.2(e)(Secretary’s Certificate), 6.2(f)(Opinion of Counsel),
6.2(i)(Terminations), 6.2(k)(Resignations), 6.2(o)(Delivery of Shares) and
6.2(p)(No Indebtedness; Release of Liens) to the “Closing Date” and the
“Closing” shall instead be deemed to be references to the “Satisfaction Date”
and the “Satisfaction”, respectively.
 
ARTICLE VII                                
 


 
INDEMNIFICATION
 
7.1. Survival of Representations, Warranties and Covenants; Limitations.
 
(a) Company and each Seller’s Representations.  The representations and
warranties of the Company set forth in this Agreement or in any Related
Agreement delivered by or on behalf of the Company and of each Seller set forth
in any Seller Related Agreement shall survive the execution and
 
 
54

--------------------------------------------------------------------------------

 
 delivery of this Agreement, any investigation by or on behalf of Buyer and the
Closing and shall terminate at 11:59 P.M. Eastern time on the date that is
eighteen (18) months after the Closing Date, except that the representations and
warranties of the Company and each Seller set forth in (i) Sections 2.2, 2.6,
3.1 and 3.2 and in any Related Agreements delivered by or on behalf of the
Company or any Seller Related Agreements delivered by or on behalf of any Seller
with respect to such representations and warranties (collectively, the
“Fundamental Representations”) shall so survive but shall terminate at 11:59
P.M. Eastern time on the date on which all applicable statutes of limitation (as
the same may be extended or waived) shall have expired, (ii) Section 2.27 and in
any Related Agreements delivered by or on behalf of the Company or any Seller
Related Agreements delivered by or on behalf of any Seller with respect to such
representations and warranties (the “Fundamental Tax Representations”) shall so
survive but shall terminate at 11:59 P.M. Eastern time on the date (the
“Expiration Date”) that is the later of thirty-six (36) months after the Closing
Date and the date of completion of any tax audit by any Tax Authority which
either is in progress on such date or with respect to which written notice has
been received by the Company or any Subsidiary on or before such date, and
(iii) except, in all cases, with respect to any Loss, claim or breach of which
any Indemnified Party shall have provided a Claim Certificate to the Seller
Representative in accordance with Section 7.4(a) prior to such termination.
 
(b) Buyer Representations.  The representations and warranties of Buyer set
forth in this Agreement or in any certificate, document or other instrument
delivered by or on behalf of Buyer pursuant to this Agreement shall terminate at
the Closing.
 
(c) Covenants.  The respective covenants, agreements and obligations of the
Company, the Sellers, the Seller Representative and Buyer set forth in this
Agreement or in any certificate, document or other instrument delivered pursuant
to this Agreement shall survive the execution and delivery of this Agreement,
any investigation by or on behalf of any party hereto, and the Closing without
limitation, and shall terminate on the expiration of all applicable statutes of
limitation (as the same maybe be extended or waived) except as otherwise
expressly set forth in this Agreement or in such certificate, document or other
instrument delivered pursuant to this Agreement.
 
(d) Effect of Survival Periods.  The survival periods set forth in this Section
7.1 are intended to operate only as the time periods within which a party must
deliver a Claim Certificate, and following such delivery the notifying party
shall be entitled to pursue its available remedies with respect to the claim and
such Claim Certificate pursuant to the provisions of and subject to the
limitations in this Agreement regardless of the survival periods set forth in
this Section 7.1.  If a Claim Certificate is not delivered during the relevant
survival period, the Indemnified Party shall not be entitled to indemnification
with respect to such matters covered therein.
 
7.2. Indemnification.
 
(a) Each Seller, severally and not jointly in accordance with his, her or its
Pro Rata Share, shall indemnify and hold harmless Buyer, the Company and the
Subsidiaries and each of their respective Employees, partners, members, agents
and Affiliates (the “Indemnified Parties”) against any and all claims, losses,
royalties, liabilities, damages ( including solely with respect to Third-Party
Claims and not with respect to any other claims, punitive, special, exemplary or
similar damages actually paid or awarded to such third-party but otherwise
excluding consequential damages and indirect damages), deficiencies, Taxes,
diminution in value, interest and penalties, costs and expenses, including
reasonable attorneys’ fees and expenses, and expenses of investigation and
defense (collectively “Losses”) incurred or suffered by any such Indemnified
Parties directly or indirectly as a result of, with respect to or in connection
with:
 
 
55

--------------------------------------------------------------------------------

 
(i) the failure of any representation or warranty of the Company or any Seller
set forth herein (including the Company Disclosure Schedules) or in any Related
Agreements delivered pursuant to this Agreement or the Related Agreements to be
true and correct in all respects as of the Agreement Date and as of the Closing
(disregarding for purposes of this Section 7.2(a)(i) any “material”, “in all
material respects”, “Company Material Adverse Effect” or similar qualification
contained therein for purposes of calculating Losses and any “Company’s
Knowledge”, “knowledge” or similar qualification contained in Sections 2.14(c),
2.14(e), 2.14(g) or 2.14(i) for the purposes of calculating Losses);
 
(ii) any failure by the Company, the Sellers or the Seller Representative to
fully perform, fulfill or comply with any covenant or agreement set forth herein
or in any certificate, document or other instrument delivered pursuant to this
Agreement;
 
(iii) the failure of any item set forth in the Allocation Certificate, in each
case to be accurate, true and correct in all respects as of the Closing
(regardless of any review of the Allocation Certificate by Buyer pursuant to
Section 1.3);
 
(iv) any claims by (A) any current or former holder or alleged current or former
holder of any equity or ownership interest or equity security of the Company or
any of the Subsidiaries (including any predecessors), including Company
Securities, Subsidiary Securities or Security Rights with respect thereto,
relating to or arising out of (1) the Transactions, this Agreement, the Related
Agreements or the allocation of the Purchase Price or (2) such Person’s status
or alleged status as an equity holder or owner of equity or ownership interests
in the Company or any of the Subsidiaries (including any predecessors) at any
time at or prior to the Closing, whether for breach of fiduciary duty or
otherwise, (B) any Person to the effect that such Person is entitled to any
equity or ownership interest or equity security or any payment in connection
with the Transactions other than as specifically set forth on the Allocation
Certificate or (C) notwithstanding any disclosure in the Company Disclosure
Schedule, any Person with respect to any Security Right, stock option scheme or
plan, unit option scheme or plan or any other scheme, plan, policy or agreement
providing for equity or ownership interest compensation to any Person;
 
(v) (A) regardless of any disclosure on the Company Disclosure Schedule, any
“excess parachute payment” (within the meaning of Section 280G(b) of the Code)
made by the Company or any of the Subsidiaries on or prior to the Closing Date
or otherwise required to be paid by the Company or any of the Subsidiaries
pursuant to agreements, Change in Control Agreements or Company Employee Plans
entered into or adopted on or prior to the Closing Date and (B) any Losses
related to or in respect of a Company Employee Plan arising out of the Company
being or having been an ERISA Affiliate of any Person other than the
Subsidiaries;
 
(vi)  (A) any Pre-Closing Taxes, other than Taxes imposed as the result of any
election (including, for the avoidance of doubt, any election made pursuant to
Section 338 of the Code (or any similar provision of state, local or non-U.S.
Tax Law)) made after the Closing; (B) as a result of Treasury Regulation Section
1.1502-6 (or any similar or corresponding provision of state, local or foreign
Tax law) for Taxes of Seller or any other person (other than the Company or any
of its Subsidiaries) which is or has ever been affiliated with the Company or
any of its Subsidiaries or with whom the Company or any of its Subsidiaries
otherwise joins or has ever joined (or is or has ever been required to join) in
filing any consolidated, combined, unitary or aggregate Tax Return, prior to the
Closing Date; and (C) any increase in Tax liability resulting from the Company
or any of the Subsidiaries being liable for Taxes of any Person as transferee or
successor as a result of transactions entered into before the Closing, or by
reason of a Tax Sharing Agreement entered into before the Closing;
 
 
56

--------------------------------------------------------------------------------

 
(vii) regardless of any disclosure on the Company Disclosure Schedule any Losses
incurred by Buyer in connection with the matters set forth on Schedule
7.2(a)(vii) and in the amounts set forth therein;
 
(viii) regardless of any disclosure on the Company Disclosure Schedule, any
Losses incurred by Buyer in connection with the matters set forth on Schedule
7.2(a)(viii); or
 
(ix) regardless of any disclosure on the Company Disclosure Schedule, any Losses
incurred in connection with the matters set forth on Schedule 7.2(a)(ix).
 
(b) The Escrow Amount shall be the initial source of recourse available to
reimburse the Indemnified Parties for any Losses for which they are entitled to
be indemnified pursuant to this Section 7.2.  The Indemnified Parties shall not
proceed directly against any Seller individually with respect to any
indemnification claim pursuant to this Article VII until the Indemnified Parties
have made claims for Losses with respect to the entire amount of the Escrow
Amount then being held by the Escrow Agent.
 
(c) Notwithstanding anything herein to the contrary, if the Company is entitled
to pursue a claim for indemnification under any of the purchase agreements
(each, a “Roll-Up Agreement”) pursuant to which the Company merged with,
acquired or otherwise entered into a business combination with any of the
Roll-Up Targets (the “Roll-Up Target Claims”), Buyer shall cause the Company to
use its commercially reasonable efforts to enforce such right against the
obligated counterparty or counterparties to such Roll-Up Agreement; provided,
however, that (i) the pursuit of any Roll-Up Target Claim shall not preclude any
Indemnified Party from delivering a Claim Certificate to be indemnified for any
Losses for which the Indemnified Parties are entitled to indemnification
pursuant to this Section 7.2 prior to the resolution, or abandonment of, the
Roll-Up Target Claim, although, subject to Section 7.2(c)(iii), the resolution
of such Claim Certificate shall be tolled until the Roll-Up Target Claim is
resolved or abandoned, as the case may be; (ii) if an Indemnified Party recovers
any amounts in respect of Losses from such Roll-Up Target Claim at any time
after the payment of all or a portion of such Losses to an Indemnified Party,
from the Escrow Agent or the Sellers under the provisions of this Article VII,
such that the Indemnified Parties have recovered, in the aggregate, more than
the amount of Losses incurred by the Indemnified Parties in connection with all
Roll-Up Target Claims, the Indemnified Parties shall, or shall cause the Company
to, promptly (and in any event within two (2) Business Days) pay to the Escrow
Agent or, if after the Final Distribution Date, the Sellers, as applicable, the
amount of any such excess and, if prior to the Final Distribution Date, such
amount shall become available to satisfy any other claims made by any
Indemnified Party pursuant to this Article VII; and (iii) if the maximum amount
recoverable in connection with a Roll-Up Target Claim under a Roll-Up Agreement
is less than the Losses for which the Indemnified Parties are entitled to
indemnification pursuant to this Section 7.2, the resolution of the Claim
Certificate for the amount of any Losses in excess of the maximum recoverable
amount shall be subject to the procedures set forth in Section 7.4 and shall not
be tolled as provided in clause (i) above.
 
7.3. Limitations.
 
(a) Deductible Amount.  No claim may be made by any Indemnified Party for
indemnification pursuant to Section 7.2(a)(i) unless and until the aggregate
amount of Losses for which the Indemnified Parties seek to be indemnified
pursuant to Section 7.2(a)(i) and Section 7.2(a)(vi) (with respect to claims for
which indemnification would be available under Section 7.2(a)(i)) exceeds
$750,000, at which time the Indemnified Parties shall be entitled to
indemnification for any and all Losses in excess of such amount.
 
 
57

--------------------------------------------------------------------------------

 
(b) Caps.  Subject to Section 7.3(d), each Seller’s indemnification obligations
under Section 7.2 are subject to the following limitations:
 
(i) Subject to clause (ii) of this Section 7.3(b), each Seller shall be liable
up to such Seller’s Pro Rata Share of the amounts then available in the Escrow
Fund (as defined in the Escrow Agreement) for any Losses indemnifiable under
Section 7.2(a), other than Losses indemnifiable under Section 7.2(a)(vii) for
which each Seller shall only be liable up to such Seller’s Pro Rata Share of
$1,000,000 of the Escrow Fund, to the extent then available in the Escrow Fund;
 
(ii) Each Seller shall be liable up to the portion of the Purchase Price
actually received by such Seller (including, but subject to Section 7.2(b), the
deemed receipt by each Seller of such Seller’s Pro Rata Share of the Escrow
Fund) for Losses indemnifiable under Section 7.2(a)(i) with respect to any
Fundamental Representation, and with respect to Sections 7.2(a)(iv), if the
claims that are the subject matter thereof, if true, would entitle an
Indemnified Party to indemnification pursuant to Section 7.2(a)(i) for the
breach of a Fundamental Representation; and
 
(iii) After the Claims Deadline (as defined in the Escrow Agreement) until the
Expiration Date, each Seller shall be liable solely up to such Seller’s Pro Rata
Share of $22,000,000 (as reduced by any amounts subject to an outstanding Claim
Certificate, distributed to or reserved for distribution to Buyer pursuant to
the Escrow Agreement or otherwise received from the Sellers pursuant to Article
VII) for Losses indemnifiable under Section 7.2(a)(i) with respect to any
Fundamental Tax Representation.
 
(c) Exclusive Remedy for Monetary Damages.  Notwithstanding anything herein to
the contrary, Buyer agrees that the sole and exclusive remedy for money damages
for any matter arising under this Agreement shall be the right to make claims
against the Escrow Fund pursuant hereto and pursuant to the Escrow Agreement
except: (i) as provided in Section 7.3(d); (ii) for Losses indemnifiable under
Section 7.2(a)(i) with respect to any Fundamental Representation, subject to
Section 7.2(b) and the limitations in Section 7.3(b)(ii); and (iii) for Losses
indemnifiable under Section 7.2(a)(i) with respect to any Fundamental Tax
Representation, subject to Section 7.2(b) and the limitations in Section
7.3(b)(iii).
 
(d) Fraud.  Notwithstanding anything to the contrary in this Agreement, the
limitations and thresholds and other provisions set forth in this Article VII
shall not apply with respect to (i) fraud under applicable law or (ii) any
equitable remedy, including a preliminary or permanent injunction or specific
performance.
 
(e) Insurance; Purchase Price Reductions. The amount of any Loss for which
indemnification is provided under this Article VII shall be net of any amounts
actually recovered by any Indemnified Party under an insurance policy, less any
out-of-pockets expenses incurred in connection with pursuing such recovery.  The
amount of any Loss for which indemnification is provided under this Article VII
shall be net of any amounts attributable to the relevant or applicable breach
that reduced the Purchase Price pursuant to Article I.
 
7.4. Procedures.
 
(a) General.  If an Indemnified Party desires to bring a claim for
indemnification hereunder, such Indemnified Party (or Buyer, on such Indemnified
Party’s behalf) shall first deliver to the Seller Representative a certificate
(a “Claim Certificate”) that:
 
 
58

--------------------------------------------------------------------------------

 
(i) states that the Indemnified Party has paid or properly accrued Losses, or
reasonably anticipates that it may or will incur liability for Losses, for which
such Indemnified Party may be entitled to indemnification pursuant to this
Agreement; and
 
(ii) specifies in reasonable detail, to the extent practicable and available,
the Losses included in the amount so stated, the basis for any anticipated
liability or the date on which such item was paid or properly accrued, as
applicable, the nature of the misrepresentation, default, breach of warranty or
breach of covenant or claim to which each such item is related and, to the
extent computable, the computation of the amount to which such Indemnified Party
claims to be entitled hereunder.
 
(b) Objection.  If the Seller Representative objects to the indemnification of
an Indemnified Party in respect of any claim or claims specified in any Claim
Certificate, the Seller Representative shall deliver a written notice specifying
in reasonable detail the basis for such objection and the amount in dispute to
the Indemnified Party within thirty (30) days after receipt by the Seller
Representative of such Claim Certificate.  Thereafter, the Seller Representative
and the Indemnified Party shall attempt in good faith to agree upon the rights
of the respective parties for a period of not less than sixty (60) days after
receipt by the Indemnified Party of such written objection with respect to each
of such claims to which the Seller Representative has objected.  If the
Indemnified Party and the Seller Representative agree with respect to any of
such claims, the Indemnified Party and the Seller Representative shall promptly
prepare and sign a memorandum setting forth such agreement and, if applicable, a
written instruction to the Escrow Agent.  Should the Indemnified Party and the
Seller Representative fail to agree as to any particular item or items or amount
or amounts within such sixty (60) day period, then either party shall be
entitled to pursue its available remedies for resolving its claim for
indemnification.  Notwithstanding the foregoing, in the event that the
Indemnified Party seeks recovery against the Escrow Fund, the time periods set
forth herein shall run concurrently with and be without duplication of the time
periods set forth in the Escrow Agreement.
 
(c) Indemnified Party Defense; Settlement.  The Indemnified Party shall have the
right in its sole discretion to conduct the defense of any claim brought by a
third-party (a “Third-Party Claim”); provided, however, that the Sellers shall
not be liable for any settlement, or compromise of any such Third-Party Claim
without the prior written consent of the Seller Representative, which consent
shall not be unreasonably withheld, conditioned or delayed.  If any such action
or claim is so settled with the consent of the Seller Representative, or if
there be a final judgment for the plaintiff in any such action, the Indemnified
Party shall be entitled to indemnification for the amount of any Loss relating
thereto.
 
(d) Seller Defense; Settlement.  In the event the Indemnified Party elects not
to defend the Third-Party Claim, the Seller Representative may defend such claim
at the Sellers’ sole cost and expense with counsel selected by the Seller
Representative, such counsel to be reasonably acceptable to the Indemnified
Party.  In such event, neither the Seller Representative nor any Seller shall
have any right to settle, adjust or compromise any Third-Party Claim without the
express written consent of the Indemnified Party against whom the Third-Party
Claim has been asserted, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
(e) Agreed Claims.  Claims for Losses specified in any Claim Certificate to
which the Seller Representative did not object in writing by 11:59 PM Eastern
time on the  thirtieth (30th) day following the receipt of such Claim
Certificate by the Seller Representative, claims for Losses covered by a
memorandum of agreement of the nature described in Section 7.4(b) and claims for
Losses the validity and amount of which have been the subject of resolution by
binding arbitration or of a final non-appealable judicial determination are
hereinafter referred to, collectively, as “Agreed Claims.”  The Indemnified
Party shall be entitled to payment for any Agreed Claim within ten (10) Business
Days of the
 
 
59

--------------------------------------------------------------------------------

 
determination of the amount of any such Agreed Claims; provided, however, that
all payments made from the Escrow Amount shall be made as soon as practicable.
 
(f) Timing of Claim Certificate.  Subject to Section 7.1, the Indemnified
Parties shall be entitled to determine the timing of delivery of any Claim
Certificate in their sole discretion.
 
7.5. Treatment of Indemnification Payments.  Buyer, each Seller and the Seller
Representative agree to treat each indemnification payment pursuant to this
Article VII as an adjustment to the Purchase Price for all Tax purposes and
shall take no position contrary thereto unless required to do so by applicable
Tax Law.
 
7.6. Seller Representative; Power of Attorney.
 
(a) Appointment.  By executing this Agreement, each Seller hereby initially
appoints, as of the Agreement Date, Servigistics, LLC (together with its
permitted successors, the “Seller Representative”), as his, her or its true and
lawful agent and attorney-in-fact to enter into any Related Agreement and any
transactions contemplated by this Agreement (including other agreements in
connection with the Transactions), and to: (i) give and receive notices and
communications to or from Buyer (on behalf of itself or any other Indemnified
Party) and/or the Escrow Agent relating to this Agreement, the Escrow Agreement
or any of the Transactions and other matters contemplated hereby or thereby
(except to the extent that this Agreement or the Escrow Agreement expressly
contemplates that any such notice or communication shall be given or received by
the Sellers individually); (ii) authorize deliveries (including by means of not
objecting to claims) to Buyer of cash from the Escrow Amount in satisfaction of
claims asserted by Buyer (on behalf of itself or any other Indemnified Party,
including by not objecting to claims thereto) and authorize payments to the
Escrow Agent in accordance with the terms of the Escrow Agreement; (iii) object
to any claims by Buyer or any other Indemnified Party, including any claims to
the Escrow Amount; (iv) consent or agree to, negotiate, enter into settlements
and compromises of, and agree to arbitration and comply with orders of courts
and awards of arbitrators with respect to such claims; (v) assert, negotiate,
enter into settlements and compromises of, and agree to arbitration and comply
with orders of courts and awards of arbitrators with respect to, any other claim
by any Indemnified Party against any Seller or by any Seller against any
Indemnified Party or any dispute between any Indemnified Party and any Seller,
in each case relating to this Agreement, the Escrow Agreement or the
transactions contemplated hereby or thereby; (vi) amend or terminate this
Agreement, the Escrow Agreement or any other Related Agreement or any other
agreement referred to herein or contemplated hereby, or waive any provision
thereof in accordance with the respective terms of such Agreement; (vii) consult
with legal counsel, independent public accountants and other experts selected by
it; (viii) take any and all actions under this Agreement, the Escrow Agreement
or any Related Agreement permitted to or required of the Seller Representative
(including under Article I, Article V, Article VI, Article VII, Article VIII and
Article IX; and (viii) take all actions necessary or appropriate in the judgment
of the Seller Representative for the accomplishment of the foregoing, in each
case without having to seek or obtain the consent of any Person under any
circumstance. Each Seller further agrees to provide the Seller Representative
with any information requested by the Escrow Agent in connection with the
Transactions.
 
(b) Acceptance.  Servigistics, LLC hereby accepts its appointment as the Seller
Representative.
 
(c) No Revocation; Replacement.  Each Seller acknowledges that Buyer is relying
and shall rely on the authority of the Seller Representative granted hereunder
and will be materially prejudiced if this authority is revoked.  Each Seller
hereby agrees that it shall indemnify Buyer and each other Indemnified Party for
any Losses suffered by Buyer or any other Indemnified Party as a result of a
 
 
60

--------------------------------------------------------------------------------

 
revocation by such Seller of the authority granted hereunder other than as
provided for herein.  Notwithstanding the foregoing, the Person serving as the
Seller Representative may be replaced from time to time by Sellers holding a
majority in interest of the Escrow Amount upon not less than ten (10) days’
prior written notice to Buyer and with Buyer’s written consent, which shall not
be unreasonably withheld.  Notwithstanding the preceding sentence, no consent of
Buyer shall be required to replace the Seller Representative with an Affiliate
of the initial Seller Representative or a professional stockholder
representative (such as Shareholder Representative Services).  No bond shall be
required of the Seller Representative, and the Seller Representative shall
receive no compensation for its services.  Notices or communications to or from
the Seller Representative shall constitute notice to or from each Seller.
 
(d) No Liability.  The Seller Representative shall not be liable to any Seller
for any act done or omitted under this Agreement or under the Escrow Agreement
as the Seller Representative while acting in good faith and any act done or
omitted pursuant to the advice of counsel shall be conclusive evidence of such
good faith.  Each Seller, severally and not jointly in accordance with his, her
or its Pro Rata Share, shall indemnify the Seller Representative and hold it
harmless against any loss, liability or expense incurred without gross
negligence or bad faith on the part of the Seller Representative and arising out
of or in connection with the acceptance or administration of its duties
hereunder or under the Escrow Agreement.  To the extent that any distributions
of the Escrow Amount are being made to the Sellers pursuant to the terms of the
Escrow Agreement, the Seller Representative may receive reimbursement from the
Sellers directly out of any such distributions that are being made to the
Sellers for any and all expenses, charges and liabilities, including attorneys’
fees, reasonably incurred by the Seller Representative in the performance or
discharge of his rights and obligations under this Agreement; provided, however,
that neither Buyer nor the Company shall have any liability with respect to such
items.
 
(e) Notice.  Any notice or communication given or received by, and any decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, the Seller Representative shall
constitute a notice or communication to or by, or a decision, action, failure to
act within a designated period of time, agreement, consent, settlement,
resolution or instruction of all Sellers, and shall be final, binding and
conclusive upon each Seller; and each Indemnified Party and the Escrow Agent
shall be entitled to rely upon any such notice, communication, decision, action,
failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction as being a notice or communication to or
by, or a decision, action, failure to act within a designated period of time,
agreement, consent, settlement, resolution or instruction of, each and every
such Seller.  Each Indemnified Party and the Escrow Agent is hereby relieved
from any liability to any Person for any acts done by them in accordance with
any such notice, communication, decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of the Seller Representative.
 
(f) Role of the Seller Representative.  Without limiting the generality or
effect of Section 7.6(a), any claims or disputes between or among any
Indemnified Party, the Seller Representative and/or any one or more Sellers
relating to this Agreement, the Escrow Agreement or the Transactions shall in
the case of any claim or dispute asserted by or against or involving any such
Seller (other than any claim against or dispute with the Seller Representative),
be asserted or otherwise addressed solely by the Seller Representative on behalf
of such Seller (and not by such Seller acting on his, her or its own behalf).
 
7.7. No Subrogation.  Following the Closing, no Seller shall have any right of
indemnification, contribution or subrogation against Buyer or any of its
Affiliates, any Indemnified Party or the Company or any of the Subsidiaries with
respect to any indemnification payment by or on behalf of any Seller under
Section 7.2 if the Transactions are consummated.
 
 
61

--------------------------------------------------------------------------------

 
7.8. Mitigation.  Notwithstanding anything in this Agreement to the contrary,
the Indemnified Parties shall use their commercially reasonable efforts to
mitigate any Losses which they may suffer or incur by reason of the breach of
any representation, warranty or covenant of the Company, the Sellers or the
Seller Representative under this Agreement; provided, however, that no
Indemnified Party shall be required to pursue recovery of any Losses pursuant to
insurance coverage whether or not then in effect.
 
7.9. No Prejudice.  The representations, warranties, covenants and obligations
of the Company and the Sellers, and the rights and remedies that may be
exercised by the Indemnified Parties based on such representations, warranties,
covenants and obligations, will not be limited or affected by any investigation
conducted by Buyer or any agent of Buyer with respect to, or any knowledge
acquired (or capable of being acquired) by Buyer or any agent of Buyer at any
time, whether before or after the execution and delivery of this Agreement or
the Closing, with respect to the accuracy or inaccuracy of or compliance with or
performance of any such representation, warranty, covenant or obligation, and no
Indemnified Party shall be required to show that it relied on any (and each
Indemnified Party shall be deemed to have relied on each) such representation,
warranty, covenant or obligation of the Company or such Seller in order to be
entitled to indemnification pursuant to this Article VII.  The waiver by Buyer
of any of the conditions set forth in Article VI will not affect or limit the
provisions of this Article VII.
 
7.10. No Reliance.  Neither the Company nor any Seller has relied upon any
statement, representation or warranty, promise or commitment of Buyer or any
other Person, whether made before, at or after the Agreement Date or the
Closing, other than the representations and warranties of Buyer set forth in
Article IV, including with respect to the future conduct or performance of the
Company’s business or of Buyer’s or any of its Affiliate’s business or as to the
future conduct of any Person, all of which are expressly disclaimed hereby.
 
ARTICLE VIII                                
 


 
TERMINATION, AMENDMENT AND WAIVER
 
8.1. Termination.  This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing Date as follows and in no other
manner:
 
(a) by written agreement of the Seller Representative and Buyer;
 
(b) by either Buyer or the Seller Representative if:  (i) the Closing Date has
not occurred within ninety (90) calendar days of the Agreement Date (which date
shall be automatically extended on a day-to-day basis indefinitely in the event
that on each such date all of the conditions to Closing set forth in Article VI
are capable of satisfaction on such date or have been waived, other than the
condition in Section 6.2(m) or 6.2(n) because of an ongoing antitrust or
competition matter, unless Buyer has given notice under Section 5.6(d) that it
is abandoning its efforts to seek such approval, in which case such extension
shall terminate upon the date of such notice) (as so extended, the “Termination
Date”); provided, that the right to terminate this Agreement under this clause
8.1(b)(i) shall not be available to any party whose failure to fulfill any
obligation hereunder has been the cause of, or resulted in, the failure of the
Closing Date to occur on or before the Termination Date and such action or
failure constitutes a breach of this Agreement; (ii) there shall be a final
non-appealable order of a Governmental Entity in effect preventing consummation
of the Transactions; or (iii) there shall be any Law enacted, promulgated or
issued or deemed applicable to the Transactions by any Governmental Entity that
would make consummation of the Transactions illegal;
 
(c) by Buyer if there shall have been any action taken, or any Law enacted,
promulgated or issued or deemed applicable to the Transactions, by any
Governmental Entity which
 
 
62

--------------------------------------------------------------------------------

 
would:  (i) prohibit Buyer’s or the Company’s or any Subsidiary’s ownership or
operation of any portion of the business of the Company or any of the
Subsidiaries or (ii) compel Buyer or any of its Affiliates or the Company to
dispose of or hold separate, as a result of the Transactions, any portion of the
business or assets of Buyer or any of its Affiliates or the Company and the
Subsidiaries;
 
(d) by Buyer if it is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of the Company or any
Seller and as a result of such breach the conditions set forth in Section 6.2(a)
or 6.2(b), as the case may be, would not then be satisfied; provided, that if
such breach is curable by the Company or such Seller prior to the Termination
Date through the exercise of its commercially reasonable efforts, then Buyer may
not terminate this Agreement under this Section 8.1(d) prior to the earlier of
the Termination Date or the date that is fifteen (15) days following the
Company’s receipt of written notice from Buyer of such breach, it being
understood that Buyer may not terminate this Agreement pursuant to this Section
8.1(d) if such breach by the Company or such Seller is cured within such fifteen
(15) day period so that the conditions would then be satisfied;
 
(e) by the Seller Representative if neither the Company nor any Seller is in
material breach of its obligations under this Agreement and there has been a
breach of any representation, warranty, covenant or agreement contained in this
Agreement on the part of Buyer and as a result of such breach the conditions set
forth in Section 6.1(a) or 6.1(b), as the case may be, would not then be
satisfied; provided, that if such breach is curable by Buyer prior to the
Termination Date through the exercise of its commercially reasonable efforts,
then the Seller Representative may not terminate this Agreement under this
Section 8.1(e) prior to the earlier of the Termination Date or the date that is
fifteen (15) days following Buyer’s receipt of written notice from the Seller
Representative of such breach, it being understood that the Seller
Representative may not terminate this Agreement pursuant to this Section 8.1(e)
if such breach by Buyer is cured within such fifteen (15) day period so that the
conditions would then be satisfied; or
 
(f) by Buyer if there is a Company Material Adverse Effect.
 
8.2. Effect of Termination.  Any termination of this Agreement under Section 8.1
will be effective immediately upon the delivery of written notice by the
terminating party to the other parties hereto.  In the event of the termination
of this Agreement as provided in Section 8.1, this Agreement shall be of no
further force or effect, except (a) as set forth in Sections 5.3(a) and 5.4,
this Section 8.2, Section 8.3 and Article X, each of which shall survive the
termination of this Agreement, and (b) nothing herein shall relieve any party
from liability for any willful breach of this Agreement.  No termination of this
Agreement shall affect the obligations of the parties contained in the
Confidentiality Agreement, all of which obligations shall survive termination of
this Agreement on the terms set forth therein.
 
8.3. Amendment.  This Agreement may be amended at any time by execution of an
instrument in writing signed by Buyer and the Seller Representative.
 
8.4. Extension; Waiver.  Prior to the Closing, Buyer, on the one hand, and the
Company, on the other, may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations of the other party hereto,
(b) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto or (c) waive
compliance with any of the agreements or conditions for the benefit of such
party contained herein.  From and after the Closing, Buyer, on the one hand, and
the Seller Representative, on the other, may, to the extent legally allowed, (i)
extend the time for the performance of any of the obligations of the other party
hereto, (ii) waive any inaccuracies in the representations and warranties made
to such party contained herein or in any document delivered pursuant hereto, or
(iii) waive compliance with any of the
 
 
63

--------------------------------------------------------------------------------

 
agreements or conditions for the benefit of such party contained herein.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if, and to the extent, set forth, in an instrument in writing signed
on behalf of such party.
 
ARTICLE IX                                
 


 
DEFINITIONS, CONSTRUCTION, ETC.
 
9.1. Definitions.  For purposes of this Agreement:
 
“Accounting Arbitrator” is defined in Section 1.5(d).
 
“Accounting Procedures” means except as otherwise specifically stated in this
definition and except as otherwise set forth on Schedule 2.7: (i) the GAAP
accounting principles as detailed under “Significant Accounting Principles” in
footnote two of the Company’s December 31, 2011 Audited Financial Statements
(which are set forth in Appendix 2.7 to Schedule 2.7) (the “December Financial
Statements”) and (ii) the policies, practices and methods applied by the Company
consistent with such GAAP accounting principles in the preparation of the
December Financial Statements to the extent consistently applied by the Company
since the preparation of the December Financial Statements, in each case of
clause (i) and (ii), without regard to whether with respect to any matter there
is more than one generally accepted accounting principle, or generally accepted
accounting principles would permit or allow for more than one treatment or
approach.  The “Accounting Procedures” shall reflect GAAP reserving practices,
procedures and methods used to establish reserves for accounts receivable,
income taxes, accrued liabilities and deferred income used in such December
Financial Statements, provided, however, that the “Accounting Procedures” shall
not reflect Purchase Accounting entries related to the merger with MCA
Solutions, Inc. on March 5, 2012.  In addition, “Accounting Procedures” shall
reflect GAAP amortization and valuation practices, procedures and methods used
to establish prepaid assets, fixed assets, intangible assets, goodwill and
certain investment balances used in such December Financial Statements.  In
addition, the Company has consistently applied its policy of capitalizing fixed
asset purchases greater than $5,000 and prepaid asset purchases with an
annualized spend greater than $2,500.  A sample calculation of Net Working
Capital as of June 30, 2012, utilizing the Accounting Procedures and based on
the Company Balance Sheet is attached as Schedule 9.1(a)(i)(the “Sample Net
Working Capital Statement”).
 
“Acquisition Expenses” means (i) all fees and expenses accrued or incurred by
the Company or any Subsidiary in connection with the Transactions, including all
legal, accounting, investment banking (including amounts paid or payable to the
Persons set forth on Schedule 2.24), tax and financial advisory and all other
fees and expenses of third parties accrued or incurred in connection with the
negotiation and effectuation of the terms and conditions of this Agreement and
the Transactions, (ii) all payments, concessions, fees, costs and expenses
accrued or incurred by the Company or any Subsidiary or paid by Buyer on behalf
of the Company at or prior to the Closing in connection with seeking and
obtaining the consent of third parties in connection with this Agreement or the
Transactions (including pursuant to Section 5.5, Section 6.2(h) and Section
6.2(i)) or in seeking or obtaining any amendment, waiver or modification of any
agreement with a third party, (iii) all premiums, fees and expenses accrued or
incurred by the Company or any Subsidiary in connection with the Extended D&Os
Coverage, and (iv) all payments accrued or incurred by the Company, any of the
Subsidiaries or paid by Buyer on behalf of the Company to any Person holding a
Company Security or to whom the Company or any of the Subsidiaries has committed
to issue a Company Security, in the case of clauses (i), (ii), (iii) and (iv)
which fees, expenses, payments, concessions or costs are accrued or incurred on
or prior to the Closing.  Notwithstanding the foregoing, Acquisition Expenses
shall not include any Indebtedness, Change of Control Payments, Historic
Severance Payments, Pro-Rata Bonus Amount or Marlin Payments, in each
 
 
64

--------------------------------------------------------------------------------

 
case, to the extent of the amount reflected on the Allocation Certificate, or
any payment for Shares pursuant to Section 1.3.
 
“Affiliate” means, with respect to the Person to which it refers, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.
 
“Agreement Date” is defined in the Preamble.
 
“Aggregate Liquidation Preference” means the sum of (i) the Series A Liquidation
Preference multiplied by the aggregate number of shares Series A Preferred Stock
outstanding as of immediately prior to the Closing, plus (ii) the Series B
Liquidation Preference multiplied by the aggregate number of shares Series B
Preferred Stock outstanding as of immediately prior to the Closing.
 
“Agreed Claims” is defined in Section 7.4(e).
 
“Agreement” is defined in the Preamble.
 
“agreement” means any written, oral or other legally binding agreement,
commitment, contract, mortgage, indenture, lease, license, understanding,
arrangement, instrument, note, guaranty, indemnity, representation, warranty,
deed, assignment, power of attorney, certificate, purchase order, work order,
insurance policy, benefit plan, commitment, covenant, assurance or undertaking
of any nature, and each and every amendment, extension, exhibit, attachment,
schedule, addendum, appendix, statement of work or change order.
 
“Allocation Certificate” is defined in Section 1.3(d).
 
“Anti-Money Laundering Laws” is defined in Section 2.33.
 
“Antitrust Filings” is defined in Section 5.6(a).
 
“Antitrust Laws” is defined in Section 2.4(a).
 
“Applicable Anti-Corruption Laws” is defined in Section 2.32(a).
 
“Applicable Article II Provision” is defined in Article II.
 
“Applicable Article III Provision” is defined in Article III.
 
“Application Software” is defined in Section 2.29(d).
 
“Balance Sheet Date” is defined in Section 2.7(a).
 
“Blackout Closing” is defined in Section 1.2.
 
“Bring-down Representations” is defined in Section 6.2(a)(i).
 
“Business Day” means any day of the year on which national banking institutions
in the State of Massachusetts are open to the public for conducting business and
are not required to close.
 
“Buyer” is defined in the Preamble.
 
 
65

--------------------------------------------------------------------------------

 
“Canadian Consumption Tax” means the amounts directly related to Canadian GST
included in general ledger account number 21420.
 
“Cash” means, as of any date, the aggregate amount of cash and cash equivalents
of the Company and the Subsidiaries as of such date determined in accordance
with GAAP.
 
“Change in Control Agreement” is defined in Section 2.17.
 
“Change in Control Payment” means any commission, obligation, severance, bonus,
or other payment of any kind payable by the Company or any of the Subsidiaries
to management, other Employees, Independent Contractors or any other service
provider accelerated or triggered (in whole or in part) by or upon the
consummation of the Transactions or arising out of or in connection with the
Transactions or otherwise payable pursuant to any Change in Control Agreement in
connection with the Transactions, including any Transaction Payroll Taxes and
any amounts related to the disclosure set forth in paragraphs 7 and 8 of
Schedule 5.1(b)(iii) hereto, and excluding any Acquisition Expenses,
Indebtedness, Historic Severance Payments, Pro-Rata Bonus Amount, Canadian
Consumption Tax or Marlin Payments, in each case, to the extent of the amount
reflected on the Allocation Certificate, or any payment for Shares pursuant to
Section 1.3.
 
“Claim Certificate” is defined in Section 7.4(a).
 
“Closing” is defined in Section 1.2.
 
“Closing Cash” means the aggregate Cash as of the Closing.
 
“Closing Date” is defined in Section 1.2.
 
“Closing Financial Statement” is defined in Section 1.5(a).
 
“Closing Financials Certificate” is defined in Section 1.3(f).
 
“Closing Net Working Capital” is defined in Section 1.5(a).
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Company” is defined in the Preamble.
 
“Company Authorizations” is defined in Section 2.31.
 
“Company Balance Sheet” is defined in Section 2.7(a).
 
“Company Board” means the board of directors of the Company.
 
“Company Board Approval” means the approval by the Company Board of this
Agreement, the Related Agreements and the Transactions as required pursuant to
the terms of the Company’s Organizational Documents and any applicable Law, in
each case as in effect as of the Agreement Date.
 
“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock, collectively.
 
“Company Common Stock” means the common stock, par value $0.00001 per share, of
the Company.
 
 
66

--------------------------------------------------------------------------------

 
“Company Disclosure Schedule” is defined in Article II.
 
“Company Employee Plan” means any scheme, plan, program, policy, practice,
contract, agreement or other arrangement (whether written or oral) providing for
deferred compensation, profit sharing, bonus, severance, termination pay, time
in lieu of pay, performance awards, stock or stock-related awards, fringe
benefits, group or individual health, dental, medical, retiree medical, life
insurance, short or long term disability insurance, accidental death and
dismemberment insurance, survivor benefits, welfare, pension or other employee
benefits or remuneration of any kind, whether formal or informal, funded or
unfunded, including each “employee benefit plan” within the meaning of Section
3(3) of ERISA, which is maintained, contributed to, or required to be
contributed to, by the Company or any of the Subsidiaries or ERISA Affiliates
for the benefit of any Employee, or pursuant to which the Company or any of the
Subsidiaries has or may have any material liability, contingent or otherwise.
 
“Company Executive Agreement” is defined in Section 2.17(b).
 
“Company Financial Statements” is defined in Section 2.7(a).
 
“Company In-Licenses” is defined in Section 2.14(b)(i).
 
“Company Intellectual Property” means all Intellectual Property Rights owned or
licensed by the Company.
 
“Company Licenses” means the Company In-Licenses and the Company Out-Licenses,
collectively.
 
“Company Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, condition (financial or other), operations or
results of operations of the Company and the Subsidiaries taken as a whole or
(b) the ability of the Company to perform its obligations pursuant to this
Agreement and the Related Agreements and to consummate the Transactions in a
timely manner, other than any changes, effects or circumstances reasonably
attributable to:  (A) economic conditions generally in the United States or in
any foreign jurisdiction in which the Company has material operations; (B)
conditions generally affecting the industries in which the Company participates,
(C) changes, after the Agreement Date, in applicable Law, regulation or GAAP (or
authoritative interpretation thereof); (D) geopolitical conditions, the outbreak
or escalation of hostilities, any acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the Agreement Date; (E) any natural disaster or
acts of God; (F) any omission by the Company or the Subsidiaries or any action
taken by the Company or the Subsidiaries solely at Buyer’s written request or as
expressly required by the Company or the Subsidiaries pursuant to this Agreement
and (G) the announcement or pendency of the Transactions; provided that, with
respect to each of clauses (A), (B), (C), (D) and (E), such changes, effects or
circumstances do not have a materially disproportionate effect (relative to
other industry participants) on the Company or its Subsidiaries; and (H) any
action taken by the Company at Buyer’s written request.
 
“Company Out-Licenses” is defined in Section 2.14(b)(ii).
 
“Company-Owned Intellectual Property” means all Intellectual Property Rights
owned or exclusively licensed by the Company.
 
“Company Preferred Stock” means the Company’s Preferred Stock, as authorized in
Article IV Paragraph A of the Company’s certificate of incorporation.
 
 
67

--------------------------------------------------------------------------------

 
“Company Products” is defined in Section 2.15(a).  For the avoidance of doubt,
Company Products shall include Company Software Products (as defined herein).
 
“Company Real Property” is defined in Section 2.12(a).
 
“Company Security” means all outstanding shares of Company Capital Stock, or any
other outstanding voting securities or other equity or ownership interests of
the Company.
 
“Company Software Products” means all of the Software owned or controlled by,
under obligation of assignment to, or developed for or in the name of the
Company or any of the Subsidiaries.
 
“Company Stock Rights” mean all outstanding Security Rights of the Company.  For
purposes of this definition, shares of Company Preferred Stock shall not be
considered Company Stock Rights.
 
“Company’s Knowledge” (including any derivation thereof such as “known” or
“knowing”) means with respect to the Company: the actual knowledge, after due
inquiry of each employee who directly reports to such individual,  of each of
the individuals listed on Schedule 9.1(b), or any knowledge that such individual
would reasonably be expected to have if and to the extent that such individual
had made due inquiry of each employee who directly report to such individual.
 
“Computer Systems” means all computer hardware, peripheral equipment, software
and firmware, technology infrastructure and other computer systems and services
that are used by the Company to receive, store, process or transmit data.
 
“Confidentiality Agreement” is defined in Section 5.3(a).
 
“Customer Prepayments” means any prepayments, advances or other deposits, made
by customers of the Company or any of its Subsidiaries with respect to products,
services or maintenance contracted for but not provided as of the Closing Date
or any other unearned income revenues prepaid by any customer, in each case,
with respect to which the Company or any of its Subsidiaries have affirmative
performance obligations, including any obligation to expend funds, in each case,
which will not be satisfied in full prior to the first anniversary of the
Closing Date.
 
“Disclosable Contract” is defined in Section 2.16(b).
 
“Distribution” means a declaration, setting aside or payment by the Company or
any of the Subsidiaries of any dividend or interim dividend or other
distribution (whether in cash, equity or property) or other transfer of value on
or with respect to, or redemption, purchase or other acquisition by the Company
or any of the Subsidiaries of, any Company Security, any Subsidiary Security or
any Security Right with respect thereto.
 
“DOL” means the United States Department of Labor.
 
“Employee” means any current, former, or retired employee, officer, manager or
director of the Company or any of the Subsidiaries or of any Person deemed to be
a co-employer with the Company or any of the Subsidiaries.
 
“Employment Agreement” means each management, employment, severance, consulting,
relocation, repatriation, expatriation, assignment letter, visa, work permit or
similar agreement between the Company, any of the Subsidiaries or any Affiliate
and any Employee, consultant, contractor or advisor.
 
 
68

--------------------------------------------------------------------------------

 
“Engagement Letter” is defined in Section 2.24.
 
“Environmental Law” means any applicable Law relating to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any Person that, together with the Company or any of the
Subsidiaries, would be treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA and the regulations thereunder.
 
“Erroneous Party” is defined in Section 1.5(d).
 
“Escrow Agent” is defined in Section 1.3(c).
 
“Escrow Agreement” is defined in Section 1.3(c).
 
“Escrow Amount” is defined in Section 1.3(c).
 
“Estimated Closing Balance Sheet” is defined in Section 1.3(f).
 
“Estimated Closing Cash” is defined in Section 1.3(f).
 
“Estimated Closing Net Working Capital” is defined in Section 1.3(f).
 
“Estimated Per Common Share Payment Amount” means the quotient obtained by
dividing (i) the sum of the Estimated Purchase Price, minus the Aggregate
Liquidation Preference by (ii) the sum of the (A) the aggregate number of shares
of Company Common Stock issued and outstanding, plus (B) the aggregate number of
shares of Company Common Stock issuable upon the conversion of all outstanding
shares of Series B Preferred Stock, plus (C) the aggregate number of shares of
Company Common Stock issuable upon the exercise of all outstanding Company Stock
Rights (whether or not then exercisable).
 
“Estimated Per Series B Share Payment Amount” means the sum of (i) the Series B
Liquidation Preference, plus (ii) the Estimated Per Common Share Payment Amount.
 
“Estimated Purchase Price” is defined in Section 1.3(b)(i).
 
“Estimated Working Capital Adjustment” is defined in Section 1.3(b)(ii).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Items” is defined in Schedule 9.1(a)(ii).
 
“Expiration Date” is defined in Section 7.1(a).
 
“Extended D&Os Coverage” is defined in Section 5.15(b).
 
 
69

--------------------------------------------------------------------------------

 
“Final Purchase Price” is defined in Section 1.3(a).
 
“Fully Diluted Common Shares” means, without duplication, as of the
Closing:  (i) the aggregate number of shares of Company Common Stock issued and
outstanding; plus (ii) the aggregate number of shares of Company Common Stock
issuable upon the conversion of all outstanding shares of Company Preferred
Stock; plus (iii) the aggregate number of shares of Company Common Stock
issuable upon the exercise of all outstanding Company Stock Rights (whether or
not then exercisable).
 
“Fundamental Representations” is defined in Section 7.1(a).
 
“Fundamental Tax Representations” is defined in Section 7.1(a).
 
“GAAP” is defined in Section 2.7(a).
 
“Governmental Entity” means any (i) federal, state, local, foreign or other
government authority, including any nation, state, commonwealth, province,
territory, county, municipality, district or other juridical or political body;
(ii) public primary, secondary or higher educational institution; (iii) labor or
social security body; or (iv) other governmental, self-regulatory or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal).
 
“Gross Purchase Price” is defined in Section 1.3(a).
 
“Hazardous Material” is defined in Section 2.23(a).
 
“Hazardous Materials Activities” is defined in Section 2.23(b).
 
“Historic Severance Payments” means any accrued or incurred severance
obligations of the Company or any of the Subsidiaries, as of the Closing Date
excluding (i) any severance obligations accrued or incurred as a result of
severance actions taken by or at the request of Buyer and (ii) any Change of
Control Payments, Indebtedness, Acquisition Expenses, Pro-Rata Bonus Amount,
Canadian Consumption Tax or Marlin Payments, in each case, to the extent of the
amount reflected on the Allocation Certificate, or any payment for Shares
pursuant to Section 1.3.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indebtedness” means, without duplication, with respect to any Person (i) all
obligations for borrowed money (and including all sums due on early termination
and repayment or redemption calculated to the Closing Date), including under the
Loan Agreement, or extensions of credit (including under credit cards, bank
overdrafts and advances), including any amounts related to the disclosure set
forth in paragraphs 1 and 2 of Schedule 5.1(b)(iii), (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments (and
including all sums due on early termination and repayment or redemption
calculated to the Closing Date), (iii) all obligations to pay the deferred
purchase price of property or services, except Customer Prepayments, trade
accounts payable or accrued expenses arising in the ordinary course of business,
(iv) all obligations as lessee capitalized in accordance with GAAP, (v) all
obligations of others secured by a Lien on any asset, whether or not such
obligations are assumed, (vi) all obligations, contingent or otherwise, directly
or indirectly guaranteeing any obligations of any other Person, all obligations
to reimburse the issuer in respect of letters of credit or under performance or
surety bonds, or other similar obligations, (vii) all obligations in respect of
bankers’ acceptances and under reverse repurchase agreements, and (viii) all
obligations in respect of futures contracts, swaps, other financial contracts
and other similar obligations (determined on a net basis as if such contract or
 
 
70

--------------------------------------------------------------------------------

 
obligation was being terminated early on such date).  Deferred revenue shall not
be deemed to be Indebtedness for the purposes of this Agreement (but, for the
avoidance of doubt, this exclusion shall not affect the requirement for deferred
revenue to be reflected as a liability in the calculation of Net Working
Capital. Notwithstanding the foregoing, Indebtedness shall not include any
Acquisition Expenses, Change of Control Payments, Historic Severance Payments,
Pro-Rata Bonus Amount, Canadian Consumption Tax or Marlin Payments, in each
case, to the extent of the amount reflected on the Allocation Certificate, any
payment for Shares pursuant to Section 1.3, or any “derivative liability” as
such term is used in the Company Balance Sheet and categorized under general
ledger account number 29000).
 
“Indemnified D&Os” is defined in Section 5.15(a).
 
“Indemnified Parties” is defined in Section 7.2(a).
 
“Independent Contractors” is defined in Section 2.26(b).
 
“Intellectual Property Rights” means any or all of the following and all rights
in, arising out of, or associated therewith:  (i) all United States,
international and foreign patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof;
(ii) all Proprietary Rights with respect the protection of inventions (whether
or not patentable), invention disclosures, improvements, trade secrets,
proprietary information, know how, mask works, integrated circuits,
architecture, schematics, hardware description language, test vectors and
hardware development tools, technology, business methods, technical data and
customer lists, proprietary information, and all documentation relating to any
of the foregoing; (iii) all copyrights, copyrights registrations and
applications therefor, and all other rights corresponding thereto throughout the
world; (iv) all Proprietary Rights in industrial designs and any registrations
and applications therefor throughout the world; (v) all Proprietary Rights in
trade names, trade dress, logos, and all common law trademarks and service
marks, trademark and service mark registrations and applications therefor
throughout the world; (vi) all moral and economic rights of authors and
inventors, however denominated, throughout the world; (vii) all Proprietary
Rights in Web addresses, sites and domain names and numbers; and (viii) any
similar or equivalent rights, including any statutory rights, to any of the
foregoing anywhere in the world.  For clarity, Intellectual Property Rights
excludes contracts and rights and licenses under contracts.
 
“IRS” means the United States Internal Revenue Service.
 
“Key Customers” means the 75 largest customers of the Company and the
Subsidiaries based on the Company’s consolidated revenues (on a pro forma basis)
for each of (i) the fiscal year ended December 31, 2011; and (ii) the period
from January 1, 2012 to June 30, 2012.
 
“Law” means any federal, state, foreign, or local law, statute, ordinance, rule,
order, regulation, writ, injunction, order, judgment, administrative
interpretation, treaty, decree, administrative or judicial decision and any
other executive, legislative, regulatory or administrative proclamation.
 
“Leases” is defined in Section 2.12(b).
 
“Lender’s Agent” is defined in Section 5.18.
 
“Liens” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, license, charge, option, right of first refusal, easement,
reservation, servitude, proxy, voting trust or agreement, transfer restriction
under any stockholder or similar agreement, similar restriction or encumbrance
of any nature whatsoever.
 
 
71

--------------------------------------------------------------------------------

 
“Loan Agreement” means that certain Credit Agreement dated as of September 30,
2009 by and among the Seller Representative, the Company, MCA Solutions, Inc.,
Servigistics MCA, LLC, the Lender's Agent and the Lenders thereunder from time
to time, as the same may be modified, supplemented or amended from time to time,
including by that certain First Amendment to Credit Agreement and Security
Agreement dated as of January 14, 2010, that certain Second Amendment to Credit
Agreement dated as of June 9, 2010, that certain Third Amendment to Credit
Agreement dated as of May 31, 2011, and that certain Fourth Amendment to Credit
Agreement and Waiver dated as of March 5, 2012.
 
“Loss Contract” is defined in Section 2.15(b).
 
“Losses” is defined in Section 7.2.
 
“Marlin Agreements” is defined in Section 2.18(c).
 
“Marlin Entities” means Marlin Equity II, L.P., Marlin Executive Fund II, L.P.
and each of their respective Affiliates.
 
“Marlin Payments” means any accounts payable to the Marlin Entities under any
Marlin Agreement in addition to any amount related to the disclosure set forth
in paragraph 10 of Schedule 5.1(b)(iii).  Notwithstanding the foregoing, Marlin
Payments shall not include any Acquisition Expenses, Change of Control Payments,
Historic Severance Payments, Pro-Rata Bonus Amount, Canadian Consumption Tax or
Indebtedness, in each case, to the extent of the amount reflected on the
Allocation Certificate,.
 
“Monthly Report” is defined in Section 5.1(c).
 
“Most Favored Customer Provision” means any provision in a contract that would
customarily be referred to as a “most favored customer,” “most favored nation,”
or “most favored pricing” provision, including any provision wherein the Company
or any of the Subsidiaries: (a) warrants that the Company or any of the
Subsidiaries is not selling or licensing (or has not sold or licensed) products
and/or services to any other customer or group of customers at prices or on
other terms better than the pricing or terms being offered to the customer under
such contract, or (b) covenants that, if the Company or any of the Subsidiaries
enters into a contract with any other customer providing such other customer
with more favorable pricing or other terms than the terms under such contract,
the pricing or other terms under such contract will be made equivalent to or
more favorable than such other customer’s more favorable contract.
 
“Net Working Capital” means, as of a given date, on a consolidated basis, (i)
the sum of accounts receivable (net of allowance for doubtful accounts),
unbilled accounts receivable, prepaid expenses and any other current assets
(including short- and long-term deposits, but excluding Cash and restricted
cash) of the Company as of such date; minus (ii) the sum of accounts payable,
accrued expenses, deferred revenue (including Customer Prepayments) (current and
long term), and any other current liabilities, (other than the current portion
of any Indebtedness) of the Company as of such date, in each case, determined on
a basis prepared in accordance with the Accounting Procedures; provided,
however, that Net Working Capital shall not include as assets or liabilities any
of the Excluded Items, whether assets or liabilities.  Notwithstanding anything
herein to the contrary, any (A) Acquisition Expenses, (B) Indebtedness, (C)
Change in Control Payments, (D) Historical Severance Payments, (E) Pro-Rata
Bonus Amount, (F) any Marlin Payments, and (G) Canadian Consumption Tax that are
paid by the Company on or prior to the Closing or actually deducted from the
Purchase Price pursuant to Article I shall not be deemed to be liabilities of
the Company and the Subsidiaries in determining the Estimated Closing Net
Working Capital or Closing Net Working Capital.
 
 
72

--------------------------------------------------------------------------------

 
“Notification and Report Forms” means a Notification and Report Form required
under the HSR Act with respect to the Transaction with the Antitrust Division of
the Department of Justice and the Federal Trade Commission.
 
“Open Source Software” is defined in Section 2.14(g).
 
“Organizational Documents” means, with respect to any Person (other than an
individual), (i) the certificate or articles of association or incorporation or
organization or limited partnership or limited liability company, and any joint
venture, limited liability company, operating or partnership agreement and other
similar documents adopted or filed in connection with the creation, formation or
organization of such Person and (ii) all by-laws, voting agreements, statutory
books and registers, resolutions and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case, as amended or supplemented.
 
“Permit” is defined in Section 2.19(b).
 
“Permitted Indebtedness” means the items of Indebtedness set forth on Schedule
9.1(c).
 
“Permitted Liens” means (i) statutory liens for Taxes, which are not yet
delinquent or are being contested by appropriate proceedings, (ii) statutory or
common law liens to secure landlords, lessors or renters under leases or rental
agreements, (iii) statutory or common law liens in favor of carriers,
warehousemen, mechanics and materialmen to secure claims for labor, materials or
supplies and other like liens, all of which to the extent not yet delinquent,
(iv) Liens imposed on the underlying fee interest in leased real property, and
(v) such imperfections of title and encumbrances, if any, that are not material
in character, amount or extent, and that do not materially detract from the
value, or materially interfere with the present use, of the property subject
thereto or affected thereby.


“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.
 
“Plan” is defined in Section 2.6(b).
 
“Potential Buyer” means any Person (excluding Buyer or its designees) who has
received confidential information of the Company or any of the Subsidiaries in
connection with an actual or potential solicitation, proposal or offer to (i)
enter into a merger, share exchange, business combination, reorganization,
consolidation or similar transaction involving the Company or any of the
Subsidiaries, (ii) acquire the beneficial ownership of any equity interest in
the Company or any of the Subsidiaries, whether by issuance by the Company or
any of the Subsidiaries or by purchase (through a tender offer, exchange offer,
negotiated purchase or otherwise) from the stockholders of the Company or
otherwise, or (iii) license or transfer all of or a material portion of the
assets of the Company.
 
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date, and for any Tax period that includes (but does not end on) the Closing
Date (a “Straddle Period”), the portion of the Straddle Period that ends on the
Closing Date.
 
 “Pre-Closing Taxes” means all liabilities for Taxes of the Company or any of
the Subsidiaries for Pre-Closing Tax Periods to the extent not taken into
account in the determination of the Closing Net Working Capital, determined
without regard to any carryback of a loss or credit arising after the Closing
Date.  For purposes of this Agreement, in the case of any Taxes that are imposed
on a periodic basis and are payable for a Straddle Period, the portion of such
Tax related to the portion of such Tax period ending
 
 
73

--------------------------------------------------------------------------------

 
on and including the Closing Date shall (i) in the case of any Taxes other than
gross receipts, sales or use Taxes and Taxes based upon or related to income, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction, the numerator of which shall be the number of days in the Tax period
ending on and including the Closing Date and the denominator of which shall be
the number of days in the entire Tax period, and (ii) in the case of any Tax
based upon or related to income and any gross receipts, sales or use Tax, be
deemed equal to the amount that would be payable if the relevant Tax period
ended on and included the Closing Date.  All determinations necessary to give
effect to the allocations set forth in the foregoing clause (ii) shall be made
in a manner consistent with the past practice of the Company and the
Subsidiaries.  For purposes of this Agreement, Pre-Closing Taxes shall be
calculated by taking into account any amount that reduces the Final Purchase
Price and is deductible (whether by reason of a current deduction or through
depreciation, amortization or other cost recovery deductions) in determining
taxable income (or other similar measure upon which Tax is
based).  Notwithstanding anything herein to the contrary, Pre-Closing Taxes will
not include any Canadian Consumption Tax to the extent of the amount reflected
on the Allocation Certificate and deducted from the Purchase Price in accordance
with Section 1.3(a).
 
“Proprietary Rights” means any and all rights held by any Person with respect to
Intellectual Property Rights, Software and Trade Secrets in any jurisdiction
throughout the world.
 
“Pro Rata Bonus Amount” means an amount equal to $950,000.
 
“Pro Rata Share” means, with respect to each Seller, a percentage calculated as
a fraction, (i) the numerator of which is (A) the number of shares of Company
Common Stock owned by such Seller multiplied by the Estimated Per Common Share
Payment Amount, plus (B) the number of shares of Series A Preferred Stock owned
by such Seller multiplied by the Series A Liquidation Preference, as set forth
on the Allocation Certificate plus (C) the number of shares of Series B
Preferred Stock owned by such Seller multiplied by the Estimated Per Series B
Share Payment Amount, as set forth on the Allocation Certificate; and (ii) the
denominator of which is (A) the number of outstanding shares of Company Common
Stock multiplied by the Estimated Per Common Share Payment Amount, plus (B) the
number of outstanding shares of Series A Preferred Stock multiplied by the E
Series A Liquidation Preference plus (C) the number of outstanding shares of
Series B Preferred Stock multiplied by the Estimated Per Series B Share Payment
Amount.
 
“PTO” is defined in Section 2.14(a).
 
“Purchase Price”  is defined in Section 1.3(a).
 
“Registered Intellectual Property” means all United States, international and
foreign: (i) patents and patent applications (including provisional applications
and design patents and applications) and all reissues, divisions, divisionals,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, and all patents, applications, documents and filings claiming priority
to or serving as a basis for priority thereof; (ii) registered trademarks,
service marks, applications to register trademarks, applications to register
service marks, intent-to-use applications, or other registrations or
applications related to trademarks; (iii) registered copyrights and applications
for copyright registration; (iv) domain name registrations and Internet number
assignments; and (v) any other Intellectual Property Right that is the subject
of an application, certificate, filing, registration or other document issued,
filed with, or recorded by any Governmental Entity anywhere in the world and all
Proprietary Rights (as defined herein) with respect to any Intellectual Property
Rights listed in subsection (i) through (v) of this definition.
 
“Related Agreements” is defined in Section 2.2.
 
 
74

--------------------------------------------------------------------------------

 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
 
“Released Parties” is defined in Section 5.17.
 
“Representatives” is defined in Section 5.10(a).
 
“Restricted Shares” means the shares of restricted Company Common Stock granted
under the Plan in the amounts and to the Sellers set forth on Schedule 2.6(a).
 
“Roll-Up Agreement” is defined in Section 7.2(c).
 
“Roll-Up Target Claims” is defined in Section 7.2(c).
 
“Roll-Up Targets” means each of MCA Solutions, Inc., Click Commerce, Inc.,
Conduit Internet Technologies, Inc. and Kaidara Inc., and their respective
permitted successors and assigns.
 
“Satisfaction” is defined in Section 1.2.
 
“Satisfaction Date” is defined in Section 1.2.
 
“Section 280G Payments” is defined in Section 5.12.
 
“Security Right” means, with respect to any Company Security or any Subsidiary
Security, any option, warrant, subscription right, preemptive right, other
right, proxy, put, call, demand, plan, commitment, agreement, understanding or
arrangement of any kind relating to such security, whether issued or unissued,
vested or unvested, or any other security convertible into or exchangeable for
any such security.  “Security Right” includes any right relating to issuance,
sale, assignment, transfer, purchase, redemption, conversion, exchange,
registration or voting, and includes rights conferred by any Law, the Company’s
or any of the Subsidiaries’ Organizational Documents or by agreement.
 
“Seller” and “Sellers” are defined in the Preamble.
 
“Seller Related Agreements” is defined in Section 3.1.
 
“Seller Representative” is defined in the Preamble.
 
“Series A Preferred Stock” is defined in Section 2.6(a).
 
“Series B Preferred Stock” is defined in Section 2.6(a).
 
“Series A Liquidation Preference” means for each share of Series A Preferred
Stock, the sum of (i) Class A Liquidation Value (as defined in the Company’s
certificate of incorporation), plus (ii) all accrued Class A Mandatory Quarterly
Dividends (as defined in the Company’s certificate of incorporation) earned
through the Closing, plus (iii) all other declared but unpaid dividends thereon.
 
“Series B Liquidation Preference” means for each share of Series B Preferred
Stock, the sum of (i) Class B Liquidation Value (as defined in the Company’s
certificate of incorporation), plus (ii) all accrued Class B Mandatory Quarterly
Dividends (as defined in the Company’s certificate of incorporation) earned
through the Closing, plus (iii) all other declared but unpaid dividends thereon.
 
 
75

--------------------------------------------------------------------------------

 
“Services” is defined in Section 2.15(b).
 
“Services Agreements” is defined in Section 2.15(b).
 
“Shares” is defined in Recital A.
 
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing.
 
“Specified Matters” is defined in Section 10.13
 
“Straddle Period” is defined in the definition of “Pre-Closing Tax Period”
above.
 
“Subsidiary” is defined in Section 2.5(a).
 
“Subsidiary Securities” is defined in Section 2.5(b).
 
“Tangible Assets” is defined in Section 2.13(a).
 
“Target Net Working Capital Amount” means negative $6,273,000.
 
“Tax” means any European Union, federal, national, state, local or foreign net
income, alternative or add-on minimum, estimated, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, capital profits,
lease, service, fringe benefits, license, withholding, payroll, employment,
social security, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, registration, capital stock, social
security (or similar), unemployment, disability, customs duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever
(including any Tax imposed under Section 1374, and any liability incurred or
borne by virtue of the application of Treasury Regulation Section 1.1502-6 (or
any similar or corresponding provision of state, local or foreign Law)), as a
transferee or successor, by contract or otherwise, together with all interest,
penalties, additions to tax and additional amounts with respect thereto.
 
“Tax Authority” means any Governmental Entity responsible for the imposition or
collection of any Tax.
 
“Tax Proceeding” is defined in Section 5.13(f).
 
“Tax Returns” means all returns, declarations, reports, claims for refund,
information statements, reports, accounts, computations, assessments,
registrations and other documents relating to Taxes, including all schedules and
attachments thereto, and including all amendments thereof.
 
“Tax Sharing Agreement” means any agreement for the allocation or sharing of
Taxes (including any indemnification agreement or arrangement), except for (i)
any agreements the only parties to which are the Company and the Subsidiaries
and (ii) any net lease or other agreement the primary purpose of which is not
the sharing, allocation or indemnification of Tax.
 
 
76

--------------------------------------------------------------------------------

 
“Termination Date” is defined in Section 8.1(b).
 
“Third-Party Acquisition” is defined in Section 5.10(a).
 
“Third-Party Claim” is defined in Section 7.4(c).
 
“Third Party Software” means any Software (as defined herein) that is (i) not
solely owned by the Company and (ii) incorporated in, distributed with, or
required, necessary or depended upon for the development, use or
commercialization of, any Company Product.  Third Party Software includes any
and all of the following, to the extent not solely owned by the Company:  (A)
Software that is provided to the Company’s end-users in any manner, whether for
free or for a fee, whether distributed or hosted, and whether embedded or
incorporated in or bundled with any Company Product or on a standalone basis,
(B) Software that is used for development, maintenance and/or support of any
Company Product, including development tools such as compilers, converters,
debuggers or parsers, tracking and database tools such as project management
software, source code control and bug tracking software, and software used for
internal testing purposes, (C) Software that is used to generate code or other
Software that is described in clauses (A) or (B), and (D) Software that is used
for the Company’s internal business purposes, including accounting software,
human resources software, customer relationship management software and similar
software.
 
“Trade Secrets” means all trade secrets, know-how, confidential and proprietary
information.
 
“Transaction Payroll Taxes” means any payroll or employment Taxes with respect
to any bonuses, severance, option cash-outs or exercises and other compensatory
payments made to any Employee, Independent Contractor or other service provider
of the Company or any Subsidiary in connection with the Transactions.
 
“Transactions” is defined in Section 1.2.
 
“Working Capital Adjustment” is defined in Section 1.3(a)(i).
 
“Working Capital Memorandum” is defined in Section 1.5(d).
 
“WSGR” is defined in Section 10.13.
 
9.2. Construction.
 
(a) For purposes of this Agreement, whenever the context requires:  the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.
 
(c) The words “include” and “including,” and variations thereof, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation.”
 
 
77

--------------------------------------------------------------------------------

 
(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement, and exhibits and schedules to this Agreement or to the Company
Disclosure Schedule, as the context may require.  References to “Schedule” or
“Schedules” are intended to refer to the Company Disclosure Schedule.  The
Company Disclosure Schedule shall be deemed a part of, and is incorporated by
reference into, this Agreement.
 
(e) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(f) Whenever this Agreement requires the disclosure of an agreement on the
Company Disclosure Schedule that disclosure requirement shall also require the
agreement and each and every amendment, extension, exhibit, attachment,
schedule, addendum, appendix, statement of work and change order relating to
that agreement to be made available to Buyer.
 
(g) Whenever this Agreement requires the delivery to Buyer of an agreement, that
delivery requirement shall be satisfied if the agreement and each and every
amendment, extension, exhibit, attachment, schedule, addendum, appendix,
statement of work and change order relating to that agreement is made available
to Buyer.
 
(h) References to “Dollars” and “$” mean dollars in lawful currency of the
United States of America.
 
(i) All references to accounting terms shall be interpreted in accordance with
GAAP, unless otherwise specified.
 
(j) The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.
 
(k) A document or agreement shall be deemed to be “made available” to Buyer, if,
and only if, a legible and complete electronic copy of such document or
agreement has been uploaded as of the Agreement Date to the “data room” (which
includes, with respect to Disclosable Contracts or any other agreement expressly
listed in the Company Disclosure Letter only, the Company’s internal contracts
database to the extent that Buyer and Buyer’s designated representatives were
provided access to such database prior to the Agreement Date).
 
ARTICLE X                                
 


 
GENERAL PROVISIONS
 
10.1. Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission with confirmation retained, sent by overnight courier,
postage prepaid with proof of delivery from the courier requested, or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when received, as follows:
 
(i) if to Buyer, to:
 
Parametric Technology Corporation
140 Kendrick Street
Needham, MA  02494
Attention: General Counsel
 
 
78

--------------------------------------------------------------------------------

 
 
Facsimile: (781) 370-6000
 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen, LLP
One Federal Street
Boston, Massachusetts  02110
Attention:                      Steven C. Browne
Laurie A. Cerveny
Facsimile:                      (617) 951-8836
 
(ii) if to the Company, to:
 
Servigistics, Inc.
2300 Windy Ridge Parkway
450 North Tower
Atlanta, Georgia  30339
 
Attention: Eric Hinkle
Facsimile: (770) 565-8767


with a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention:                      Martin W. Korman
Facsimile:                      (650) 493-6811


Wilson Sonsini Goodrich & Rosati, Professional Corporation
1301Avenue of the Americas
40th Floor
New York, New York 10019
Attention:                      Selim Day
Facsimile:                      (212) 999-5899


(iii) if to the Seller Representative, to:
 
Servigistics, LLC
c/o Marlin Equity Partners
338 Pier Avenue
Hermosa Beach, CA  90254
Attention: Nick Kaiser
Facsimile: (310) 364-0110


(iv) if to any Seller, to the applicable address listed on Schedule 2.6(a)(1).
 

 
 
79

--------------------------------------------------------------------------------

 
10.2. Entire Agreement.  Except for the Confidentiality Agreement, this
Agreement, the Related Agreements, the schedules and Exhibits hereto and
thereto, the Company Disclosure Schedules, and the documents and instruments and
other agreements among the parties hereto referenced herein constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.
 
10.3. Severability.  In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.
 
10.4. Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state or foreign jurisdiction having jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
10.5. Expenses.
 
(a) In the event the Transactions are not consummated, all fees and expenses
incurred in connection with the Transactions, including all legal, accounting,
tax and financial advisory, consulting, investment banking and all other fees
and expenses of third parties shall be the obligation of the party incurring
such fees and expenses.  To the extent not already paid, as soon as practicable
following the Closing Date, Buyer shall pay the Acquisition Expenses as set
forth in the Allocation Certificate.
 
(b) Notwithstanding any provision of this Agreement to the contrary, the parties
hereto acknowledge and agree that the fees and expenses of the Escrow Agent
shall be borne by Buyer.
 
10.6. Successors and Assigns; Parties in Interest.
 
(a) This Agreement shall be binding upon the Company (prior to the Closing) and
each Seller and each of such Person’s personal representatives, executors,
administrators, estates, heirs, successors and assigns (if any), and Buyer and
its successors and assigns, if any.
 
(b) No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of Buyer and the Seller
Representative, except that Buyer may assign its rights and delegate its
obligations hereunder to any Affiliate without the consent of the Seller
Representative.
 
(c) Except as provided in the following sentence, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than a
party hereto any rights, interests, benefits or other remedies of any nature
under or by reason of this Agreement.  This Agreement is intended to benefit the
Indemnified Parties, the Released Parties and the Indemnified D&Os and each
Indemnified Party, each Released Party and each Indemnified D&O and their heirs
and estates shall be deemed a third-party beneficiary of this Agreement and this
Agreement shall be enforceable by the
 
 
80

--------------------------------------------------------------------------------

 
Indemnified Parties, the Released Parties and the Indemnified D&Os.  Except as
set forth in this Section 10.6(c), none of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the parties
and their respective successors and assigns, if any.
 
10.7. Waiver.  No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.
 
10.8. Governing Law; Venue.
 
(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the Laws of the State of New York without regard to the Laws of
such jurisdiction that would require the substantive Laws of another
jurisdiction to apply.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally agrees
that any action, suit or proceeding, at law or equity, arising out of or
relating to this Agreement or Related Agreements or any agreements or
transactions contemplated hereby or thereby shall only be brought in any federal
court of the Southern District of New York or any state court located in New
York County, State of New York, and hereby irrevocably and unconditionally
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and hereby irrevocably and unconditionally waives (by way of
motion, as a defense or otherwise) any and all jurisdictional, venue and
convenience objections or defenses that such party may have in such action, suit
or proceeding, and to any trial by jury to the extent permitted by applicable
law. Each party hereby irrevocably and unconditionally consents to the service
of process of any of the aforementioned courts. Nothing herein contained shall
be deemed to affect the right of any party to serve process in any manner
permitted by law or commence legal proceedings or otherwise proceed against any
other party in any other jurisdiction to enforce judgments obtained in any
action, suit or proceeding brought pursuant to this section.
 
(c) Each Seller and the Seller Representative agree that, if any claim, action,
suit or proceeding is commenced against any Indemnified Party by any Person in
or before any court or other tribunal anywhere in the world, then such
Indemnified Party may proceed against each Seller and the Seller Representative
in or before such court or other tribunal with respect to any indemnification
claim or other claim arising directly or indirectly from or relating directly or
indirectly to such claim, action, suit or proceeding or any of the matters
alleged therein or any of the circumstances giving rise thereto.
 
10.9. Certain Waivers.
 
(a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT OR ANY RELATED AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY RELATED AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
 
(b) EXCEPT AS SET FORTH IN THE DEFINITION OF “LOSSES”, EACH PARTY, TO THE
FULLEST EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ANY RIGHTS THAT IT MAY HAVE
TO PUNITIVE, SPECIAL, EXEMPLARY OR SIMILAR DAMAGES
 
 
81

--------------------------------------------------------------------------------

 
BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS OR ACTIONS OF ANY OF THEM RELATING THERETO.
 
(c) EACH OF THE SELLER REPRESENTATIVE, COMPANY, EACH SELLER AND BUYER (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE THAT SUCH OTHER PARTY WOULD NOT IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.9.
 
10.10. Other Remedies.  Except as otherwise expressly provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.
 
10.11. Counterparts; Facsimile Delivery.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Any signature page
delivered by facsimile or electronic image transmission (including in the form
of a PDF file) shall be binding to the same extent as an original signature
page.  Any party that delivers a signature page by facsimile or electronic image
transmission shall deliver an original counterpart to any other party that
requests such original counterpart.
 
10.12. Attorneys’ Fees.  If any action, claim, suit or proceeding relating to
this Agreement or any of the Related Agreements or the enforcement of any
provision thereof is brought against any party, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements, in
addition to any other relief to which the prevailing party may be entitled.
 
10.13. Waiver of Conflict.  The parties intend that Servigistics, LLC and each
Seller shall have the right, should each so choose, to have the benefit of
representation by Wilson Sonsini Goodrich and Rosati, Professional Corporation
(“WSGR”) in connection with matters under this Agreement and the Related
Agreements (the “Specified Matters”).  Accordingly, each party agrees that this
Agreement will (a) constitute consultation with respect to the potential
conflict of interest that WSGR may have as a result of its representation of the
Company and its Subsidiaries both historically and in connection with this
Agreement and the Related Agreements and the transactions contemplated hereby
and thereby, (b) confirm that each party understands the risks associated with
potential conflicts of interest and that the parties have alternatives to
waiving the potential conflict (including refusing to waive the potential
conflict or declining to engage in the matter giving rise to the potential
conflict) and (c) that the parties still wish to consent to WSGR’s
representation, if requested, of Servigistics, LLC and/or each Seller in
connection with the Specified Matters, and waive any conflicts of interest which
may exist as a result of such representation, including in connection with any
suit, claim, counterclaim, action, arbitration or proceeding arising among the
parties, or any of them, regarding this Agreement or the Related
Agreements.  Notwithstanding the foregoing, nothing in this Section 10.13 shall
constitute or be construed as granting any release of WSGR with respect to any
obligations of confidentiality or ethics or with respect to the preservation of
attorney-client privilege owed to the Company or any of its Subsidiaries, other
than (and solely) with respect to a Specified Matter.
 


 
 [The remainder of this page is intentionally left blank.]
 

 
 82

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties to this Agreement has executed and
delivered this Agreement, or caused this Agreement to be executed and delivered
by his, her or its duly authorized representative(s), as of the Agreement Date.
 
SERVIGISTICS, INC.
 
By:      /s/ Nick
Kaiser                                                                
Name:          Nick Kaiser
Title:            Assistant Secretary
 
PARAMETRIC TECHNOLOGY CORPORATION
 
By:       /s/  James E.
Hepplemann                                                               
Name:     James E. Heppelmann
Title:      President and Chief Executive Officer
 
SERVIGISTICS, LLC,
AS SELLER REPRESENTATIVE
 
By: Marlin Equity Partners II, LLC
Its: Manager




By:   /s/  Nick
Kaiser                                                                   
Name: Nick Kaiser
Title:   Partner

 
 

--------------------------------------------------------------------------------

 

SELLERS:
 
 
 
 
 
 
By:
Servigistics, LLC
By: Marlin Equity Partners II, LLC
Its: Manager
 
 
/s/  Nick Kaiser
 
Name:  Nick Kaiser
Title:   Partner
        /s/  William G. Atkinson  
Name: William G. Atkinson
        /s/  Eric Hinkle  
Name: Eric Hinkle
        /s/  Greg Schoonover  
Name: Greg Schoonover
        /s/  Hiroshi Shimizu  
Name: Hiroshi Shimizu
        /s/  Lee Smith  
Name: Lee Smith
        /s/  Kevin Tingey  
Name: Kevin Tingey
        /s/  Mark Vigoroso  
Name: Mark Vigoroso
        /s/  Peter Vlerick  
Name: Peter Vlerick
        /s/ Robb Warwick  
Name: Robb Warwick

 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
To Stock Purchase Agreement
 


ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of ____________,
2012 by and among Parametric Technology Corporation, a Massachusetts corporation
(“Buyer”), Servigistics, LLC (the “Seller Representative”), and U.S. Bank
National Association, a national banking association, as escrow agent (the
“Escrow Agent”).  Buyer and the Seller Representative are sometimes referred to
herein as the “Interested Parties.”
 
WHEREAS, Buyer, Servigistics, Inc., a Delaware corporation (the “Company”), the
Seller Representative, and the stockholders of the Company listed on Schedule I
thereto (each a “Seller” and collectively the “Sellers”) have entered into a
Stock Purchase Agreement dated as of August 7, 2012 (the “Stock Purchase
Agreement”) under which a portion of the consideration payable to the Sellers is
being placed in an escrow account (the “Escrow Account”) to be held by Escrow
Agent for the purpose of satisfying purchase price adjustments, indemnification
and certain other obligations of the Sellers as set forth in the Stock Purchase
Agreement;
 
WHEREAS, pursuant to the Stock Purchase Agreement, the Sellers have appointed
the Seller Representative to represent them for all purposes in connection with
the funds to be deposited with Escrow Agent and with this Agreement; and
 
WHEREAS, the Interested Parties wish to engage the Escrow Agent to act, and the
Escrow Agent is willing to act, as escrow agent hereunder and, in that capacity,
to hold, administer and distribute the amounts deposited in escrow hereunder in
accordance with, and subject to, the terms of this Agreement.
 
NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.                       Definitions.
 
As used in this Agreement:
 
(a) “Business Day” means Monday through Friday, but excluding any day on which
Escrow Agent is not open for business.
 
(b) “Claims Deadline” means 11:59 p.m., Eastern time on the date that is
eighteen (18) months after the Closing Date or, if such date is not a Business
Day, then the next succeeding Business Day.
 
(c) “Closing Date” means the date first set forth above.
 
(d) “Eligible Investments” means [(i) obligations issued or guaranteed by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof);
(ii) repurchase obligations for underlying securities of the type described in
clause (i); [(iii) commercial paper at the time of the investment rated A-1 by
Standard & Poors Corporation or P-1 by Moody’s Investor Services,
Inc.;  (iv)  shares of a money market fund investing only in underlying
securities described in
 
 
 

--------------------------------------------------------------------------------

 
clauses (i) through (iii) above;] (v) obligations (including certificates of
deposit and banker’s acceptances) of any domestic commercial bank having capital
and surplus in excess of $500,000,000; (vi) investment in the Escrow Agent’s
“Money Market Deposit Account” (“MMDA”), as described in Annex A hereto.  If
otherwise qualified, obligations of the Escrow Agent or any of its affiliates
shall qualify as Eligible Investments.  Notwithstanding the foregoing, Eligible
Investments shall be limited to those instruments readily obtainable and
routinely offered by the Escrow Agent’s Corporate Trust Services.]
 
(e) “Final Claim” has the meaning given in Section 3(d)(i).
 
(f) “Final Distribution Date” means the later of (i) the Claims Deadline and
(ii) the date on which there are no Unresolved Claims (as defined in Section
3(d)(ii)).
 
(g) Capitalized terms that are not defined herein shall have the respective
meanings given to them in the Stock Purchase Agreement.
 


 
Section 2.                       Deposit of Escrow Funds.   Pursuant to the
Stock Purchase Agreement, on the Closing Date, Buyer shall cause to be delivered
to the Escrow Agent Twenty-Two Million Dollars ($22,0000,000) in immediately
available funds (such funds, together with any investment income or proceeds
received by the Escrow Agent from the investment thereof from time to time
pursuant to Section 5 below, collectively, the “Escrow Funds”), and the Escrow
Agent agrees to hold the Escrow Funds in an account established with the Escrow
Agent (the “Escrow Account”), and to administer the Escrow Funds in accordance
with the terms of this Agreement. Upon the Escrow Agent’s receipt of the Escrow
Funds, the Escrow Agent shall acknowledge receipt of the Escrow Funds in writing
by executing and delivering to each of the Interested Parties, a receipt in the
form attached hereto as Exhibit IA.
 
Section 3.                       Claims and Payment; Release from Escrow.
 
(a) Post-Closing Adjustment.  After the Final Purchase Price is determined
pursuant to Section 1.5 of the Stock Purchase Agreement, if Buyer is entitled to
receive any distribution under Section 1.6(a) of the Stock Purchase Agreement,
an authorized officer of Buyer will deliver to the Escrow Agent disbursement
instructions executed by both Buyer and the Seller Representative for such
amount in the form of Exhibit IB hereto.  As soon as practicable following the
receipt of the disbursement instructions, the Escrow Agent shall deliver to
Buyer a portion of the Escrow Funds in the amount set forth therein, up to the
then-available Escrow Funds.
 
(b) Indemnification Claims.  If an Indemnified Party asserts a claim against the
Escrow Funds pursuant to Article VII of the Stock Purchase Agreement (a
“Claim”), such Indemnified Party (or Buyer, on such Indemnified Party’s behalf)
shall deliver a notice thereof (a “Claim Certificate”) to the Seller
Representative, with a copy to the Escrow Agent, which such notice shall: (i)
state that the Indemnified Party has paid or properly accrued Losses, or
reasonably anticipates that it may or will incur liability for Losses, for which
such Indemnified Party may be entitled to indemnification pursuant to the Stock
Purchase Agreement and (ii) specify in reasonable detail, to the extent
practicable and available, the Losses included in the amount so stated, the
basis for any anticipated liability or the date on which such item was paid or
properly accrued, as applicable, the nature of the misrepresentation, default,
breach of warranty or breach of covenant or claim to which each such item is
related and, to the extent computable, the
 
 
2

--------------------------------------------------------------------------------

 
computation of the amount to which such Indemnified Party claims to be entitled
thereunder.
 
(c) Contested Claims.
 
(i) To contest any Claim, the Seller Representative must deliver written notice
of such contest to the Indemnified Party, with a copy to the Escrow Agent (an
“Objection”), which Objection must be received by the Indemnified Party no later
than 11:59 p.m. Eastern time on the thirtieth (30) calendar day after receipt by
the Seller Representative of the respective Claim Certificate.  The Objection
shall set forth in reasonable detail the basis of the Seller Representative’s
objection to the Claim or Claims and the amount in dispute.  If the Objection
relates only to a portion of the Claim, the portion of the Claim not subject to
the Objection shall be released to the Indemnified Party as promptly as
practicable (up to the then-available Escrow Funds).
 
(ii) If the Seller Representative fails to deliver a timely Objection to the
Indemnified Party pursuant to Section 3(c)(i) or only delivers a timely
Objection with respect to a portion of the Claim, the Indemnified Party may
deliver to the  Escrow Agent the applicable Claim Certificate and a certificate
executed by an authorized officer of such Indemnified Party certifying that such
Indemnified Party failed to receive a timely objection or that the Objection
received was only with respect to a portion of the Claim, as applicable,
(together, the “Accepted Claim Certificate”) and the Escrow Agent shall pay to
the Indemnified Party an amount equal to the amount requested in such Accepted
Claim Certificate (up to the then-available Escrow Funds).
 
(iii) If the Seller Representative delivers a timely Objection with respect to
all or any portion of a Claim Certificate, the Escrow Agent shall not disburse,
and shall continue to hold in the Escrow Account, the amount requested in the
Claim Certificate or the disputed portion thereof, as applicable, pending
receipt of either (A) written instructions to the Escrow Agent, substantially in
the form of Exhibit IC hereto, executed by both the Indemnified Party and the
Seller Representative specifying the action to be taken by the Escrow Agent in
respect of such Claim Certificate (“Joint Written Instructions”), or (B) a
notice to all other parties to this Agreement from either the Indemnified Party
or the Seller Representative stating that such Claim Certificate has been
submitted to a court of competent jurisdiction for judgment and that a judgment
with respect to such matters has been rendered and is final and non-appealable
(in each case, a “Judgment Notice”), which Judgment Notice shall be accompanied
by a copy of the final, non-appealable judgment of such court (each, an
“Order”), pursuant to which such court has determined whether and to what extent
the Indemnified Party is entitled to the amount requested in the Claim
Certificate.
 
(d) Final Claims.
 
(i) A Claim shall become a “Final Claim” upon any one of the following events:
 
(A) the Indemnified Party delivers to the Escrow Agent an Accepted Claim
Certificate, in which case the amount of the Final Claim shall equal the amount
set forth in the related Claim Certificate;
 
(B) the Escrow Agent shall have received Joint Written Instructions, in which
case the amount of the Final Claim shall be equal to the amount set
 
 
3

--------------------------------------------------------------------------------

 
forth in such Joint Written Instructions; or
 
(C) the Indemnified Party or the Seller Representative shall have provided the
Escrow Agent with a Judgment Notice and underlying Order, in which case the
amount of the Final Claim shall equal the amount, if any, awarded to the
Indemnified Party by such Judgment Notice and underlying Order and set forth in
the related Claim Certificate.
 
(ii) Until such time as a Claim for which a Claim Certificate has been timely
delivered shall (A) become a Final Claim or (B) be withdrawn by written notice
delivered by the claimant to the Escrow Agent, it shall be an “Unresolved
Claim.”  The amount of the Unresolved Claim shall be the amount set forth in the
related Claim Certificate.
 
(iii) As soon as practicable following the date a Claim becomes a Final Claim (a
“Final Claim Date”), and in any event within four (4) Business Days thereafter,
the Escrow Agent shall deliver, to the Indemnified Party, an amount of the
Escrow Funds equal to the amount of the Final Claim (to the extent there is a
sufficient amount of then-available Escrow Funds).  If such Judgment Notice and
Order indicates that the Indemnified Parties were not entitled to all or any
portion of the amount claimed in the Claim Certificate, then the Escrow Agent
shall continue to hold such amount to which the Indemnified Parties were
determined not to be entitled in accordance with the terms of this Agreement.
 
Section 4.                       Release of Funds
 
(a) Initial Release.                                  Within four (4) Business
Days after the one (1) year anniversary of the Closing Date (the “Initial
Release Date”), the Escrow Agent shall:
 
(i) distribute to the Seller Representative an amount of Escrow Funds equal to
one-half of the portion of Escrow Funds not subject to any (A) Unresolved Claims
existing as of the Initial Release Date or (B) Final Claims which have not yet
been disbursed to the Indemnified Party.
 
(b) Claims Deadline.  Within four (4) Business Days after the Claims Deadline,
the Escrow Agent shall:
 
(i) retain an amount of Escrow Funds (after taking into account any distribution
to the Seller Representative pursuant to Section 4(a)(i)) equal to the aggregate
amount of (without duplication) (A) all Unresolved Claims existing as of the
Claims Deadline, if any, (B) any Final Claims which have not yet been disbursed
to the Indemnified Party with such amounts to be held and distributed in
accordance with Section 3(d)(iii), and (C) the amount of any Distributable
Interest Amount for any year or partial year for which Buyer has or will have
Allocated Income that has not yet been disbursed to Buyer in accordance with
Section 8(c); and
 
(ii) distribute the remaining Escrow Funds, if any, to the Seller
Representative.
 
(c) Final Distribution Date.  Within five (5) Business Days after the Final
Distribution Date, the Escrow Agent shall comply with Section 3(d)(iii) with
respect to the last Final Claim(s) and shall comply with Sections 4(b)(i) and
4(b)(ii) with respect to any remaining
 
 
4

--------------------------------------------------------------------------------

 
Escrow Funds; provided, that if any amount of the Escrow Funds are retained
pursuant to Section 4(b)(i), once an Unresolved Claim becomes a Final Claim, the
Escrow Agent shall, as applicable, (i) comply with Section 3(d)(iii) or (ii)
within five (5) Business Days after such Unresolved Claim becomes a Final Claim
deliver to the Seller Representative the amount of the Escrow Funds retained in
respect of such Unresolved Claim so long as the amount retained by the Escrow
Agent thereafter is not less than the amount of all remaining Unresolved Claims
in the aggregate.
 
Section 5.                       Investment of Escrow Funds
 
(a) If the Escrow Agent shall have received specific written investment
instruction from both the Seller Representative and Buyer (which shall include
instruction as to term to maturity, if applicable), on a timely basis, the
Escrow Agent shall invest the Escrow Funds in Eligible Investments, pursuant to
and as directed in such instruction.
 
(b) Escrow Agent Not Responsible For Investment Decisions.  Absent its timely
receipt of such specific written investment instruction from the Seller
Representative and Buyer, the Escrow Agent shall have no obligation or duty to
invest (or otherwise pay interest on) the Escrow Funds; provided, however, that
in the event the Escrow Agent shall not have received such written investment
instruction, the Escrow Agent shall invest the Escrow Funds in the Escrow
Agent’s MMDA, as described in Annex A hereto, until such investment instruction
is received.  All earnings received from the investment of the Escrow Funds (the
“Escrow Income”) shall be credited to, and shall become a part of, the Escrow
Account (and any losses on such investments shall be debited to the Escrow
Account).  The Escrow Agent shall have no liability for any investment losses,
including without limitation any market loss on any investment liquidated prior
to maturity in order to make a payment required hereunder.
 
(c) Transaction Confirmations.  The parties hereto acknowledge that, to the
extent regulations of the Comptroller of the Currency, or other applicable
regulatory entity, grant the parties the right to receive individual
confirmations of security transactions at no additional cost, as they occur, the
parties specifically waive receipt of such confirmations to the extent permitted
by law.  The Escrow Agent will furnish the parties hereto with periodic cash
transaction statements that include detail for all investment transactions made
by the Escrow Agent hereunder, for any investment made pursuant to the first
sentence of this Section 5.
 
Section 6.                       Concerning the Escrow Agent.
 
(a) Each Interested Party acknowledges and agrees that the Escrow Agent (i)
shall not be responsible for any of the agreements referred to or described
herein (including without limitation the Stock Purchase Agreement), or for
determining or compelling compliance therewith, and shall not otherwise be bound
thereby, (ii) shall be obligated only for the performance of such duties as are
expressly and specifically set forth in this Agreement on its part to be
performed, each of which is ministerial (and shall not be construed to be
fiduciary) in nature, and no implied duties or obligations of any kind shall be
read into this Agreement against or on the part of the Escrow Agent, (iii) shall
not be obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with reasonably acceptable indemnification, (iv) may rely on
and shall be protected in acting or refraining from acting upon any written
notice, instruction (including, without limitation, wire transfer instructions,
whether incorporated herein or provided in a separate written instruction),
instrument, statement, certificate, request or other document furnished to it
hereunder and reasonably believed by it to be genuine and to have been signed or
presented by the proper person, and shall have no responsibility or duty to make
inquiry as to or
 
 
5

--------------------------------------------------------------------------------

 
to determine the genuineness, accuracy or validity thereof (or any signature
appearing thereon), or of the authority of the person signing or presenting the
same, and (v) may consult counsel satisfactory to it, including in-house
counsel, and the opinion or advice of such counsel in any instance shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
opinion or advice of such counsel.
 
(b) The Escrow Agent shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder except in the case of the Escrow Agent’s
gross negligence or willful misconduct in breach of the terms of this
Agreement.  In no event shall the Escrow Agent be liable for indirect, punitive,
special or consequential damage or loss (including but not limited to lost
profits) whatsoever, even if the Escrow Agent has been informed of the
likelihood of such loss or damage and regardless of the form of action.
 
(c) The Escrow Agent shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other sub-escrow agent employed by the Escrow Agent than it
shall have for its own actions or omissions hereunder.
 
(d) The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or such
affiliate is acting as a subagent of the Escrow Agent or for any third person or
dealing as principal for its own account.
 
(e) Notwithstanding any term of this Agreement to the contrary, in no instance
shall the Escrow Agent be required or obligated to distribute any Escrow Funds
(or take other action than may be called for hereunder to be taken by the Escrow
Agent) sooner than two (2) Business Days after (i) it has received the
applicable documents required under this Agreement in good form, or (ii) passage
of the applicable time period (or both, as applicable under the terms of this
Agreement), as the case may be.
 
(f) Unless and except to the extent otherwise expressly set forth herein, all
deposits and payments hereunder, or pursuant to the terms hereof (including
without limitation all payments to the Escrow Agent pursuant to Section 7),
shall be in U.S. dollars.
 
Section 7.                       Compensation, Expense Reimbursement and
Indemnification.
 
(a) The fees and expenses (including without limitation attorneys’ fees) of the
Escrow Agent in connection with its preparation and performance of this Escrow
Agreement, as set forth on the fee schedule attached as Exhibit II hereto, shall
be paid by Buyer.
 
(b) Subject to Buyer’s obligations in Section 7(a), each of the Interested
Parties covenants and agrees, jointly and severally, to indemnify the Escrow
Agent and its directors, officers and employees (collectively, the
“Indemnitees”) and hold each of them harmless from and against any loss,
liability, damage, cost and expense of any nature incurred by the Escrow Agent
arising out of or in connection with this Agreement or with the administration
of its duties hereunder, including but not limited to reasonable attorney’s
fees, tax liabilities (other than income tax liabilities associated with the
Escrow Agent’s fees), and other costs and expenses of defending or preparing to
defend against any claim of liability unless and except to the extent such loss,
liability, damage, cost and expense shall be caused by the gross negligence or
willful misconduct of any Indemnitee.  An Indemnitee shall notify the Interested
Parties promptly after
 
 
6

--------------------------------------------------------------------------------

 
receipt of notice of the commencement of any action or proceeding, or threat
thereof, by a third party for which indemnification may be sought; provided that
the failure to do so shall not relieve the Interested Parties of their
obligations hereunder except to the extent they are prejudiced thereby.  The
Interested Parties (or any of them) may participate in, and, to the extent they
elect, assume and control the defense of any such action or proceeding with
counsel reasonably satisfactory to the Indemnitee, and the Indemnitee shall
cooperate fully with the Interested Parties, at the Interested Parties’ expense,
in defense of such claim.  The Interested Parties shall not be obligated to pay
any legal fees or costs of separate counsel incurred without the consent of the
respective Interested Party after such Interested Party has elected to assume
the defense of such an action or proceeding; provided that the Interested
Parties shall pay the fees and costs of one counsel for all Indemnitees the
representation of whom by the Interested Parties’ counsel would be inappropriate
due to actual or potential differing interests between such Indemnitees and any
other party represented by such counsel in such proceeding.  No Indemnitee shall
concede wrongdoing nor make any compromise or settlement in any action or
proceeding without the respective Interested Party’s prior written consent.  The
foregoing indemnification and agreement to hold harmless shall (i) survive the
termination of this Agreement and (ii) be borne one-half (1/2) by the Sellers
(in accordance with each Seller’s Pro Rata Share) and one-half (1/2) by Buyer.
 
(c) Notwithstanding anything herein to the contrary, the Escrow Agent shall have
and is hereby granted a possessory lien on and security interest in the Escrow
Funds, and all proceeds thereof, to secure payment of all amounts owing to it
from time to time hereunder, whether now existing or hereafter arising.  The
Escrow Agent shall have the right to deduct from the Escrow Funds, and proceeds
thereof, any such sums to be borne by the Sellers under this Section 7, upon ten
(10) Business Days’ written notice to the Interested Parties of its intent to do
so.
 
Section 8.                        Tax Provisions.
 
(a) The Escrow Agent is authorized and directed to treat, and the Interested
Parties hereby agree to treat, all interest, dividends, proceeds of sale and
other income earned on the Escrow Funds as being earned by Buyer for applicable
income tax purposes.  The Escrow Agent  shall file all information or other
similar returns reflecting income on the Escrow Funds earned by Buyer and the
distribution of the Escrow Funds as are required by the Internal Revenue Code of
1986, as amended (the “Code”), and applicable Treasury regulations.  The Escrow
Agent shall prepare and file any Forms 1099-B and any other information or
similar tax returns required to be filed in respect of a disbursement of the
Escrow Funds to the Sellers.
 
(b) The responsibility to prepare and file any and all required income or other
tax returns (other than information or other similar returns required to be
filed by the Escrow Agent pursuant to this Section 8) applicable to the Escrow
Funds, or the income earned thereon, with the Internal Revenue Service (the
“IRS”), as and to the extent required under the Code and applicable Treasury
regulations, and under applicable state and local laws, is that of Buyer, and
not the Escrow Agent.
 
(c) No later than thirty (30) days after the end of each calendar year in
respect of which Escrow Income is allocated to Buyer pursuant to this Section 8
(the “Allocated Income”), the Escrow Agent shall distribute to Buyer an amount
equal to thirty percent (30%) of the amount of such Allocated Income (the
“Distributable Interest Amount”) from the Escrow Funds.  Any Distributable
Interest Amount distributed to Buyer in accordance with this Section 8(c) shall
not be credited toward amounts that would otherwise be required to be
distributed to Buyer pursuant
 
 
7

--------------------------------------------------------------------------------

 
to Section 3.  The Escrow Agent shall deliver to Buyer a copy of each tax
reporting form submitted to the IRS to report the Allocated Income within thirty
(30) days of each calendar year end.
 
(d) The Seller Representative shall be responsible for making an affirmative
communication to the Escrow Agent if the securities being exchanged, redeemed,
or sold are classified as "Covered Securities" or "Non-Covered Securities" under
Section 6045(g) of the Code.  If such securities are classified as “Covered
Securities”, the Seller Representative shall be responsible for providing the
required information to the Escrow Agent for sending accurate and complete Form
1099-B information to the shareholders.  The required information shall be each
shareholder’s date of acquisition and each shareholder’s cost basis of the
applicable security, and any such other information that the Escrow Agent may
request to be in compliance with the IRS 1099-B reporting regulations under the
Internal Revenue Code.  The information shall be provided timely to the Escrow
Agent so it can meet its obligations to send Form 1099-B information to the
shareholders and the IRS by the applicable reporting deadlines.  The Buyer may
review, supplement or correct any information provided to the Escrow Agent by
the Seller Representative.
 
The Seller Representative will be responsible for providing guidance to the
Escrow Agent on the appropriate allocation of the cost basis to each
shareholder’s distribution.  In the event that shareholder proceeds are
allocated between the consideration payable at Closing and disbursements made
pursuant to the Escrow Agreement, the Seller Representative will be responsible
for providing guidance on the pro-rata allocation of the shareholder’s cost
basis to shareholder distributions from the Escrow Account.  The Escrow Agent
shall rely upon such guidance to perform the required tax reporting for
shareholder distributions made from the Escrow Accounts.
 
(e) Certification of Taxpayer Identification Number.  Each of the Interested
Parties hereto agrees to provide, and the Seller Representative agrees to cause
the Sellers to provide, the Escrow Agent with a certified tax identification
number by signing and returning a Form W-9 (or an appropriate Form W-8, in case
of non-U.S. persons) to the Escrow Agent upon the execution and delivery of this
Agreement.  The Interested Parties understand that, in the event their tax
identification numbers are not certified to the Escrow Agent, among other
requirements, the Code, as amended from time to time, may require withholding of
a portion of any interest or other income earned on the investment of the Escrow
Property or the disbursement of the Escrowed Funds.  The Interested Parties also
agree to provide the Escrow Agent with all documentation necessary for the
Escrow Agent to comply with any withholding or reporting obligations required
under the Foreign Account Tax Compliance Act, including Sections 1471 through
1474, et. seq., of the Code.  Each of the Interested Parties agrees to instruct
the Escrow Agent in writing with respect to the Escrow Agent’s responsibility
for withholding and other taxes, assessments or other governmental charges, and
to instruct the Escrow Agent with respect to any certifications and governmental
reporting that may be required under any laws or regulations that may be
applicable in connection with its acting as Escrow Agent under this Agreement.
 
Section 9.                       Seller Representative.
 
(a) The Seller Representative represents and warrants to the Escrow Agent that
it has the irrevocable right, power and authority (i) to enter into and perform
this Agreement and to bind all of the Sellers to its terms, (ii) to give and
receive directions and notices hereunder; and (iii) to make all determinations
that may be required or that it deems appropriate under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(b) Until notified in writing by the Seller Representative that it has resigned
or by a majority-in-interest of the Sellers that it has been removed, the Escrow
Agent may rely conclusively and act upon the directions, instructions and
notices of the Seller Representative named above and, thereafter, upon the
directions, instructions and notices of any successor named in a writing
executed by a majority-in-interest of the Sellers filed with the Escrow Agent.
 


 
Section 10.                       Resignation.
 
The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
thirty (30) days’ prior written notice of resignation to Buyer and the Seller
Representative.  In addition, Buyer and the Seller Representative may jointly
remove the Escrow Agent as escrow agent at any time, with or without cause, by
an instrument executed by Buyer and the Seller Representative (which may be
executed in counter parts) delivered to the Escrow Agent, which instrument shall
designate the effective date of such removal.  In the event of any such removal
or resignation, Buyer and the Seller Representative shall use their reasonable
best efforts jointly to designate a successor escrow agent.  Upon designating a
successor escrow agent, Buyer and the Seller Representative will issue to the
Escrow Agent a written instruction authorizing redelivery of the Escrow Funds to
a bank or trust company that they have selected as successor to the Escrow Agent
hereunder.  If, however, Buyer and the Seller Representative shall fail to name
such a successor escrow agent within twenty (20) days after such removal or
receipt of the notice of resignation from the Escrow Agent, the Escrow Agent may
apply to a court of competent jurisdiction for appointment of a successor escrow
agent.  Any successor escrow agent designated pursuant to this Section 10 shall
be a commercial bank with assets of not less than $10 billion.  Upon delivery of
the Escrow Fund to the successor escrow agent, the Escrow Agent shall have no
further duties, responsibilities or obligations hereunder.
 
Section 11.                       Jurisdiction and Service.
 
Each of the Interested Parties hereby irrevocably and unconditionally agrees
that any action, suit or proceeding, at law or equity, arising out of or
relating to this Agreement and solely between Buyer and the Seller
Representative shall only be brought in any federal court of the Southern
District of New York or any state court located in New York County, State of New
York, and hereby irrevocably and unconditionally expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding, and to any
trial by jury to the extent permitted by applicable law.   Each of the Interest
Parties hereby irrevocably and unconditionally consents to the service of
process of any of the aforementioned courts.   Nothing herein contained shall be
deemed to affect the right of any party to serve process in any manner permitted
by law or commence legal proceedings or otherwise proceed against any other
party in any other jurisdiction to enforce judgments obtained in any action,
suit or proceeding brought pursuant to this section.
 
Each of the Interested Parties hereby absolutely and irrevocably consents and
submits to the jurisdiction of the courts in the State of New York and of any
Federal court located therein in connection with any actions or proceedings
brought against the Interested Parties (or any of them) by the Escrow Agent
arising out of or relating to this Escrow Agreement.  In any such action or
proceeding, the Interested Parties each hereby absolutely and irrevocably (i)
waives any objection to jurisdiction or venue, (ii) waives personal service of
any summons, complaint, declaration or
 
 
9

--------------------------------------------------------------------------------

 
other process, and (iii) agrees that the service thereof may be made by
certified or registered first-class mail directed to such party, as the case may
be, at their respective addresses in accordance with Section 14 hereof.
 
Notwithstanding the foregoing, it is understood and agreed that, should any
dispute arise with respect to the delivery, ownership, right of possession,
and/or disposition of the Escrow Funds, or should any claim be made upon the
Escrow Agent or the Escrow Funds by a third party, the Escrow Agent upon receipt
of notice of such dispute or claim is authorized and shall be entitled (at its
sole option and election) to retain in its possession without liability to
anyone, all or any of the Escrow Funds until such dispute shall have been
settled either by the mutual written agreement of the parties involved, by a
binding arbitration award, or by a final order, decree or judgment of a court in
the United States of America, the time for perfection of an appeal of such
order, decree or judgment having expired.  The Escrow Agent may, but shall be
under no duty whatsoever to, institute or defend any legal proceedings which
relate to the Escrow Funds.
 
Section 12.                       Waiver of Jury Trial.
 
THE ESCROW AGENT AND EACH OF THE INTERESTED PARTIES HEREBY WAIVE A TRIAL BY JURY
OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THEM OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF ITS PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION HEREWITH.
 
Section 13.                       Force Majeure.
 
The Escrow Agent shall not be responsible for delays or failures in performance
resulting from acts beyond its control.  Such acts shall include but not be
limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters.
 
Section 14.                       Notices; Wiring Instructions.
 
(a) Notice Addresses.  Any notice permitted or required hereunder shall be in
writing, and shall be sent (i) by personal delivery, overnight delivery by a
recognized courier or delivery service, or (ii) mailed by registered or
certified mail, return receipt requested, postage prepaid, or (iii) by confirmed
telecopy accompanied by mailing of the original on the same day by first class
mail, postage prepaid, in each case the parties at their address set forth below
(or to such other address as any such party may hereafter designate by written
notice to the other parties).
 
If to Buyer:
 
Parametric Technology Corporation
140 Kendrick Street
Needham, MA  02494
Attention: General Counsel

 
 
10

--------------------------------------------------------------------------------

 
with a copy (which shall not constitute notice) to:
 
 
Bingham McCutchen, LLP

 
One Federal Street

 
Boston, Massachusetts  02110

 
Attention:
Steven C. Browne

 
Laurie A. Cerveny

 
Facsimile:
(617) 951-8836

 


If to the Seller Representative:
 
Servigistics, LLC
c/o Marlin Equity Partners
338 Pier Avenue
Hermosa Beach, CA  90254
Attention: Nick Kaiser
Facsimile: (310) 364-0110
 
 
If to the Escrow Agent:
 
U.S. Bank National Association
Corporate Trust Services
225 Asylum Street, 23rd Floor
Hartford, CT  06103
Attention:  Arthur Blakeslee
Ref: [__________________] Escrow
Tel. # (860) 241-6859



Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt.  If any notice or document is required to be
delivered to the Escrow Agent and any other person, the Escrow Agent may assume
without inquiry that each notice or document was received by such other person
when it is received by the Escrow Agent.
 
(b) Wiring Instructions.  Any funds to be paid to or by the Escrow Agent
hereunder shall be sent by wire transfer pursuant to the following instructions
(or by such method of payment and pursuant to such instruction as may have been
given in advance and in writing to or by the Escrow Agent, as the case may be,
in accordance with Section 14(a) above):
 
If to Buyer:
 
Bank:
ABA #:
Acct. #:
Ref: [_________________]
 



If to the Seller Representative:
 
Bank:   [_________________]
ABA #: [_________________]
Account name : [_________________]
Acct. #: [_________________]
Ref:  [_________________]



 
11

--------------------------------------------------------------------------------

 
If to the Escrow Agent:
     
Bank:           U.S. Bank National Association
 
ABA :  091000022
 
BNF:           U.S. Bank Trust N.A.
A/C:     173103321050
 
OBI:     Corporate Trust Services
 
Ref:      [escrow customer name and SEI #]
Attn:     Chitra Burju
 



Section 15.                       Miscellaneous.
 
(a) Binding Effect; Successors; Assignment.  This Agreement shall be binding
upon the respective parties hereto and their heirs, executors, successors and
assigns.  If the Escrow Agent consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business (including
the escrow contemplated by this Agreement) to, another corporation, the
successor corporation without any further act shall be the successor Escrow
Agent.  The Escrow Agent shall provide prompt notice to the Interested Parties
of any such consolidation, merger, conversion or transfer.  No party may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of Buyer and the Seller Representative, except
that Buyer may assign its rights and delegate its obligations hereunder to any
Affiliate without the consent of the Seller Representative.
 
(b) Modifications.  This Agreement may not be altered or modified without the
express written consent of the Escrow Agent, Buyer, and the Seller
Representative.  No course of conduct shall constitute a waiver of any of the
terms and conditions of this Escrow Agreement, unless such waiver is specified
in writing, and then only to the extent so specified.  A waiver of any of the
terms and conditions of this Escrow Agreement on one occasion shall not
constitute a waiver of the other terms of this Escrow Agreement, or of such
terms and conditions, on any other occasion.  Notwithstanding any other
provision hereof, consent to an alteration or modification of this Agreement may
not be signed by means of an e-mail.
 
(c) Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the Laws of the State of New York without regard to the Laws of
such jurisdiction that would require the substantive Laws of another
jurisdiction to apply.
 
(d)  Reproduction of Documents.  This Agreement and all documents relating
hereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process.  The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
(e) Counterparts and Facsimile Execution.  This Escrow Agreement may be executed
in several counterparts, each of which shall be deemed to be one and the same
 
 
12

--------------------------------------------------------------------------------

 
instrument.  The exchange of copies of this Agreement and of signature pages by
facsimile (telecopy or PDF) transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
(f) Customer Identification Program.  Each of the Interested Parties acknowledge
receipt of the notice set forth on Annex B attached hereto and made part hereof
and that information may be requested to verify their identities.
 
[Signature Page to Follow]
 



 
13 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first given
above.
 
PARAMETRIC TECHNOLOGY CORPORATION
 
By:                                                                          
Name:
Title:
 
SELLER REPRESENTATIVE:
 
By:                                                                          
Name:
 
Title:
 
U.S. BANK NATIONAL ASSOCIATION,
as Escrow Agent
 
By:                                                                          
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

Exhibit IA
 
Form of Escrow Agent Receipt


 
ESCROW AGENT RECEIPT


RECEIPT OF FUNDS ACKNOWLEDGMENT


Dated as of [___], 2012


This Receipt of Funds Acknowledgment is executed in connection with that certain
Escrow Agreement (the “Escrow Agreement”), entered into as of ____________, 2012
by and among Parametric Technology Corporation, a Massachusetts corporation
(“Buyer”), Servigistics, LLC, and U.S. Bank National Association, a national
banking association, as escrow agent (the “Escrow Agent”)  Escrow Agent hereby
acknowledges and confirms receipt from Buyer of a wire transfer in immediately
available funds in the aggregate amount of Twenty Two Million ($22,000,000)
representing the Escrow Funds (as defined in the Escrow Agreement).


U.S. BANK NATIONAL ASSOCIATION,
AS ESCROW AGENT
By: ______________________________
Name: ____________________________
Title: _____________________________

 
 

--------------------------------------------------------------------------------

 

Exhibit IB
 
Form of Disbursement Instructions for Post-Closing Adjustment
 
These instructions are being issued on [________] [_], 2012, pursuant to Section
1.6(a) of the Stock Purchase Agreement dated as of August 7, 2012 by and among
Parametric Technology Corporation, a Massachusetts corporation (“Buyer”),
Servigistics, Inc., a Delaware corporation (the “Company”), Servigistics, LLC
(the “Seller Representative”), and the stockholders of the Company listed on
Schedule I thereto.  All capitalized terms not defined herein shall have the
respective meanings given to them in the Stock Purchase Agreement.
 
The undersigned duly authorized officer of Seller Representative and the
undersigned duly authorized officer of Buyer hereby instruct the Escrow Agent in
accordance with Section 3(a) of the Escrow Agreement to distribute to Buyer from
the Escrow Funds, in accordance with Section 1.6(a) of the Stock Purchase
Agreement, $[________ (__________dollars)].
 
These instructions may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.
 
IN WITNESS WHEREOF, each of the undersigned has caused the instructions above to
be duly executed and delivered in its name and on its behalf as of the date
first given above.
 


 
BUYER:
 
By:                                                                          
Name:
 
Title:
 


 
SELLER REPRESENTATIVE:
 
By:                                                                          
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

Exhibit IC
 
Form of Disbursement Instructions for Final Claims
 
These instructions are being issued on [________] [_], 201[__], pursuant to
Section 3(d)(i) of the Escrow Agreement (the “Escrow Agreement”) dated as of
[_________________], 2012 by and among Parametric Technology Corporation, a
Massachusetts corporation (“Buyer”), Servigistics, LLC (the “Seller
Representative”), and U.S. Bank National Association, a national banking
association, as escrow agent (the “Escrow Agent”).  All capitalized terms not
defined herein shall have the respective meanings given to them in the Escrow
Agreement.
 
The undersigned duly authorized officer of the Seller Representative and the
undersigned duly authorized officer of Buyer, hereby instruct the Escrow Agent
in accordance with Section 3(d)(i) of the Escrow Agreement to distribute to
Buyer $[________ (__________dollars)] from the Escrow Funds.
 
These instructions may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.
 
IN WITNESS WHEREOF, each of the undersigned has caused the instructions above to
be duly executed and delivered in its name and on its behalf as of the date
first given above.
 
BUYER:
 
By:                                                                          
Name:
 
Title:
 
SELLER REPRESENTATIVE:
 
By:                                                                          
Name:
 
Title:
 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit II
 
Escrow Agent Fee Schedule
 
To Provide Escrow Agent Services for
[pacific]
Stock Purchase Agreement
Cash Escrow
 
Acceptance
Fee:                                                                                     Waived
 
Annual Escrow Agent Fee:
Cash
Escrow:                                                                                [__________________]
 
Cash Investment Transactions:
[__________________]

 
Wire Fee:
[__________________]

 
Extraordinary Administrative Expenses:
Fees for services not specifically set forth in this schedule will be determined
by appraisal.  Such services may include, but not be limited to, additional
responsibilities and services incurred in connection with amendments or
extensions of the governing documents, unusual cash and/or investment
transactions, calculations, reports or notices, or in case of litigation.
 
Out-of-Pocket Expenses:
Any out-of-pocket expenses incurred by us will be billed at cost.  These items
will include, but not be limited to, legal costs, travel expenses, document
duplication and facsimiles, courier services, etc.
 
Escrow Agent’s Counsel:
We may engage [Nixon Peabody LLP] to represent us in this matter.  Escrow
Agent’s Counsel fees and disbursements will be billed at cost.
 
Billing and Payments:
The Acceptance Fee and first year Annual Fee will be payable at
closing.  Subsequent Annual Fees will be payable in advance at each anniversary
of closing.  Other fees, charges and reimbursements will be billed as
incurred.  Annual fees are not pro-rated for less than a year.
 
Good Funds Availability:
Funds to make any payments must be on deposit in sufficient time to avoid
Daylight Overdrafts under Fed Guidelines.
 
Note: The transaction that is the subject of this proposal, and all related
legal documentation, is subject to review and acceptance by U.S. Bank in
accordance with its policies and procedures.  Should the actual transaction
materially differ from the assumptions used herein, U.S. Bank reserves the
right, in its sole discretion, to modify or withdraw this proposal.  Reasonable
adjustments to the fees and charges set forth herein may be made at any
time.  After acceptance of this proposal and commencement of review and
negotiation of documents, if the transaction fails to close for reasons beyond
the control of U.S. Bank, the party requesting the Escrow shall pay U.S. Bank’s
acceptance fee, legal fees and out-of-pocket expenses.  This proposal is a
confidential document and should not be duplicated and/or distributed.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX A


U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET DEPOSIT ACCOUNT
DESCRIPTION AND TERMS




The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.


The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank’s trust department performs all account deposits and withdrawals.  Deposit
accounts are FDIC Insured per depositor, as determined under FDIC Regulations,
up to applicable FDIC limits.
 



 
 

--------------------------------------------------------------------------------

 

Annex B
 
Customer Identification Program Notice
 
Important information about procedures for opening a new Account


To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions (which includes the
Escrow Agent) to obtain, verify and record information that identifies each
person who opens an account.


For a non-individual person such as a business entity, a charity, a trust or
other legal entity the Escrow Agent will ask for documentation to verify its
formation and existence as a legal entity.  Such documentation may include, but
is not limited to, Certificates of Good Standing from the appropriate Secretary
of State, certified copies of Partnership Agreements, Trust Agreements or other
formation agreements or documents.  For companies whose equity securities are
publicly traded, these requirements can be met with evidence of regulatory
filings with the Securities and Exchange Commission as found on their EDGAR
database.  We may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.


In addition, for non-individual entities, the Escrow Agent must be informed if
any contractual party is now acting, or has acted in the past 12 months, under a
different name, or has changed its name in the last 12 months.
 
For individuals, a copy of a government–issued identification, such as a
driver’s license or passport, is required to establish identity for the primary
party responsible for the account, such as the Shareholder Representative, as a
signing party to the governing documents.  Additionally, any individual involved
in the transaction will be required to provide a certified Tax Identification
Number on IRS Form W-9, or Form W-8 for non-US Persons.
 
Any capitalized term used without definition in this Annex B is used with the
meaning assigned to such term in the Escrow Agreement of which this Annex B is a
part.
 






